 
 
 
 
 
 
 
 

 
SECURITIES PURCHASE AGREEMENT
 
dated as of
 
July 29, 2011
 
among
 
MIDAS MEDICI GROUP HOLDINGS, INC.
 
(the “Company”)
 
CONSONUS TECHNOLOGIES, INC.
 
STRATEGIC TECHNOLOGIES, INC.
 
WEATHERWISE USA, INC.
 
(the “Subsidiaries”),
 
and
 
THE PURCHASERS NAMED HEREIN
 
(the “Purchasers”)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
i

--------------------------------------------------------------------------------

 
 
 

 
TABLE OF CONTENTS
 
 

  Page Article I DEFINED TERMS; RULES OF CONSTRUCTION
1
     
1.1
Defined Terms.
1
 
1.2
Rules of Construction.
5
        Article II PURCHASE AND SALE of SECURITIES; CLOSINGS 6        
2.1
Authorization of Issuance of Notes.
6
 
2.2
Authorization of Issuance of Common Shares.
6
 
2.3
Sale of Notes.
6
 
2.4
Sale of Common Shares.
6
 
2.5
Closing.
7
 
2.6
Closing Deliveries.
7
 
2.7
Use of Proceeds.
7
    Article III REPRESENTATIONS AND WARRANTIES OF THE COMPANY 7      
3.1
Due Incorporation and Good Standing.
7
 
3.2
Subsidiaries.
8
 
3.3
Authority and Enforceability.
8
 
3.4
Authorization of Notes and Common Shares.
8
 
3.5
No Violation or Conflict; No Default.
8
 
3.6
SEC Information.
9
 
3.7
Private Offering.
10
 
3.8
Compliance with Laws.
10
 
3.9
No Material Changes.
10
 
3.10
Disclosure.
10

 
 
 
 
ii

--------------------------------------------------------------------------------

 
 
 
 

    Article IV Representations and Warranties of the Purchasers 11      
4.1
Organization and Standing.
11
 
4.2
Purchase for Own Account.
11
 
4.3
Accredited Investor.
11
 
4.4
Disclosure of Information.
11
 
4.5
Authorization; Consents.
12
    Article V Purchasers’ CONDITIONS TO CLOSING 12      
5.1
Issuance of Notes.
12
 
5.2
Issuance of Common Shares.
13
 
5.3
Registration Rights Agreement.
13
 
5.4
Security Agreement.
13
 
5.5
Subordination Agreement.
13
 
5.6
Mortgages.
13
 
5.7
Officer’s Certificate.
13
 
5.8
Supporting Documents.
13
 
5.9
All Proceedings to Be Satisfactory.
14
 
5.10
Stop Orders.
14
 
5.11
Cimcorp Acqusition.
14
    Article VI Conditions to obligations of the company at closing 14      
6.1
Compliance with Agreements.
15
 
6.2
Representations and Warranties.
15
 
6.3
Registration Rights Agreement.
15
 
6.4
Security Agreement.
15
 
6.5
Subordination Agreement.
15

 
 
 
iii

--------------------------------------------------------------------------------

 
 
 
 

    Article VII TRANSFER OF SECURITIES 15      
7.1
Restriction on Transfer.
15
 
7.2
Restrictive Legends.
15
    Article VIII miscellaneous 16      
8.1
Fees, Expenses and Issue Taxes.
16
 
8.2
Further Assurances.
16
 
8.3
Successors and Assigns.
16
 
8.4
Entire Agreement.
16
 
8.5
Notices.
16
 
8.6
Amendments, Modifications and Waivers.
18
 
8.7
Time is of the Essence
18
 
8.8
Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.
18
 
8.9
No Third Party Reliance.
19
 
8.10
Exculpation Among Purchasers.
19
 
8.11
Extension; Waiver.
19
 
8.12
Severability.
20
 
8.13
Independence of Agreements, Covenants, Representations and Warranties.
20
 
8.14
Counterparts; Facsimile Signatures.
20
 
8.15
Survival of Representations, Warranties and Agreements.
20
 
8.16
Indemnification.
20
 
8.17
Appointment of Agent.
21
 
8.18
Certain Rights of the Agent.
22
 
8.19
Collateral and Subordination Matters.
22
 
8.20
Successor Agent.
22
 
8.21
Notes.
22
 
8.22
Total Debt.
22

 
 
 
iv

--------------------------------------------------------------------------------

 
 
 


EXHIBITS
 


Registration Rights Agreement
A
   
Form of Note
B
   
Form of Security Agreement
C
   
Form of Subordination Agreement
D
   
Form of Mortgage (PA)
E
   
Form of Mortgage (NC)
F

 
 
 
 
 
 
v

--------------------------------------------------------------------------------

 
 
 
SECURITIES PURCHASE AGREEMENT


SECURITIES PURCHASE AGREEMENT (the “Agreement”) dated as of July 29, 2011, among
Midas Medici Group Holdings, Inc., a Delaware corporation (the “Company”),
Consonus Technologies, Inc. (“CTI”), a Delaware corporation and wholly-owned
subsidiary of the Company, Strategic Technologies, Inc. (“STI”), a North
Carolina corporation and wholly-owned subsidiary of CTI, and WeatherWise USA,
Inc. (“WWUSA”), a Delaware corporation and wholly-owned subsidiary of Utilipoint
Analytics, Inc., which is a wholly-owned subsidiary of the Company (CTI, STI and
WWUSA are hereinafter referred to as the “Subsidiaries”), Knox Lawrence
International, LLC, a Delaware limited liability company (“Agent”), and the
Purchasers listed on Schedule I (collectively, the “Purchasers”).
 
The Company desires to raise up to $4,500,000 in debt and equity financing, and
the Purchasers are willing to purchase shares of the Company’s Common Stock and
the Company’s and Subsidiaries’ Notes in connection therewith, all on the terms
and subject to the conditions set forth herein.
 
Contemporaneously with the closing of the transactions contemplated by this
Agreement, the Company and Subsidiaries will enter into a senior secured
facility with Porter Capital Corporation (the “Senior Lender”) in an amount no
greater than $3,000,000 (the “Senior Financing”).
 
ACCORDINGLY, in consideration of the foregoing and the covenants, agreements,
representations and warranties contained in this Agreement, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties, the parties hereto hereby agree as follows:
 
ARTICLE I
 
DEFINED TERMS; RULES OF CONSTRUCTION
 
1.1 Defined Terms.
 
Capitalized terms used and not otherwise defined in this Agreement have the
meanings ascribed to them below or in the other locations of this Agreement
specified below:
 
“1934 Act” means the Securities Exchange Act of 1934, as amended.
 
“Affiliate,” as applied to any specified Person, means any other Person that,
directly or indirectly, controls, is controlled by or is under common control
with such specified Person.  For purposes of the foregoing, “control,” when used
with respect to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise, and the terms “controlled” and “controlling” shall have meanings
correlative to the foregoing.  In the case of a Person who is an individual, the
term “Affiliate” shall include, with respect to such specified Person,
(i) members of such specified Person’s immediate family (as defined in
Instruction 2 of Item 404(a) of Regulation S-K under the Securities Act), and
(ii) trusts, the trustee or the beneficiaries of which are such specified Person
or members of such Person’s immediate family as determined in accordance with
the foregoing clause (i).  Notwithstanding the foregoing, the Purchasers and
their respective Affiliates shall not be deemed Affiliates of the Company for
purposes of this Agreement.
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
“Agent” shall have the meaning given to such term in the caption.
 
“Agreement” shall have the meaning given to such term in the caption.
 
“Applicable Laws,” with respect to any Person, means all provisions of laws,
statutes, ordinances, rules, regulations, permits, certificates or orders of any
Governmental Authority applicable to such Person or any of its assets or
property or to which such Person or any of its assets or property is subject,
and all judgments, injunctions, orders and decrees of all courts and arbitrators
in proceedings or actions in which such Person is a party or by which it or any
of its assets or properties is or may be bound or subject.
 
“Board” means the Board of Directors of the Company.
 
“Business Day” means any day that is not a Saturday, Sunday, legal holiday or
other day on which banks are required to be closed in New York, New York.
 
“By-Laws” means the by-laws of the Company, as amended and in effect at the time
in question.
 
“Claim” means any claim, demand, assessment, judgment, order, decree, action,
cause of action, litigation, suit, investigation or other Proceeding.
 
“Closing” has the meaning ascribed thereto in Section 2.5.
 
“Closing Date” has the meaning ascribed thereto in Section 2.5.
 
“Common Stock” means the Common Stock, par value $0.001 per share of the Company
Stock.
 
“Company” means Midas Medici Group Holdings, Inc., a Delaware corporation.
 
“Company Financial Statements” has the meaning ascribed thereto in Section 3.6.
 
 “Contracts” has the meaning ascribed thereto in Section 3.5.
 
“Documents” means this Agreement and the other documents, agreements and
certificates executed pursuant to or in connection with this Agreement.
 
“Equity Interest” means (i) with respect to a corporation, any and all issued
and outstanding capital stock and warrants, options or other rights to acquire
capital stock and (ii) with respect to a partnership, limited liability company
or similar Person, any and all units, interests, or other equivalents of, or
other ownership interests in any such Person and warrants, options or other
rights to acquire any such units or interests.
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
“Fundamental Documents” means the documents by which any Person (other than an
individual) establishes its legal existence or which govern its internal
affairs.  The Fundamental Documents of the Company are the Certificate of
Incorporation and By-Laws and any other organizational document as amended or
restated (or both) to date.
 
 “Governmental Authority” means any domestic or foreign government or political
subdivision thereof, whether on a federal, state or local level and whether
executive, legislative or judicial in nature, including any agency, authority,
board, bureau, commission, court, department or other instrumentality thereof.
 
 “Holder” means any Purchaser and any transferee of such Purchaser that is or
becomes a holder of the Notes and/or Common Shares, in each case, so long as the
Person holds any Notes and/or Common Shares.
 
“Legal Requirements” means, as to any Person, all federal state, local or
foreign laws, statutes, rules, regulations, ordinances, permits, certificates,
requirements, regulations and restrictions of any Governmental Authority
applicable to such Person or any of its properties or assets.
 
“Liability” means any liability or obligation, whether known or unknown,
asserted or unasserted, absolute or contingent, accrued or unaccrued, liquidated
or unliquidated and whether due or to become due, regardless of when asserted.
 
“Lien” means any mortgage, pledge, lien, encumbrance, charge or adverse claim
affecting title or resulting in a charge against real or personal property, or
security interest of any kind (including, without limitation, any conditional
sale or other title retention agreement, any lease in the nature thereof, any
option or other agreement to sell and any filing of any financing statement
under the Uniform Commercial Code (or equivalent statutes) of any jurisdiction).
 
“Material Adverse Effect” means (a) a material adverse effect upon the business,
operations, properties, assets or condition (financial or otherwise) of the
Company and its Subsidiaries, taken as a whole, or (b) a material adverse effect
on the ability of the Company to perform its obligations under this Agreement or
any of the other Documents.
 
“Mortgages” mean the Mortgages between the Company and the Agent for the benefit
of Purchasers in the form of Exhibit E and Exhibit F attached hereto
 
“Notes” has the meaning ascribed thereto in Section 2.1.
 
 “Permitted Lien” shall mean the following Liens:  (a) Liens in connection with
the Senior Financing and the Notes; (b) Liens existing on the Closing Date as
described in the SEC Documents or as set forth on Schedule 1.1(a); (c) Liens for
taxes, assessments or other governmental charges or levies not yet due;
(d) statutory Liens of landlords, carriers, warehousemen, mechanics, materialmen
and other Liens imposed by law created in the ordinary course of business of the
Company consistent with past practices for amounts not yet due; (e) Liens (other
than any Lien imposed by ERISA) incurred or deposits made in the ordinary course
of business of the Company consistent with past practices in connection with
worker’s compensation, unemployment insurance or other types of social security;
and (f) with respect to interests in real property, minor defects of title,
easements, rights-of-way, restrictions and other similar charges or Liens not
materially detracting from the value or materially interfering with the use of
such real property.
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
“Person” shall be construed as broadly as possible and shall include an
individual, a partnership (including a limited liability partnership), a
company, an association, a joint stock company, a limited liability company, a
trust, a joint venture, an unincorporated organization and a Governmental
Authority.
 
 “Proceeding” means any legal, administrative or arbitration action, suit,
complaint, charge, hearing, inquiry, investigation or proceeding (including any
partial or threatened proceedings).
 
“Purchaser” has the meaning given to it in the caption to this Agreement and any
Person succeeding to the rights of a Purchaser pursuant to the terms hereof.
 
“Registration Rights Agreement” means the Registration Rights Agreement dated as
of the date hereof, among the Company and the Purchasers of Common Shares in the
form of Exhibit A attached hereto.
 
“Requisite Holders” means Holders representing a at least 75% of all outstanding
Notes (based on principal and interest outstanding), as the case may be, held by
such Holders at the time in question.
 
“Restricted Securities” shall mean the Common Shares and the Notes, and any
shares of capital stock received in respect thereof, in each case which have not
then been sold to the public pursuant to (a) registration under the Securities
Act or (b) an exemption from the registration requirements of the Securities
Act, including but not limited to Rule 144 (or similar or successor rule)
promulgated under the Securities Act.
 
“Securities” means, with respect to any Person, such Person’s “securities” as
defined in Section 2(1) of the Securities Act and includes such Person’s capital
stock or other equity interests or any options, warrants or other securities or
rights that are directly or indirectly convertible into, or exercisable or
exchangeable for, such Person’s capital stock or other equity interests.
 
“SEC” means the United States Securities and Exchange Commission.
 
“SEC Documents” has the meaning ascribed to such term in Section 3.6.
 
“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal statute, and the rules and regulations of the Commission promulgated
thereunder, all as the same may from time to time be in effect.
 
“Security Agreement” means the Security Agreement dated as of the date hereof,
between the Company, Subsidiaries and the Agent, for the benefit of the
Purchasers of Notes, in the form of Exhibit C attached hereto.
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
“Senior Financing” means the secured credit facility by and between the Company,
Subsidiaries and Porter Capital Corporation.
 
“Senior Lender” means Porter Capital Corporation.
 
“Subordination Agreement” means the Subordination Agreement dated as of the date
hereof, among the Company, the Agent, for the benefit of the Purchasers of
Notes, and the Senior Lender in the form of Exhibit D attached hereto.
 
“Subsidiaries” means Consonus Technologies, Inc. (“CTI”), a Delaware
corporation, Strategic Technologies, Inc. (“STI”), a North Carolina corporation
and WeatherWise USA, Inc. (“WWUSA”), a Delaware corporation.
 
“Tax” means any Taxes and the term “Taxes” means, with respect to any Person,
(A) all income taxes (including any tax on or based upon net income, or gross
income, or income as specially defined, or earnings, or profits, or selected
items of income, earnings or profits) and all gross receipts, sales, use, ad
valorem, transfer, franchise, license, withholding, payroll, employment, excise,
severance, stamp, occupation, premium, property or windfall profits taxes,
alternative or add-on minimum taxes, customs duties or other taxes, fees,
assessments or charges of any kind whatsoever, together with any interest and
any penalties, additions to tax or additional amounts imposed by any taxing
authority (domestic or foreign) on such Person and (B) any Liability for the
payment of any amount of the type described in the immediately preceding clause
(A) as a result of being a “transferee” (within the meaning of Section 6901 of
the Code or any other Applicable Laws) of another Person or a member of an
affiliated or combined group.
 
“Transactions” shall have the meaning ascribed to such term in Section 3.3.
 
“Transfer” means any disposition of any shares or other units of Restricted
Securities or any interest therein which would constitute a sale thereof within
the meaning of the Securities Act.
 
1.2 Rules of Construction.
 
The term “this Agreement” means this agreement together with all schedules and
exhibits hereto, as the same may from time to time be amended, modified,
supplemented or restated in accordance with the terms hereof.  The use in this
Agreement of the term “including” means “including, without limitation.”  The
words “herein,” “hereof,” “hereunder” and other words of similar import refer to
this Agreement as a whole, including the schedules and exhibits, as the same may
from time to time be amended, modified, supplemented or restated, and not to any
particular section, subsection, paragraph, subparagraph or clause contained in
this Agreement.  All references to sections, schedules and exhibits mean the
sections of this Agreement and the schedules and exhibits attached to this
Agreement, except where otherwise stated.  The title of and the section and
paragraph headings in this Agreement are for convenience of reference only and
shall not govern or affect the interpretation of any of the terms or provisions
of this Agreement.  The use herein of the masculine, feminine or neuter forms
shall also denote the other forms, as in each case the context may require or
permit.  Where specific language is used to clarify by example a general
statement contained herein, such specific language shall not be deemed to
modify, limit or restrict in any manner the construction of the general
statement to which it relates.  The language used in this Agreement has been
chosen by the parties to express their mutual intent, and no rule of strict
construction shall be applied against any party.  Unless expressly provided
otherwise, the measure of a period of one month or year for purposes of this
Agreement shall be that date of the following month or year corresponding to the
starting date, provided that if no corresponding date exists, the measure shall
be that date of the following month or year corresponding to the next day
following the starting date.  For example, one month following February 18 is
March 18, and one month following March 31 is May 1.
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
ARTICLE II
 
PURCHASE AND SALE OF SECURITIES; CLOSINGS
 
2.1 Authorization of Issuance of Notes.
 
Subject to the terms and conditions hereof, the Company and Subsidiaries have
authorized the issuance at one or more Closings of an aggregate of up to Four
Million Five Hundred Thousand Dollars ($4,500,000) of one or more promissory
notes in the form of Exhibit B attached hereto (collectively the “Notes”) for an
aggregate purchase price of Four Million Five Hundred Thousand Dollars
($4,500,000).  The Notes shall be secured by certain assets of the Company and
Subsidiaries as set forth in the Security Agreement and Mortgages and shall be
subordinate to the Senior Financing.
 
2.2 Authorization of Issuance of Common Shares.
 
Subject to the terms and conditions hereof, the Company has authorized the
issuance at one or more Closings of an aggregate of up to 1,500,000 shares (the
“Common Shares”) of Common Stock at a purchase price of $0.01 per share.
 
2.3 Sale of Notes.
 
At each Closing, subject to the satisfaction or waiver of the conditions set
forth in Articles V and VI, the Company and Subsidiaries shall issue and sell to
each Purchaser, and each Purchaser shall severally purchase from the Company and
Subsidiaries, Notes in the principal amount specified opposite such Purchaser’s
name on Schedule I attached hereto for the purchase price in cash specified
opposite such Purchaser’s name on Schedule I attached hereto.  Each Note shall
have a face value of at least $50,000.  The Company and Subsidiaries shall
update Schedule I for each Closing.
 
2.4 Sale of Common Shares.
 
At each Closing, subject to the satisfaction or waiver of the conditions set
forth in Articles V and VI, the Company shall issue and sell to each Purchaser,
and each Purchaser shall severally purchase from the Company, that number of
Common Shares set forth opposite its name on Schedule I for a per share purchase
price of $0.01 in cash.  Each Purchaser shall purchase 33,333 shares of Common
Stock for each $100,000 of Note(s) purchased.  The Company shall update Schedule
I for each Closing.
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
2.5 Closing.
 
The closing with respect to each Purchaser (each, a “Closing”) hereunder with
respect to the issuance and sale of the Notes and the Common Shares and the
consummation of the related transactions contemplated hereby shall, subject to
the satisfaction or waiver of the applicable conditions set forth in Article V
and VI, take place at the offices of Midas Medici Group Holdings, Inc., 445 Park
Avenue, 20th Floor, New York, NY 10022 on or before August 31, 2011 (the date of
each such Closing, a “Closing Date”), or at such other time, date or place as
agreed to by the Company and such Purchaser.
 
2.6 Closing Deliveries.
 
At each Closing, the Company and Subsidiaries shall deliver to each Purchaser
(i) the Notes registered in such Purchaser’s name or the name of such nominee or
nominees as such Purchaser may request, in the principal amount set forth
opposite such Purchaser’s name on Schedule I attached hereto, against receipt by
the Company of a cashier’s check, bank check or wire transfer of immediately
available funds to an account designated by the Company of an amount equal to
the purchase price for the Notes being purchased by such Purchaser and (ii) a
certificate, registered in such Purchaser’s name or the name of such nominee or
nominees as such Purchaser may request, representing the Common Shares purchased
by such Purchaser against receipt by the Company of a wire transfer of
immediately available funds to an account designated by the Company of an amount
equal to the purchase price for the Common Shares being purchased by such
Purchaser.
 
2.7 Use of Proceeds.
 
The Company agrees and covenants that the proceeds received by the Company from
the sale of all of the Notes and the Shares shall be used by the Company solely
for (i) the payment of fees and expenses incurred in connection with the
consummation of this transaction, (ii) the acquisition of Cimcorp, Inc. a
company organized under the laws of the Cayman Islands (“Cimcorp”),
(iii) general corporate and working capital needs, and (iv) capital
expenditures.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF
THE COMPANY
 
The Company represents and warrants to the Purchasers that as of the date of
each Closing:
 
3.1 Due Incorporation and Good Standing.
 
The Company has been duly incorporated and is validly existing as a corporation
in good standing under the laws of the State of Delaware with corporate power
and authority to own, lease and operate its properties, to conduct its business
as currently conducted and as proposed to be conducted and to enter into and
perform its obligations under this Agreement and the other Documents to which it
is a party.  The Company is duly qualified as a foreign corporation to transact
business and is in good standing in each jurisdiction in which such
qualification is required except where the failure to be so qualified would not
reasonably be expected to have a Material Adverse Effect.
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
3.2 Subsidiaries.
 
Each Subsidiary of the Company is duly incorporated and is in good standing in
its respective state or jurisdiction of incorporation and has the corporate
authority to own, lease or operate its properties and to conduct its business as
currently conducted and as proposed to be conducted.  Each Subsidiary of the
Company is duly qualified to transact business and is in good standing as a
foreign corporation in each state or jurisdiction in which such qualification is
required, except where the failure to be so qualified would not reasonably be
expected to have a Material Adverse Effect.
 
3.3 Authority and Enforceability.
 
The Company and Subsidiaries have all necessary corporate power and authority to
execute and deliver this Agreement and each of the other Documents to which it
is a party, and to perform its obligations hereunder and thereunder, and to
consummate the transactions contemplated hereby and thereby (the
“Transactions”).  The execution and delivery of this Agreement and the other
Documents to which it is a party has been authorized by all necessary corporate
action on the part of the Company and Subsidiaries and no other corporate
proceedings or approvals are required on the part of the Company or Subsidiaries
to authorize this Agreement or the other Documents to which it is a party or to
consummate the Transactions.  This Agreement and the other Documents have been
duly and validly executed and delivered by the Company and Subsidiaries and,
assuming the due authorization, execution and delivery thereof by the
Purchasers, constitutes the legal, valid and binding obligations of the Company
and Subsidiaries, enforceable against the Company and Subsidiaries in accordance
with its terms, except as such enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect relating to or affecting creditors’ rights generally and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
 
3.4 Authorization of Notes and Common Shares.
 
The issuance and sale of the Notes and Common Shares have been duly authorized
and the Notes and Common Shares when issued to the Purchasers for the
consideration set forth herein will be fully paid and non-assessable, with no
personal liability attached to the ownership thereof, and free of any Liens or
restrictions on transfer other than as set forth in this Agreement, the
Registration Rights Agreement, and applicable state and federal securities laws.
 
3.5 No Violation or Conflict; No Default.
 
(a) Neither the execution, delivery or performance of this Agreement, the Notes,
Common Shares or any of the other Documents by the Company or Subsidiaries, nor
the compliance with its obligations hereunder or thereunder, nor the
consummation of the Transactions, nor the issuance, sale or delivery of the
Notes or Common Shares will:
 
 
 
8

--------------------------------------------------------------------------------

 
 
(i) violate or conflict with any provision of the Fundamental Documents of the
Company or any of its Subsidiaries;
 
(ii) violate or conflict with any Applicable Laws, except where such violation
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect; or
 
(iii) violate, be in conflict with, or constitute a breach or default (or any
event which, with the passage of time or notice or both, would become a default)
under, or permit the termination of, or require the consent of any Person under,
result in the creation or imposition of any Lien upon any property of the
Company or its Subsidiaries under, result in the loss (by the Company or any
Subsidiary) or modification in any manner adverse to the Company and its
Subsidiaries of any right or benefit under, or give to any other Person any
right of termination, amendment, acceleration, repurchase or repayment,
increased payments or cancellation under, any material mortgage, indenture,
note, debenture, agreement, lease, license, permit, franchise or other
instrument or obligation, whether written or oral (collectively, “Contracts”) to
which the Company or any of its Subsidiaries is a party or by which their
properties may be bound or affected except for consents which may have been or
will be obtained prior to Closing and except as would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
 
(b) The execution and delivery of this Agreement and the other Documents to
which the Company and Subsidiaries are a party do not, and the performance of
their obligations under this Agreement and the other Documents and the
consummation of the Transactions will not, require any consent, approval,
authorization or permit of, or filing with or notification to, any Governmental
Authority pursuant to any Applicable Laws, except for (i) required filings under
the Securities Act or state “blue sky” laws as a result of the issuance of the
Notes and Common Shares hereunder or the exercise of rights under the
Registration Rights Agreement,  and (ii) where the failure to obtain such
consents, approvals, authorizations or permits or to make such filings or
notifications, would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect or prevent or delay in any material
respect consummation of the Transactions, or otherwise prevent the Company or
Subsidiaries from performing its obligations under this Agreement or the other
Documents.
 
3.6 SEC Information.
 
The Company has timely filed (subject to 12b-25 filings with respect to certain
periodic filings) all reports, schedules, forms, statements and other documents
required to be filed by it with the SEC pursuant to the reporting requirements
of the 1934 Act (all of the foregoing and all other documents filed with the SEC
prior to the date hereof and all exhibits included therein and financial
statements and schedules thereto and documents incorporated by reference
therein, being hereinafter referred to herein as the “SEC Documents”). The SEC
Documents have been made available to the Purchasers via the SEC’s EDGAR system.
As of their respective dates, the SEC Documents complied in all material
respects with the requirements of the 1934 Act and the rules and regulations of
the SEC promulgated thereunder applicable to the SEC Documents, and none of the
SEC Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. As of their
respective dates, the financial statements of the Company included in the SEC
Documents (“Company Financial Statements”) complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto.
 
 
 
9

--------------------------------------------------------------------------------

 
 
3.7 Private Offering.
 
Assuming the correctness of the representations and warranties set forth in
Sections 4.1, 4.2 and 4.3 hereof, the offer and sale of the Notes and the Common
Shares to the applicable Purchasers hereunder is exempt from the registration
and prospectus delivery requirements of the Securities Act.
 
3.8 Compliance with Laws.
 
Each of the Company and its Subsidiaries has obtained and has maintained in good
standing any licenses, permits, consents and authorizations required to be
obtained by it under all Applicable Laws relating to its business, the absence
of which would reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect, and any such licenses, permits, consents and
authorizations remain in full force and effect, except as to any of the
foregoing the absence of which would not reasonably be expected to have, singly
or in the aggregate, a Material Adverse Effect.  Each of the Company and its
Subsidiaries is in compliance, in all material respects, with all Applicable
Laws and there is no pending or, to the Company’s knowledge, threatened, Claim
or Proceedings against either the Company or its Subsidiaries pursuant to any
Legal Requirements, other than any such Claim or Proceedings which, if adversely
determined, would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
 
3.9 No Material Changes.
 
(a)  Since December 31, 2010, except as set forth in the SEC Documents, there
has not been:


(i)  Any material adverse change in the financial condition, operations or
business of the Company from that shown on the Company Financial Statements, or
any material transaction or commitment effected or entered into by the Company
outside of the ordinary course of business;
 
 
(ii)  Any effect, change or circumstance which has had, or could reasonably be
expected to have, a Material Adverse Effect; or
 
 
(iii)  Any incurrence of any material Liability outside of the ordinary course
of business.


3.10 Disclosure.
 
All information relating to or concerning the Company or any of its
Subsidiaries, officers, directors, employees, customers or clients (including,
without limitation, all information regarding the Company’s internal financial
accounting controls and procedures): (i) set forth in this Agreement, (ii) as
disclosed in any SEC Document or exhibit or certification thereto, and/or (iii)
as otherwise disclosed in writing to the Agent or the Purchasers by the Company
is true and correct in all material respects and the Company has not omitted to
state any material fact necessary in order to make the statements made herein or
therein, in light of the circumstances under which they were made, not
misleading.
 
 
 
 
10

--------------------------------------------------------------------------------

 
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS
 
Each Purchaser represents and warrants to the Company as to itself severally,
and not jointly as to any other Purchaser, as of the date the Closing with
respect to such Purchaser, as follows:
 
4.1 Organization and Standing.
 
Such Purchaser is an individual or a corporation, limited partnership or other
legally recognizable entity duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization.
 
4.2 Purchase for Own Account.
 
Such Purchaser is purchasing the Notes and/or the Common Shares to be purchased
by it solely for its own account and not as nominee or agent for any other
Person and not with a view to, or for offer or sale in connection with, any
current distribution thereof (within the meaning of the Securities Act) that
would cause the original purchase of the Notes or the Common Shares to be in
violation of the securities laws of the United States of America or any state
thereof, without prejudice, however, to its right at all times to sell or
otherwise dispose of all or any part of such Notes or Common Shares pursuant to
a registration statement under the Securities Act or pursuant to an exemption
from the registration requirements of the Securities Act, and subject,
nevertheless, to the disposition of its property being at all times within its
control.
 
4.3 Accredited Investor.
 
Such Purchaser is knowledgeable, sophisticated and experienced in business and
financial matters and in investing in privately held business enterprises; it
has previously invested in securities similar to the Notes and/or the Common
Shares and it acknowledges that the Restricted Securities have not been
registered under the Securities Act and understands that the Common Shares must
be held indefinitely unless they are subsequently registered under the
Securities Act or such sale is permitted pursuant to an available exemption from
such registration requirement; it is able to bear the economic risk of its
investment in the Notes and/or the Common Shares and is presently able to afford
the complete loss of such investment; and it is an “accredited investor” as
defined in Regulation D promulgated under the Securities Act.
 
4.4 Disclosure of Information.
 
Such Purchaser has had an opportunity to receive all information related to the
Company and the Securities requested by it and to ask questions of and receive
answers from the Company regarding the Company, its business and the terms and
conditions of the offering of the Securities.  Neither such inquiries nor any
other due diligence investigation conducted by such Investor shall modify, amend
or affect such Purchaser’s right to rely on the Company’s representations and
warranties contained in this Agreement.  Such Purchaser acknowledges receipt of
copies of the SEC Filings, either in hard copy or electronically through the
SEC’s EDGAR system.
 
 
 
 
11

--------------------------------------------------------------------------------

 
 
4.5 Authorization; Consents.
 
(a) Such Purchaser has taken all actions necessary to authorize it (i) to
execute, deliver and perform all of its obligations under this Agreement,
(ii) to perform all of its obligations under the Documents and (iii) to
consummate the transactions contemplated hereby and thereby.  This Agreement,
assuming the due authorization, execution and delivery thereof by the Company
and the Subsidiaries, is a legally valid and binding obligation of such
Purchaser enforceable against it in accordance with its terms, except for
(a) the effect thereon of bankruptcy, insolvency, reorganization, moratorium and
other similar laws relating to or affecting the rights of creditors generally
and (b) limitations imposed by Federal or state law or equitable principles upon
the specific enforceability of any of the remedies, covenants or other
provisions thereof and upon the availability of injunctive relief or other
equitable remedies.
 
(b) The execution and delivery by such Purchaser of this Agreement and the other
Documents to which such Purchaser is a party do not, and the performance of its
obligations under this Agreement and the other Documents and the consummation of
the Transactions will not, require any consent, approval, authorization or
permit of, or filing with or notification to, any Governmental Body under any
Laws, except for (i) required filings under the Securities Act or state “blue
sky” laws and (ii) where the failure to obtain such consents, approvals,
authorizations or permits or to make such filings or notifications would not,
individually or in the aggregate, reasonably be expected to prevent or
materially delay the consummation of the Transactions.
 
ARTICLE V
 
PURCHASERS’ CONDITIONS TO CLOSING
 
The obligation of each Purchaser to purchase and pay for the Notes and/or the
Common Shares to be purchased hereunder at the Closing is subject to the
satisfaction of the following conditions precedent (unless waived by such
Purchaser).  The Company and Subsidiaries shall use their best efforts to ensure
that all conditions to the Closing set forth in this Article V are satisfied on
or prior to the Closing Date, including executing and delivering all documents
required to be delivered by the Company and Subsidiaries at the Closing and
taking any and all actions which may be necessary on its part to cause each
other party to the Documents to so execute and deliver each Document.  The
obligation of a Purchaser to purchase and pay for the Notes and/or the Common
Shares to be purchased hereunder at the Closing shall not be subject to any
condition that any other Purchaser or Person purchase Notes and/or Common Shares
at the Closing.
 
 
 
 
12

--------------------------------------------------------------------------------

 
 
5.1 Issuance of Notes.
 
The Company and Subsidiaries shall have duly issued and delivered to the
Purchasers of the Notes at the Closing the Notes in the aggregate principal
amount purchased by such Purchaser.
 
5.2 Issuance of Common Shares.
 
The Company shall have duly issued and delivered to the Purchasers of Common
Shares at the Closing the certificate(s) for the number of Common Shares
purchased by such Purchasers.
 
5.3 Registration Rights Agreement.
 
The Company shall have executed and delivered the Registration Rights Agreement.
 
5.4 Security Agreement.
 
The Company and Subsidiaries shall have executed and delivered the Security
Agreement.
 
5.5 Subordination Agreement.
 
The Company shall have executed and delivered the Subordination Agreement.
 
5.6 Mortgages.
 
STI and WWUSA shall have executed and delivered the Mortgages.
 
5.7 Officer’s Certificate.
 
The Company shall deliver a certificate executed by an officer of the Company
and the Subsidiaries stating, among other things, that (a) the representations
and warranties contained in Article III are true, correct and complete in all
material respects on and as of the Closing Date and (b) the Company has
performed and complied in all material respects with all agreements and
conditions contained in the Documents required to be performed or complied with
by it prior to or at the Closing.
 
5.8 Supporting Documents.
 
Such Purchaser shall have received copies of the following supporting documents
(in form and substance satisfactory to such Purchaser):
 
(a) certificates of the Secretary of State of the State of Delaware, dated as of
a recent date as to the good standing of the Company;
 
(b) a certificate of the Secretary or an Assistant Secretary of the Company,
dated as of the Closing Date, and certifying:  (i) that attached thereto is a
true, correct and complete copy of all resolutions adopted by the Board (and any
committees thereof) authorizing the execution, delivery and performance of the
Documents and the issuance, sale, and delivery of the Notes and/or the Common
Shares, and that all such resolutions are still in full force and effect; and
(ii) the incumbency and specimen signature of all officers of the Company
executing the Documents, and any certificate or instrument furnished pursuant
hereto, and a certification by another officer of the Company as to the
incumbency and signature of the officer signing the certificate referred to in
this Section 5.9(b); and
 
 
 
 
13

--------------------------------------------------------------------------------

 
 
(c) such additional supporting documents and other information with respect to
the operations and affairs of the Company and Subsidiaries as such Purchaser may
reasonably request.
 
5.9 All Proceedings to Be Satisfactory.
 
All corporate and other proceedings to be taken and all waivers, consents,
approvals, qualifications and registrations required to be obtained or effected
in connection with the execution, delivery and performance of this Agreement and
the other Documents and the Transactions shall have been taken, obtained or
effected (except for the filing of any notice subsequent to the Closing that may
be required under applicable Federal or state securities laws, which notice
shall be filed on a timely basis following the Closing as so required), and all
documents incident thereto shall be reasonably satisfactory in form and
substance to such Purchaser.  Such Purchaser shall have received all such
originals or certified or other copies of such documents as have been reasonably
requested by them.
 
5.10 Stop Orders.
 
No stop order or suspension of trading shall have been imposed by the SEC or any
Governmental Authority with respect to public trading of the Common Stock
 
5.11 Cimcorp Acqusition.
 
The Stock Purchase Agreement dated as of July 15, 2011 by and among the Company,
Cairene Investments Ltd., a company organized under the laws of the British
Virgin Islands (the “Seller”), Tadeu Vani Fucci, Antonio Fonte, and Ioco Saukas,
Cimcorp, Inc., a company organized under the laws of the Cayman Islands, Cimcorp
Comerico Internacional e Informatica S.A., a Brazilian sociedade anônima
(“Cimcorp SA”), Cimcorp Comércio e Serviços Tecnológicos e Informática Ltda., a
Brazilian limitada, Cimcorp USA, LLC, a Florida limited liability company, and
Juri Saukas for the limited purposes described therein shall have been executed
by all of the parties thereto (the “Stock Purchase Agreement”).  Pursuant to the
Stock Purchase Agreement, the Company will initially acquire 60% of the capital
stock of Cimcorp, Inc.
 
ARTICLE VI
 
CONDITIONS TO OBLIGATIONS OF THE COMPANY AT CLOSING
 
The obligations of the Company and Subsidiaries to issue the Notes and the
Company to sell and issue the Common Shares to be delivered to each Purchaser at
the Closing shall be subject to the satisfaction or waiver of each of the
following conditions on or before the Closing Date:
 
 
 
 
14

--------------------------------------------------------------------------------

 
 
6.1 Compliance with Agreements.
 
Such Purchaser shall have performed and complied with all agreements, covenants
and conditions contained herein, in each of the other Documents and in any other
documents contemplated hereby or thereby which are required by the terms hereof
or thereof to be performed or complied with by the Purchaser on or before the
Closing Date, including payment of the purchase price of the Note(s) and Common
Stock.
 
6.2 Representations and Warranties.
 
All of the representations and warranties of such Purchaser contained herein or
in any of the other Documents to which it is a party shall be true and correct
in all material respects on and as of the Closing Date, except for those
representations and warranties of such Purchaser that speak as of a certain
date, which representations and warranties shall have been true and correct in
all material respects as of such date, both before and after giving effect to
the transactions contemplated hereby and by the other Documents.
 
6.3 Registration Rights Agreement.
 
The Purchaser shall have executed and delivered the Registration Rights
Agreement.
 
6.4 Security Agreement.
 
The Agent shall have executed and delivered the Security Agreement.
 
6.5 Subordination Agreement.
 
The Agent shall have executed and delivered the Subordination Agreement.
 
ARTICLE VII
 
TRANSFER OF SECURITIES
 
7.1 Restriction on Transfer.
 
The Restricted Securities shall not be transferable except in compliance with
the provisions of the Securities Act in respect of the transfer thereof.  Upon
any such Transfer, the holder shall give prompt written notice to the Company of
such Transfer, which shall include the identity of the transferee and the number
of Restricted Securities Transferred.
 
7.2 Restrictive Legends.
 
Each certificate or Note evidencing the Restricted Securities and each
certificate or Note for any such securities issued to subsequent transferees of
any such certificate or Note shall bear the following or any similar legend:


(a) “The securities represented hereby may not be transferred unless (i) such
securities have been registered for sale pursuant to the 1933 Act of 1933, as
amended, (ii) such securities may be sold pursuant to Rule 144, or (iii) the
Company has received an opinion of counsel reasonably satisfactory to it that
such transfer may lawfully be made without registration under the 1933 Act of
1933 or qualification under applicable state securities laws.”
 
 
 
15

--------------------------------------------------------------------------------

 
 
 
(b) If required by the authorities of any state in connection with the issuance
of sale of the Notes and/or Common Shares, the legend required by such state
authority.
 
ARTICLE VIII
 
MISCELLANEOUS
 
8.1 Fees, Expenses and Issue Taxes.
 
(a) The Company and the Purchasers shall each pay their own fees and expenses
incurred on their behalf with respect to the Transactions contemplated herein.
 
(b) The Company agrees that it will pay, and will save the Purchasers harmless
from, any and all Liability with respect to any stamp or similar taxes which may
be determined to be payable in connection with the execution and delivery and
performance of the Documents or any modification, amendment or alteration of the
terms or provisions of the Documents, and that it will similarly pay and hold
the Purchasers harmless from all issue Taxes in respect of the issuance of the
Common Shares to the Purchasers.
 
8.2 Further Assurances.
 
The Company and Subsidiaries shall duly execute and deliver, or cause to be duly
executed and delivered, at its own cost and expense, such further instruments
and documents and to take all such action, in each case as may be necessary or
proper in the reasonable judgment of the Purchasers to carry out the provisions
and purposes of the Agreement and the other Documents.
 
8.3 Successors and Assigns.
 
This Agreement shall bind and inure to the benefit of the Company, Subsidiaries
and the Purchasers and their respective successors, assigns, heirs and personal
representatives.  Upon any transfer of the Notes and/or Common Shares, the
transferee shall be bound by, and entitled to the benefits of, this Agreement
with respect to such transferred Securities in the same manner as the
transferring Purchaser.
 
8.4 Entire Agreement.
 
This Agreement and the other writings referred to herein or delivered pursuant
hereto which form a part hereof contain the entire agreement among the parties
with respect to the subject matter hereof and thereof and supersede all prior
and contemporaneous arrangements or understandings with respect thereto.
 
8.5 Notices.
 
All notices and other communications delivered hereunder (whether or not
required to be delivered hereunder) shall be deemed to be sufficient and duly
given if contained in a written instrument (a) personally delivered, (b) sent by
telecopier, (c) sent by nationally recognized overnight courier guaranteeing
next Business Day delivery or (d) sent by first class registered or certified
mail, postage prepaid, return receipt requested, in each case addressed as
follows:
 
 
 
 
16

--------------------------------------------------------------------------------

 
 
If to the Company
 

or Subsidiaries:     
Midas Medici Group Holdings, Inc.

 
445 Park Avenue, 20th Floor

 
New York, NY 10022

 
Facsimile: (212) 202-4168

 
Attention: Nana Baffour, CEO

 
 
With a copy to:
360 Venture Law (Shmalo Lang), LLP

 
6400 Powers Ferry Road, Suite 375

 
Atlanta, GA 30339

 
Facsimile: (404) 420-2169

 
Attention: Steven H. Lang, Esq.

 
 
If to Agent:
Knox Lawrence International, LLC

 
445 Park Avenue, 20th Floor

 
New York, NY 10022

 
Facsimile: (212) 202-4168

 
Attention: Nana Baffour, CEO



 
if to the Purchasers:
to the address specified on the signature page executed by each such Purchaser,
with such additional copies as set forth on such signature page;

 
or to such other address as the party to whom such notice or other communication
is to be given may have furnished to each other party in writing in accordance
herewith.  Any such notice or communication shall be deemed to have been
received (i) when delivered, if personally delivered, (ii) when sent, if sent by
telecopy on a Business Day (or, if not sent on a Business Day, on the next
Business Day after the date sent by telecopy), (iii) on the next Business Day
after dispatch, if sent by nationally recognized, overnight courier guaranteeing
next Business Day delivery, and (iv) on the fifth Business Day following the
date on which the piece of mail containing such communication is posted, if sent
by mail.
 
 
 
 
17

--------------------------------------------------------------------------------

 
 
8.6 Amendments, Modifications and Waivers.
 
The terms and provisions of this Agreement may not be modified or amended, nor
may any of the provisions hereof be waived, temporarily or permanently, except
pursuant to a written instrument executed by the Company, Subsidiaries and the
Agent at the direction of the Requisite Holders; provided however, that any such
amendment, modification or waiver that would adversely affect the rights
hereunder of any Holder, in its capacity as a Holder, without similarly
affecting the rights hereunder of all Holders, in their capacities as Holders,
shall not be effective as to such Holder without its prior written consent.
 
8.7 Time is of the Essence; Delays or Omissions.
 
Time is of the essence of this Agreement.  No delay or omission to exercise any
right, power or remedy accruing to any party under this Agreement, upon any
breach or default of any other party under this Agreement, shall impair any such
right, power or remedy of such non-breaching or non-defaulting party nor shall
it be construed to be a waiver of any such breach or default, or an acquiescence
therein, or of or in any similar breach or default thereafter occurring; nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring.  Any waiver, permit,
consent or approval of any kind or character on the part of any party of any
breach or default under this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing.  All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.
 
8.8 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.
 
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK, AS APPLIED TO CONTRACTS MADE AND PERFORMED WITHIN THE
STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OR RULES OF CONFLICT OF LAWS TO
THE EXTENT SUCH PRINCIPLES OR RULES WOULD REQUIRE OR PERMIT THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION.
 
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF ANY NEW YORK STATE COURT SITTING IN THE CITY OF NEW YORK OR ANY
FEDERAL COURT SITTING IN THE CITY OF NEW YORK IN RESPECT OF ANY ACTION ARISING
OUT OF OR RELATING TO THIS AGREEMENT, AND IRREVOCABLY ACCEPTS FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, JURISDICTION OF THE
AFORESAID COURTS.  THE COMPANY AGREES THAT IT WILL NOT COMMENCE ANY SUCH ACTION
IN ANY OTHER JURISDICTION.  EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH ACTION
BROUGHT IN ANY SUCH COURT AND ANY CLAIM THAT ANY SUCH ACTION BROUGHT IN ANY SUCH
COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.  NOTWITHSTANDING THE FOREGOING,
NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE HOLDER TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST THE COMPANY IN ANY OTHER JURISDICTION.
 
 
 
 
18

--------------------------------------------------------------------------------

 
 
 
EACH OF THE PARTIES HERETO HEREBY WAIVES THEIR RESPECTIVE RIGHTS TO A JURY TRIAL
OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR
ANY OF THE OTHER DOCUMENTS, OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT
MATTER OF THE HOLDER’S INVESTMENT IN THE COMPANY CONTEMPLATED HEREBY.  THE SCOPE
OF THIS JURY TRIAL WAIVER SHALL BE LIMITED TO DISPUTES BETWEEN THE COMPANY AND
THE HOLDER AND SHALL NOT EXTEND TO DISPUTES BETWEEN THE COMPANY AND ANY OTHER
PERSON.
 
8.9 No Third Party Reliance.
 
Anything contained herein to the contrary notwithstanding, the representations
and warranties of the Company contained in this Agreement (a) are being given by
the Company and Subsidiaries as an inducement to the Purchasers to enter into
this Agreement and the other Documents (and the Company and Subsidiaries
acknowledge that the Purchasers have expressly relied thereon) and (b) are
solely for the benefit of the Purchasers and Agent.  Accordingly, no third party
(including, without limitation, any holder of capital stock of the Company) or
anyone acting on behalf of any thereof other than the Purchasers and Agent, and
each of them, shall be a third party or other beneficiary of such
representations and warranties and no such third party shall have any rights of
contribution against the Purchasers, Company or the Subsidiaries with respect to
such representations or warranties or any matter subject to or arising under
this Agreement or otherwise.
 
8.10 Exculpation Among Purchasers.
 
Each Purchaser acknowledges that it is not relying upon any person, firm or
corporation, other than the Company and its officers and directors, in making
its investment or decision to invest in the Company and Subsidiaries.  Each
Purchaser agrees that no Purchaser nor the respective controlling persons,
officers, directors, partners, agents, or employees of any Purchaser shall be
liable to any other Purchaser for any action heretofore or hereafter taken or
omitted to be taken by any of them in connection with the purchase of the Common
Shares hereunder.
 
8.11 Extension; Waiver.
 
At any time prior to the Closing, the parties may (a) extend the time for the
performance of any of the obligations or other acts of the other parties,
(b) waive any inaccuracies in the representations and warranties contained in
this Agreement or in any document delivered pursuant to this Agreement and
(c) waive compliance with any of the agreements or conditions contained in this
Agreement.  Any agreement on the part of a party to any such extension or waiver
shall be valid only if set forth in an instrument in writing signed on behalf of
such party, and any such waiver shall not operate or be construed as a waiver of
any subsequent breach by the other party.
 
 
 
 
19

--------------------------------------------------------------------------------

 
 
8.12 Severability.
 
It is the desire and intent of the parties that the provisions of this Agreement
be enforced to the fullest extent permissible under the law and public policies
applied in each jurisdiction in which enforcement is sought.  Accordingly, in
the event that any provision of this Agreement would be held in any jurisdiction
to be invalid, prohibited or unenforceable for any reason, such provision, as to
such jurisdiction, shall be ineffective, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any jurisdiction.  Notwithstanding the foregoing, if such provision
could be more narrowly drawn so as not be invalid, prohibited or unenforceable
in such jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn,
without invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.
 
8.13 Independence of Agreements, Covenants, Representations and Warranties.
 
All agreements and covenants hereunder shall be given independent effect so that
if a certain action or condition constitutes a default under a certain agreement
or covenant, the fact that such action or condition is permitted by another
agreement or covenant shall not affect the occurrence of such default, unless
expressly permitted under an exception to such initial covenant.  In addition,
all representations and warranties hereunder shall be given independent effect
so that if a particular representation or warranty proves to be incorrect or is
breached, the fact that another representation or warranty concerning the same
or similar subject matter is correct or is not breached will not affect the
incorrectness of or a breach of a representation and warranty hereunder.  The
exhibits and schedules attached hereto are hereby made part of this Agreement in
all respects.  Any disclosure made in any Schedule to this Agreement which
should, based on the substance of such disclosure, be applicable to another
Schedule to this Agreement shall be deemed to be made with respect to such other
Schedule regardless of whether or not a specific reference is made thereto;
provided, that the description of such item on a Schedule is such that the
Purchaser could reasonably be expected to ascertain that such disclosure would
relate to such other provision of this Agreement.
 
8.14 Counterparts; Facsimile Signatures.
 
This Agreement may be executed in any number of counterparts, and each such
counterpart hereof shall be deemed to be an original instrument, but all such
counterparts together shall constitute but one agreement.  Facsimile counterpart
signatures to this Agreement shall be acceptable and binding.
 
8.15 Survival of Representations, Warranties and Agreements.
 
The representations, warranties and agreements of the Purchasers, Company and
Subsidiaries in this Agreement shall survive the Closing.
 
8.16 Indemnification.
 
(a)           The Company and Subsidiaries agree to indemnify and hold harmless
each Purchaser and its Affiliates and their respective directors, officers,
employees and agents from and against any and all losses, claims, damages,
liabilities and expenses (including without limitation reasonable attorney fees
and disbursements and other expenses incurred in connection with investigating,
preparing or defending any action, claim or proceeding, pending or threatened
and the costs of enforcement thereof) (collectively, “Losses”) to which such
Person may become subject as a result of any breach of representation, warranty,
covenant or agreement made by or to be performed on the part of the Company or
Subsidiaries under the Documents, and will reimburse any such Person for all
such amounts as they are incurred by such Person.
 
 
 
 
20

--------------------------------------------------------------------------------

 
 
 
           (b)           Promptly after receipt by any Purchaser (the
“Indemnified Person”) of notice of any demand, claim or circumstances which
would or might give rise to a claim or the commencement of any action,
proceeding or investigation in respect of which indemnity may be sought pursuant
to Section 8.16, such Indemnified Person shall promptly notify the Company in
writing and the Company and/or Subsidiaries shall assume the defense thereof,
including the employment of counsel reasonably satisfactory to such Indemnified
Person, and shall assume the payment of all fees and expenses; provided,
however, that the failure of any Indemnified Person so to notify the Company
shall not relieve the Company and Subsidiaries of their obligations hereunder
except to the extent that the Company or Subsidiaries are materially prejudiced
by such failure to notify.  In any such proceeding, any Indemnified Person shall
have the right to retain its own counsel, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Person unless: (i) the
Company and the Indemnified Person shall have mutually agreed to the retention
of such counsel; or (ii) in the reasonable judgment of counsel to such
Indemnified Person representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them.  The
Company and Subsidiaries shall not be liable for any settlement of any
proceeding effected without its written consent, which consent shall not be
unreasonably withheld, but if settled with such consent, or if there be a final
judgment for the plaintiff, the Company and Subsidiaries shall indemnify and
hold harmless such Indemnified Person from and against any loss or liability (to
the extent stated above) by reason of such settlement or judgment.  Without the
prior written consent of the Indemnified Person, which consent shall not be
unreasonably withheld, the Company and Subsidiaries shall not effect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Person is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Party, unless such settlement includes an
unconditional release of such Indemnified Person from all liability arising out
of such proceeding.


8.17 Appointment of Agent.
 
The Purchasers hereby designate and appoint Knox Lawrence International, LLC as
Agent to act as specified herein and in any other documents delivered pursuant
hereto.  Each Purchaser hereby authorizes the Agent to take such action as agent
on its behalf under the provisions of this Agreement and the other documents
delivered pursuant hereto, and to exercise such powers and to perform such
duties hereunder and thereunder, as a specifically delegated to or required of
the Agent by the terms hereof or thereof and such other powers as are reasonably
incidental thereto.  The Agent shall have no duties or responsibilities other
than those expressly set forth in this Agreement or the other documents
delivered pursuant hereto.  Neither the Agent nor any of its officers,
directors, employees or agents shall be liable for any action taken or omitted
by it or them as such hereunder or any other document delivered pursuant hereto
or in connection herewith or therewith, unless caused by its or their gross
negligence or willful misconduct.  The duties of the Agent shall be mechanical
and administrative in nature; the Agent shall not have by reason of this
Agreement or any other document delivered pursuant hereto a fiduciary
relationship win respect of any Purchaser or their assignees; and nothing in
this Agreement or any document delivered pursuant hereto, express or implied, is
intended to or shall be so construed as to impose upon Agent any obligations or
liabilities in respect of this Agreement or any other document delivered
pursuant hereto except as expressly set forth herein or therein.  In the case of
an Event of Default under the Notes, the Company shall pay the Agent a one-time
fee of $25,000 within 10 days of such Event of Default as consideration of its
services to be provided under this Agreement and the agreements and documents
delivered in connection herewith.
 
 
 
21

--------------------------------------------------------------------------------

 
 
 
8.18 Certain Rights of the Agent.
 
If the Agent shall request instructions from the Requisite Holders with respect
to any act or action (including failure to act) in connection with this
Agreement or any other document delivered pursuant hereto, the Agent shall be
entitled to refrain from such act or taking such action unless and until it
shall have received such instructions and the Agent shall incur no liability by
reason of so refraining.  Without limiting the foregoing, no Purchaser shall
have any right of action whatsoever against the Agent as a result of the Agent’s
acting or refraining from acting hereunder or under any other document delivered
pursuant hereto in accordance with the instructions of the Requisite Holders or
in accordance with the terms of such agreement.  With respect to its own loan
and purchase, the Agent shall have the same rights and powers as a Purchaser
under this Agreement and the other documents delivered pursuant hereto and may
exercise the same as though it were not performing the agency duties specified
herein.
 
8.19 Collateral and Subordination Matters.
 
The Agent is hereby authorized on behalf of all of the Purchasers, without the
necessity of any notice to or further consent from the Purchasers, to execute
the appropriate documents being delivered pursuant hereto, and from time to time
take any action with respect to the collateral and the documents delivered
pursuant hereto that may be necessary to perfect and maintain perfected the
liens upon the collateral granted pursuant to the documents delivered pursuant
hereto.  In accordance with the documents delivered pursuant hereto, the Agent
may release any lien granted to or held by the Agent on any of the collateral.
 
8.20 Successor Agent.
 
The Agent may resign at any time upon fifteen (15) days prior written notice to
the Purchasers, unless waived by the Requisite Holders.  Such resignation shall
take effect upon the appointment of a successor agent as provided below.  Upon
any such notice of resignation, the Requisite Holders will appoint from among
the Purchasers, a successor Agent.  Upon the written acceptance of any
appointment as Agent hereunder by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Agent, and the retiring Agent shall be discharged
from its duties and obligations hereunder and under the documents delivered in
connection herewith.
 
8.21 Notes.
 
All of the Notes issued to the Purchasers will be identical with respect to
terms other than with respect to the date of the note, original principal amount
and name of the Holder.
 
 
 
 
22

--------------------------------------------------------------------------------

 
 
8.22 Total Debt.
 
Until such time as all of the Notes purchased by the Purchasers hereunder are
paid in full, the Company agrees that it shall not increase the amount of debt
that it has as of the initial closing of the transactions pursuant to the Stock
Purchase Agreement, except with respect to any Notes sold pursuant hereto or
advances from Cimcorp S.A., pursuant to an unsecured Revolving Note with a
maturity date in January, 2014 to be entered into by and between the Company and
Cimcorp S.A. at the initial closing of the transactions pursuant to the Stock
Purchase Agreement.
 
 
 
 


 
[Remainder of page intentionally left blank]
 
 
 
 
 
 
23

--------------------------------------------------------------------------------

 
 
 


IN WITNESS WHEREOF, the parties hereto have executed this Securities Purchase
Agreement as of the date first above written.



 
The Company:
Midas Medici Group Holdings, Inc.
By: ______________________
                                                               
Name: ____________________
                                                            
Title:  ____________________                                                              
 
 
Subsidiaries:
 
Consonus Technologies, Inc.
 
By: ______________________                                                             
Name: ____________________                                                               
Title: _____________________
                                                               
Strategic Technologies, Inc.
 
By:  ______________________                                                              
Name: ____________________                                                               
Title:  _____________________                                                              
 
WeatherWise USA, Inc.
 
By: ______________________                                                               
Name:____________________                                                              
Title: _____________________                                                             

 
 
 
 
24

--------------------------------------------------------------------------------

 
 

 

 
Agent:
 
Knox Lawrence International, LLC
 
By: ______________________                                                               
Name: ____________________                                                               
Title: _____________________                                                               
 

 
 
 
25

--------------------------------------------------------------------------------

 
 

 

 
Purchasers:
Address(es) for Notices:
 
 
 
By: ______________________
Name: ____________________
Title: _____________________
 
 
_________________________
 
       

 
 
 
26

--------------------------------------------------------------------------------

 
 
 
SCHEDULE I
 
PURCHASERS


Purchasers
Principal Amount of Notes
   
 
 
 
 
 
                                   
Purchasers
Number of Common Shares
   
 
 
 
 
 
       



 
27

--------------------------------------------------------------------------------

 




EXHIBIT A
 
REGISTRATION RIGHTS AGREEMENT
 


 


 


 


 
 
28

--------------------------------------------------------------------------------

 
 


 
REGISTRATION RIGHTS AGREEMENT
 
REGISTRATION RIGHTS AGREEMENT, dated as of July 29, 2011 (this “Agreement”), by
and between Midas Medici Group Holdings, Inc., a Delaware corporation (the
“Company”), and the Purchasers listed on Schedule I (each a “Purchaser” and
collectively, the “Purchasers”).
 
WHEREAS, the Company will sell up to a total of 1,500,000 shares of the
Company’s common stock, par value $0.001 per share (the “Common Stock”), to one
or more Purchasers at one or more closings pursuant to that certain Securities
Purchase Agreement dated July 29, 2011 (the “Purchase Agreement”), between the
Company and the Purchasers; and
 
WHEREAS, each Purchaser that purchases Common Stock pursuant to the Purchase
Agreement after the initial Closing under the Purchase Agreement shall execute
an Agreement to be Bound to this Agreement and shall be considered a Holder for
all purposes hereunder.
 
NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, it is agreed as follows:
 
Definitions
 
.  8.23  Unless otherwise defined herein, the terms below shall have the
following meanings (such meanings being equally applicable to both the singular
and plural form of the terms defined):
 
 “Agreement” shall mean this Registration Rights Agreement, including all
amendments, modifications and supplements and any exhibits or schedules to any
of the foregoing.
 
“Business Day” shall mean any day that is not a Saturday, a Sunday or a day on
which commercial banks are required or permitted by law to be closed in the City
of New York in the State of New York.
 
 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
all rules and regulations promulgated thereunder.
 
“Holders” shall mean Purchasers, and any transferee of Purchasers to whom
Registrable Securities are permitted to be transferred in accordance with the
terms of this Agreement, and, in each case, who continues to be entitled to the
rights of a Holder hereunder.
 
“NASD” shall mean the National Association of Securities Dealers, Inc., or any
successor entity thereof.
 
“Person” shall mean any individual, corporation, partnership, joint venture,
firm, trust, unincorporated organization, government or any agency or political
subdivision thereof or other entity.
 
 
 
29

--------------------------------------------------------------------------------

 
 
 
“Registrable Securities” shall mean (a) the shares of Common Stock issued
pursuant to the Purchase Agreement and held by a Holder and (b) any Securities
issuable or issued or distributed in respect of any of the Common Stock
identified in clause (a) by way of stock dividend or stock split or in
connection with a combination of shares, recapitalization, reorganization,
merger, consolidation or otherwise.  For purposes of this Agreement, (i)
Registrable Securities shall cease to be Registrable Securities when a
Registration Statement covering such Registrable Securities has been declared
effective under the Securities Act by the SEC and such Registrable Securities
have been disposed of pursuant to such effective Registration Statement and (ii)
the Registrable Securities of a Holder shall not be deemed to be Registrable
Securities at any time when the entire amount of such Registrable Securities
proposed to be sold by such Holder in a single sale constitute less than 1% of
the then outstanding shares of Common Stock and are or, in the opinion of
counsel satisfactory to the Company and such Holder, each in their reasonable
judgment, may be, so distributed to the public pursuant to Rule 144 (or any
successor provision then in effect) under the Securities Act in any three month
period or any such Registrable Securities have been sold in a sale made pursuant
to Rule 144 of the Securities Act.
 
“Registration Statement” shall mean the Piggy-Back Registration Statement.
 
“Securities Act” shall mean the Securities Act of 1933, as amended, and all
rules and regulations promulgated thereunder.
 
“SEC” shall mean the Securities and Exchange Commission, or any successor
thereto.
 
The following terms have the meanings set forth it he Section set forth opposite
such term:
 
Term
Section
Blackout Period
6
Common Stock
Recitals
Indemnified Party
8(d)
Indemnifying Party
8(d)
Participating Piggy-Back Holders
3(b)
Piggy-Back Registration
3(a)
Piggy-Back Registration Statement
3(a)
Purchase Agreement
Recitals
   

Reserved.
 
Piggy-Back Registration.
 
If the Company, proposes to file on its behalf and/or on behalf of any holder of
its securities (other than a holder of Registrable Securities) a registration
statement under the Securities Act on any form (other than a registration
statement on Form S-4 or S-8 or any successor form for securities to be offered
in a transaction of the type referred to in Rule 145 under the Securities Act or
to employees of the Company pursuant to any employee benefit plan, respectively)
for the registration of Common Stock (a “Piggy-Back Registration”), it will give
written notice to all Holders at least twenty (20) days before the initial
filing with the SEC of such piggy-back registration statement (a “Piggy-Back
Registration Statement”), which notice shall set forth the intended method of
disposition of the securities proposed to be registered by the Company.  The
notice shall offer to include in such filing the aggregate number of shares of
Registrable Securities as such Holders may request.
 
 
 
30

--------------------------------------------------------------------------------

 
 
 
Each Holder desiring to have Registrable Securities registered under this
Section 3 (“Participating Piggy-Back Holders”) shall advise the Company in
writing within ten (10) days after the date of receipt of such offer from the
Company, setting forth the amount of such Registrable Securities for which
registration is requested.  The Company shall thereupon include in such filing
the number or amount of Registrable Securities for which registration is so
requested, subject to paragraph (c) below, and shall use its reasonable efforts
to effect registration of such Registrable Securities under the Securities Act.
 
If the Piggy-Back Registration relates to an underwritten public offering and
the managing underwriter of such proposed public offering advises in writing
that, in its opinion, the amount of Registrable Securities requested to be
included in the Piggy-Back Registration in addition to the securities being
registered by the Company would be greater than the total number of securities
which can be sold in the offering without having a material adverse effect on
the distribution of such securities or otherwise having a material adverse
effect on the marketability thereof (the “Maximum Number of Securities”), then:
 
in the event Company initiated the Piggy-Back Registration, the Company shall
include in such Piggy-Back Registration first, the securities the Company
proposes to register and second, the securities of all other selling security
holders, including the Participating Piggy-Back Holders, to be included in such
Piggy-Back Registration in an amount which together with the securities the
Company proposes to register, shall not exceed the Maximum Number of Securities,
such amount to be allocated among such selling security holders on a pro rata
basis (based on the number of securities of the Company held by each such
selling security holder);
 
in the event any holder of Securities of the Company initiated the Piggy-Back
Registration, the Company shall include in such Piggy-Back Registration first,
the securities such initiating security holder proposes to register, second, the
securities of any other selling security holders (including Participating
Piggy-Back Holders), in an amount which together with the securities the
initiating security holder proposes to register, shall not exceed the Maximum
Number of Securities, such amount to be allocated among such other selling
security holders on a pro rata basis (based on the number of securities of the
Company held by each such selling security holder) and third, any securities the
Company proposes to register, in an amount which together with the securities
the initiating security holder and the other selling security holders propose to
register, shall not exceed the Maximum Number of Securities;
 
The Company will not hereafter enter into any agreement, which is inconsistent
with the rights of priority provided in paragraph (c) above.
 
 
 
 
31

--------------------------------------------------------------------------------

 
 
Blackout Periods.  The Company shall have the right to delay the filing or
effectiveness of a Registration Statement required pursuant to Section 3 hereof
during no more than two (2) periods aggregating to not more than 120 days in any
twelve-month period (a “Blackout Period”) in the event that (i) the Company
would, in accordance with the advice of its counsel, be required to disclose in
the prospectus information not otherwise then required by law to be publicly
disclosed and (ii) in the judgment of the Company’s Board of Directors, there is
a reasonable likelihood that such disclosure, or any other action to be taken in
connection with the prospectus, would materially and adversely affect or
interfere with any financing, acquisition, merger, disposition of assets (not in
the ordinary course of business), corporate reorganization or other similar
transaction in which the Company is engaged or in respect of which the Company
proposes to engage in discussions or negotiations with respect to, or has
proposed or taken a substantial step to commence, or there is an event or state
of facts relating to the Company which is material to the Company the disclosure
of which would, in the reasonable judgment of the Company be adverse to its
interests; provided, however, that the Company shall delay during such Blackout
Period the filing or effectiveness of any Registration Statement required
pursuant to the registration rights of the holders of any Securities of the
Company.
 
Expenses.  All expenses incurred in connection with each registration pursuant
to Sections 2 and 3 of this Agreement, excluding underwriters’ discounts and
commissions, but including without limitation all registration, filing and
qualification fees, word processing, duplicating, printers’ and accounting fees
(including the expenses of any special audits or “comfort” letters required by
or incident to such performance and compliance), fees of the NASD or listing
fees, messenger and delivery expenses, all fees and expenses of complying with
state securities or blue sky laws, fees and disbursements of counsel for the
Company, shall be paid by the Company, except that:
 
all such expenses in connection with any amendment or supplement to a
Registration Statement or prospectus filed more than 30 days after the effective
date of such Registration Statement because any Holder has not effected the
disposition of the Securities requested to be registered shall be paid by such
Holder;
 
The Holders shall bear and pay the (i) underwriting commissions and discounts
applicable to securities offered for their account in connection with any
registrations, filings and qualifications made pursuant to this Agreement and
(ii) any fees and expenses incurred in respect of counsel or other advisors to
the Holders.
 
Rule 144 Information.  8.24  With a view to making available the benefits of
certain rules and regulations of the Commission which may at any time permit the
sale of the Registrable Securities to the public without registration, the
Company agrees to:
 
make and keep public information available, as those terms are understood and
defined in Rule 144 under the Securities Act;
 
use its best efforts to file with the Commission in a timely manner all reports
and other documents required of the Company under the Securities Act and the
Exchange Act; and
 
 
 
 
32

--------------------------------------------------------------------------------

 
 
 
furnish to each Holder of Registrable Securities forthwith upon request a
written statement by the Company as to its compliance with the reporting
requirements of such Rule 144 and of the Securities Act and the Exchange Act, a
copy of the most recent annual or quarterly report of the Company, and such
other reports and documents so filed by the Company as such Holder may
reasonably request in availing itself of any rule or regulation of the
Commission allowing such Holder to sell any Registrable Securities without
registration.
 
Indemnification and Contribution.
 
The Company shall indemnify and hold harmless each Holder, such Holder’s
directors and officers, each person who participates in the offering of such
Registrable Securities, including underwriters (as defined in the Securities
Act), and each person, if any, who controls such Holder or participating person
within the meaning of the Securities Act, against any losses, claims, damages or
liabilities, joint or several, to which they may become subject under the
Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or proceedings in respect thereof) arise out of or are based on any
untrue or alleged untrue statement of any material fact contained in such
registration statement on the effective date thereof (including any prospectus
filed under Rule 424 under the Securities Act or any amendments or supplements
thereto) or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, and shall reimburse each such Holder,
such Holder’s directors and officers, such participating person or controlling
person for any legal or other expenses reasonably incurred by them (but not in
excess of expenses incurred in respect of one counsel for all of them unless
there is an actual conflict of interest between any indemnified parties, which
indemnified parties may be represented by separate counsel) in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that the indemnity agreement contained in this Section 7
shall not apply to amounts paid in settlement of any such loss, claim, damage,
liability or action if such settlement is effected without the consent of the
Company (which consent shall not be unreasonably withheld); provided, further,
that the Company shall not be liable to any Holder, such Holder’s directors and
officers, participating person or controlling person in any such case for any
such loss, claim, damage, liability or action to the extent that it arises out
of or is based upon an untrue statement or alleged untrue statement or omission
or alleged omission made in connection with such registration statement,
preliminary prospectus, final prospectus or amendments or supplements thereto,
in reliance upon and in conformity with written information furnished expressly
for use in connection with such registration by any such Holder, such Holder’s
directors and officers, participating person or controlling person.  Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of any such Holder, such Holder’s directors and officers,
participating person or controlling person, and shall survive the transfer of
such securities by such Holder.
 
Each Holder joining in a registration severally and not jointly shall indemnify
and hold harmless the Company, each of its directors and officers, each person,
if any, who controls the Company within the meaning of the Securities Act, and
each agent and any underwriter for the Company (within the meaning of the
Securities Act) against any losses, claims, damages or liabilities, joint or
several, to which the Company or any such director, officer, controlling person,
agent or underwriter may become subject, under the Securities Act or otherwise,
insofar as such losses, claims, damages or liabilities (or proceedings in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in such registration statement
on the effective date thereof (including any prospectus filed under Rule 424
under the Securities Act or any amendments or supplements thereto) or arise out
of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, in each case to the extent, but only to the extent, that
such untrue statement or alleged untrue statement or omission or alleged
omission was made in such registration statement, preliminary or final
prospectus, or amendments or supplements thereto, in reliance upon and in
conformity with written information furnished by or on behalf of such Holder
expressly for use in connection with such registration; and each such Holder
shall reimburse any legal or other expenses reasonably incurred by the Company
or any such director, officer, controlling person, agent or underwriter (but not
in excess of expenses incurred in respect of one counsel for all of them unless
there is an actual conflict of interest between any indemnified parties, which
indemnified parties may be represented by separate counsel) in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that the indemnity agreement contained in this Section 7(b)
shall not apply to amounts paid in settlement of any such loss, claim, damage,
liability or action if such settlement is effected without the consent of such
Holder (which consent shall not be unreasonably withheld), and provided,
further, that the liability of each Holder hereunder shall be limited to the
aggregate net proceeds received by such Holder in connection with any such
registration under the Securities Act.
 
 
 
 
 
33

--------------------------------------------------------------------------------

 
 
If the indemnification provided for in this Section 7 from the indemnifying
party is unavailable to an indemnified party hereunder in respect of any losses,
claims, damages, liabilities or expenses referred to therein, then the
indemnifying party, in lieu of indemnifying such indemnified party, shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages, liabilities or expenses in such proportion as
is appropriate to reflect the relative fault of the indemnifying party and
indemnified parties in connection with the actions which resulted in such
losses, claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations.  The relative fault of such indemnifying party and
indemnified parties shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact, has
been made by, or relates to information supplied by, such indemnifying party or
indemnified parties, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action.  The amount paid
or payable by a party as a result of the losses, claims, damages, liabilities
and expenses referred to above shall be deemed to include any legal or other
fees or expenses reasonably incurred by such party in connection with any
investigation or proceeding.  If the allocation provided in this paragraph (c)
is not permitted by applicable law, the parties shall contribute based upon the
relevant benefits received by the Company from the initial offering of the
Securities on the one hand and the net proceeds received by the Holders from the
sale of Securities on the other.
 
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 7(c) were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph.  No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.
 
Any Person entitled to indemnification hereunder (the “Indemnified Party”)
agrees to give prompt written notice to the indemnifying party (the
“Indemnifying Party”) after the receipt by the Indemnified Party of any written
notice of the commencement of any action, suit, proceeding or investigation or
threat thereof made in writing for which the Indemnified Party intends to claim
indemnification or contribution pursuant to this Agreement; provided, that the
failure so to notify the Indemnified Party shall not relieve the Indemnifying
Party of any liability that it may have to the Indemnifying Party hereunder
unless such failure is materially prejudicial to the Indemnifying Party.  If
notice of commencement of any such action is given to the Indemnifying Party as
above provided, the Indemnifying Party shall be entitled to participate in and,
to the extent it may wish, to assume the defense of such action at its own
expense, with counsel chosen by it and reasonably satisfactory to such
Indemnified Party.  The Indemnified Party shall have the right to employ
separate counsel in any such action and participate in the defense thereof, but
the fees and expenses of such counsel shall be paid by the Indemnified Party
unless (i) the Indemnifying Party agrees to pay the same, (ii) the Indemnifying
Party fails to assume the defense of such action, or (iii) the named parties to
any such action (including any impleaded parties) have been advised by such
counsel that either (A) representation of such Indemnified Party and the
Indemnifying Party by the same counsel would be inappropriate under applicable
standards of professional conduct or (B) there are one or more legal defenses
available to it which are substantially different from or additional to those
available to the Indemnifying Party.  No Indemnifying Party shall be liable for
any settlement entered into without its written consent, which consent shall not
be unreasonably withheld.
 
 
 
 
34

--------------------------------------------------------------------------------

 
 
The agreements contained in this Section 7 shall survive the transfer of the
Registered Securities by any Holder and sale of all the Registrable Securities
pursuant to any registration statement and shall remain in full force and
effect, regardless of any investigation made by or on behalf of any Holder or
such director, officer or participating or controlling Person.
 
Certain Additional Limitations on Registration Rights.  Notwithstanding the
other provisions of this Agreement, the Company shall not be obligated to
register the Registrable Securities of any Holder (i) if such Holder or any
underwriter of such Registrable Securities shall fail to furnish to the Company
necessary information in respect of the distribution of such Registrable
Securities, or (ii) if such registration involves an underwritten offering, such
Registrable Securities are not included in such underwritten offering on the
same terms and conditions as shall be applicable to the other Securities being
sold through underwriters in the registration or such Holder fails to enter into
an underwriting agreement in customary form with the underwriter or underwriters
selected for such underwritten offering.  In addition, each Holder agrees not to
effect any public sale or distribution of any Registrable Securities or of any
securities convertible into or exchangeable or exercisable for such Registrable
Securities, including a sale pursuant to Rule 144 under the Securities Act and
to enter into a customary lock-up agreement with the managing underwriter for an
offering, during the 90-day period beginning on the effective date of any
underwritten offering (initiated by the Company) (except as part of such
registration), and the Company agrees to use its reasonable efforts to cause its
executive officers to enter into a lock-up agreement of the same term, in each
case if and to the extent requested by the managing underwriter for such
offering and if the Company and its directors, executive officers and other
significant stockholders enter into similar agreements.
 
Miscellaneous.
 
Specific Performance.  The parties hereto agree that irreparable damage would
occur in the event any provision of the Agreement was not performed in
accordance with the terms hereof and that the parties hereto shall be entitled
to specific performance of the terms hereof, in addition to any other remedy at
law or in equity.
 
Amendments and Waivers; Assignment.  (i)  Any provision of this Agreement may be
amended or waived if, and only if, such amendment or waiver is in writing and
signed, in the case of an amendment, by the Company and a majority in interest
of the Holders or, in the case of a waiver, by the party or parties against whom
the waiver is to be effective; provided, however, that waiver by the Holders
shall require the consent of a majority in interest of the
Holders.  Notwithstanding the foregoing, the Purchasers acknowledge and agree
that the Company may update Schedule 1 for any Purchasers that purchase Common
Stock after the initial Closing under the Purchase Agreement.
 
 
 
35

--------------------------------------------------------------------------------

 
 
No failure or delay by any party in exercising any right, power or privilege
hereunder (other than a failure or delay beyond a period of time specified
herein) shall operate as a waiver thereof and no single or partial exercise
thereof shall preclude any other or further exercise thereof or the exercise of
any other right, power or privilege.  The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.
 
Notice Generally.  All notices, request, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by courier
service, by fax or by registered or certified mail (postage prepaid, return
receipt requested) to the respective parties at the following addresses (or at
such other address for a party as shall be specified by notice given in
accordance with this Section 9(c):
 
If to any Holder, at its last known address appearing on the books of the
Company maintained for such purpose.
 
If to the Company, at
 
Midas Medici Group Holdings, Inc.
445 Park Avenue, 20th Floor
New York, New York 10022
Attention: Nana Baffour, CEO
Facsimile: (212) 202-4168


with a copy to:
 
360 Venture Law (Shmalo Lang) LLP
6400 Powers Ferry Road, Suite 375
Atlanta, Georgia 30339
 
 
 
 
 
36

--------------------------------------------------------------------------------

 
 
Attention: Steven H. Lang, Esq.
 
Facsimile: (404) 420-2169
 
or at such other address as may be substituted by notice given as herein
provided.
 
Successors and Assigns; Third Party Beneficiaries.  This Agreement shall inure
to the benefit of and be binding upon the successors and permitted assigns of
the parties hereto as hereinafter provided.  The registration rights of any
Holder with respect to any Registrable Securities shall be transferred to any
Person who is the transferee of such Registrable Securities.  All of the
obligations of the Company hereunder shall survive any such transfer.  Except as
provided in Section 7, no Person other than the parties hereto and their
successors and permitted assigns is intended to be a beneficiary of this
Agreement.
 
Headings.  The headings and subheadings in this Agreement are included for
convenience and identification only and are in no way intended to describe,
interpret, define or limit the scope, extent or intent of this Agreement or any
provision hereof.
 
Governing Law; Jurisdiction.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York.
 
Any claim, action, suit or proceeding seeking to enforce any provision of, or
based on any matter arising out of or in connection with, this Agreement or the
transactions contemplated hereby may be heard and determined in any New York
state or federal court sitting in The City of New York, County of Manhattan, and
each of the parties hereto hereby consents to the exclusive jurisdiction of such
courts (and of the appropriate appellate courts therefrom in any such claim,
action, suit or proceeding) and irrevocably waives, to the fullest extent
permitted by law, any objection that it may now or hereafter have to the laying
of venue of any such claim, action, suit or proceeding in any such court or that
any such claim, action, suit or proceeding that is brought in any such court has
been brought in an inconvenient forum.
 
Subject to applicable law, process in any such claim, action, suit or proceeding
may be served on any party anywhere in the world, whether within or without the
jurisdiction of any such court.  Without limiting the foregoing and subject to
applicable law, each party agrees that service of process on such party as
provided in Section 9(c) shall be deemed effective service of process on such
party.  Nothing herein shall affect the right of any party to serve legal
process in any other manner permitted by law or at equity.  WITH RESPECT TO ANY
SUCH CLAIM, ACTION, SUIT OR PROCEEDING IN ANY SUCH COURT, EACH OF THE PARTIES
IRREVOCABLY WAIVES AND RELEASES TO THE OTHER ITS RIGHT TO A TRIAL BY JURY, AND
AGREES THAT IT WILL NOT SEEK A TRIAL BY JURY IN ANY SUCH PROCEEDING.
 
Severability.  If any term or other provision of this Agreement is held to be
invalid, illegal or incapable of being enforced by any rule of Law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions is not affected in any manner materially adverse to any
party.  Upon a determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.
 
 
 
 
37

--------------------------------------------------------------------------------

 
 
Entire Agreement.  This Agreement constitutes the entire agreement among the
parties hereto pertaining to the subject matter hereof and supersedes all prior
agreements and understandings pertaining thereto.
 
Cumulative Remedies.  The rights and remedies provided by this Agreement are
cumulative and the use of any one right or remedy by any party shall not
preclude or waive its right to use any or all other remedies.  Said rights and
remedies are given in addition to any other rights the parties may have by law,
statute, ordinance or otherwise.
 
Construction.  Each party hereto acknowledges and agrees it has had the
opportunity to draft, review and edit the language of this Agreement and that no
presumption for or against any party arising out of drafting all or any part of
this Agreement will be applied in any Dispute relating to, in connection with or
involving this Agreement.  Accordingly, the parties hereto hereby waive the
benefit of any rule of Law or any legal decision that would require, in cases of
uncertainty, that the language of a contract should be interpreted most strongly
against the party who drafted such language.
 
 
 
 
 
38

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
 

  MIDAS MEDICI GROUP HOLDINGS, INC.          
 
By:
/s/        Name        Title           

 
 


 
39

--------------------------------------------------------------------------------

 
[Purchaser Signature Page to Registration Rights Agreement]
 

  PURCHASERS          
 
By:
                           

 

 
 
40

--------------------------------------------------------------------------------

 
 




 
SCHEDULE I
 
PURCHASERS


Purchasers
Number of Registrable Securities
   



 


 


 


 
41

--------------------------------------------------------------------------------

 
 


EXHIBIT B
 
FORM OF NOTE
 
 
 
 
 
 

 
 
42

--------------------------------------------------------------------------------

 
 
THIS NOTE WAS ORIGINALLY ISSUED IN A PRIVATE PLACEMENT ON AUGUST 1, 2011 AND HAS
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE “ACT”), AS AMENDED, OR
ANY COMPARABLE STATE SECURITIES LAW, AND MAY NOT BE SOLD, ASSIGNED, PLEDGED OR
OTHERWISE TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATE­MENT
UNDER THE ACT COVERING THE TRANSFER OR AN EXEMPTION UNDER THE ACT AND IS SUBJECT
TO OTHER TRANSFER RESTRICTIONS AS SET FORTH HEREIN.
 
THE PAYMENT OF PRINCIPAL AND INTEREST ON THIS NOTE IS SUBJECT TO CERTAIN
SUBORDINATION PROVISIONS SET FORTH IN SECTION 6 HEREOF.  THIS NOTE IS SUBJECT TO
CERTAIN TRANSFER RESTRICTIONS SET FORTH IN SECTION 17 HEREOF.
 
SUBORDINATED SECURED PROMISSORY NOTE
 


 

August __, 2011   $100,000    

Note No. - 01


Midas Medici Group Holdings, Inc., a Delaware corporation (“MMGH”), Consonus
Technologies, Inc., a Delaware corporation (“CTI”), Strategic Technologies,
Inc., a North Carolina corporation, (“STI”) and WeatherWise USA, Inc., a
Delaware corporation (“WWUSA”) (collectively, the “Company”), hereby promise to
pay to the order of (“Holder”), the principal amount of $100,000 in accordance
with and subject to the provisions of this subordinated secured promissory note
(as may be amended from time to time, this “Note”).
 
This Note was issued pursuant to that certain Securities Purchase Agreement,
dated as of July 29, 2011 (as may be amended and modified from time to time, the
“Purchase Agreement”), by and among the Company, Holder, Agent and certain other
Purchasers named therein.  This Note may also be referred to herein as the
“Promissory Note.”  Except as defined in Section 6 hereof, capitalized terms
used herein and not otherwise defined shall have the meanings ascribed to such
terms in the Purchase Agreement.
 
Interest.  This Note shall accrue interest at a rate of 16% per annum (computed
based on the actual number of days elapsed in any year and calculated on the
principal amount of the Note outstanding from time to time until paid in full).
Upon the occurrence of an Event of Default (as defined below) the annual rate of
interest automatically shall increase and be equal to the otherwise applicable
rate plus Five Percent (5%).
 
 
 
43

--------------------------------------------------------------------------------

 
 
Scheduled Payments of Principal and Interest .  Subject to the provisions of
Section 3, Section 5 and Section 6 hereof, payments on this Note shall be made
as follows:
 
(a) Accrued interest shall be payable quarterly on July 31, October 31,
January 31 and April 30 of each year commencing on July 31, 2012; then
 
(b) The entire unpaid principal balance hereof, together with all accrued but
unpaid interest thereon, shall be due and payable on the earlier of: (i) the
consummation of a Company Equity Offering (as defined in Section 7); or (ii) on
July 31, 2013 (the “Maturity Date”).
 
Optional Prepayments.  The Company may, at any time and from time to time after
February 1, 2012, without premium or penalty, prepay all or any portion of the
outstanding principal amount of, and accrued but unpaid interest on, this Note
but only if such prepayment is not prohibited by the provisions of Section 6
hereof.
 
Security Interest. Payment of the obligations due under this Note is secured by
(i) a security interest in the Collateral, as described in the Security
Agreement in favor of the Agent, (ii) a mortgage upon certain property located
at 49 South, 14th Street, Pittsburgh, Pennsylvania 15203 (the “PA Property”), as
evidenced by a certain Mortgage executed by WWUSA in favor of the Agent (the “PA
Mortgage”), and (iii) a mortgage upon certain property located at 301 Gregson
Drive, Cary, NC 27511 (the “NC Property”), as evidenced by a certain Mortgage
executed by STI in favor of the Agent (the “NC Mortgage”).
 
Application of Payments.  Any payment under this Note shall be applied (a)
first, to pay any accrued and unpaid interest on the Note and (b) second, to
repay any unpaid principal amount on the Note.
 
Subordination; Restrictions on Payment.  Notwithstanding any provision of this
Note to the contrary, the indebtedness evidenced by this Note shall be
subordinate and junior in right of payment to certain indebtedness, obligations
and liabilities of the maker pursuant to the terms of that certain Subordination
Agreement of even date herewith, by and among the Company, the Holder, Knox
Lawrence International, LLC, as agent, and Porter Capital Corporation, as the
same may be amended, restated, modified or supplemented from time to time (the
“Subordination Agreement”), and any related documents delivered pursuant
thereto, and any renewal, replacement or extension thereof, including, without
limitation, principal, interest (including any interest accruing subsequent to
the commencement of bankruptcy, insolvency or similar proceedings with respect
to either Company, whether or not allowed in such proceedings), fees, costs and
expenses (including, without limitation, attorneys’ fees).  The Holder also
agrees to execute (and to instruct the Agent to execute) any subordination or
similar agreement requested by any holder of a first mortgage on the NC Property
and any successor to such holder and with respect to any refinancing of the
existing first mortgage on the NC Property.
 
Definitions.  For purposes of this Note, the following capitalized terms have
the following meanings.
 
 
 
44

--------------------------------------------------------------------------------

 
 
 
 “Company Equity Offering” means the sale the capital stock of MMGH, in one or a
series of related transactions, with gross proceeds to MMGH of no less than
Twenty Five Million Dollars ($25,000,000).
 
Event of Default.  Each of the following shall constitute an event of default
under this Note (an “Event of Default”):
 
(i)           the failure of Company to pay any installment of principal and
interest due hereunder more than five (5) days after such payment is due;
 
(ii)           the filing of a petition by Company pursuant to which Company
seeks to avail itself of the protection of any federal or state bankruptcy,
insolvency or similar law;
 
(iii)           the initiation of any federal or state bankruptcy or insolvency
proceeding against Company which is not dismissed within sixty (60) days
following the date filed;
 
(iv)           the making of a general assignment by Company for the benefit of
Company’s creditors;
 
(v)           the Company’s consent to any material modification of the loan
with Porter Capital Corporation including, any increase in the total principal
amount outstanding of such loan to an excess of $3,244,400, and any increase in
the interest rates of such loan; or
 
(vi)           any breach of Section 8.22 of the Purchase Agreement.
 
Upon the occurrence of an Event of Default, and subject to Section 19, Holder
may, in Holder’s sole and absolute discretion, accelerate this Note by declaring
in a written notice to Company that the then entire outstanding principal sum
hereof, together with all accrued and unpaid interest hereon, is immediately due
and payable.
 
Presentment.  The Maker hereby waives presentment, demand, protest, notice of
dishonor, notice of non-payment, notice of protest, and diligence in
collection.  The non-exercise by Holder of any of Holder’s rights hereunder in
any particular instance shall not constitute a waiver thereof in that or any
subsequent instance.
 
Amendment and Waiver.  Subject to Section 19, the provisions of this Note may be
amended or waived only in a writing signed by the Company and the Holder.
 
Cancellation.  After all principal and accrued interest, if any, at any time
owed on this Note has been paid in full, this Note shall be surrendered to the
Company for cancellation and shall not be reissued.
 
Payments.  All payments to be made to Holder shall be made in the lawful money
of the United States of America in immediately available funds, unless otherwise
agreed to by such Holder.
 
Place of Payment.  Payments of principal and interest shall be delivered to
Holder at such address as is specified by prior written notice by Holder to the
Company.
 
 
45

--------------------------------------------------------------------------------

 
 
 
Governing Law.  All questions concerning the construction, validity and
interpretation of this Note will be governed by and construed in accordance with
the domestic laws of the State of New York, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of New York or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New York.
 
Business Days.  If any payment is due, or any time period for giving notice or
taking action expires, on a day which is a Saturday, Sunday or legal holiday,
the payment shall be due and payable on, and the time period shall automatically
be extended to, the next business day immediately following such Saturday,
Sunday or legal holiday, and interest, if any, shall continue to accrue at the
required rate hereunder until any such payment is made.
 
Usury Laws.  It is the intention of the Company and Holder to conform strictly
to all applicable usury laws now or hereafter in force, and any interest payable
(whether designated as interest, service charges, points or otherwise) under
this Note shall be subject to reduction to the amount not in excess of the
maximum legal amount allowed under the applicable usury laws as now or hereafter
construed by the courts having jurisdiction over such matters.  Earned interest
(whether designated as interest, service charges, points or otherwise) may never
include more than the maximum amount permitted by law, computed from the date
hereof until payment, and any interest in excess of the maximum amount permitted
by law shall be canceled automatically and, if theretofore paid, shall at the
option of the holder hereof either be rebated to the Company or, subject to the
provisions of Section 6 hereof, credited on the principal amount of this Note,
or if this Note has been paid, then the excess shall be rebated to the Company.
 
Restrictions on Transfer.  Holder may not sell, transfer, assign, negotiate,
pledge or otherwise dispose of this Note prior to the Maturity Date or an Event
of Default without the prior written consent of the Company.  Notwithstanding
the foregoing, Holder may transfer this Note to a Permitted Assignee at any
time.  In addition, any transferee of this Note hereby agrees to take such Note
subject to all of the Company’s rights and privileges hereunder.  This Note and
all replacement notes will bear a legend evidencing such transfer restrictions.
For purposes hereunder, a “Permitted Assignee” means with respect to a
particular Holder, a person that is (i) a spouse, natural or adoptive lineal
ancestor or descendant of such Holder (a "Family Member"); (ii) a trust, estate,
guardianship or custodianship, including those established under any of the
Uniform Gifts to Minors Act of any state, established for such Holder, or one or
more Family Members or other Permitted Assignees of such Holder; and (iii) an
entity that is under the control of or in common control with such Holder.  The
subsequent transfer of any Note by a Permitted Assignee shall be subject to the
same restrictions of this Section 17 in the same manner as if the Note to be
transferred was still owned by the Holder from whom such Permitted Assignee
acquired such Note.
 
No Strict Construction. The Company and Holder have participated jointly in the
negotiation and drafting of this Note.  In the event an ambiguity or question of
intent or interpretation arises, this Note shall be construed as if drafted
jointly by the Company and Holder, and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any
provision of this Note.
 
 
 
46

--------------------------------------------------------------------------------

 
 
 
Series of Subordinated Secured Promissory Notes.  This Note is one of a series
of Subordinated Secured Promissory Notes in the original aggregate principal
amount of up to $4,500,000 issued by Company to the Purchasers pursuant to the
Purchase Agreement (the “Subordinated Secured Promissory Notes”).  The rights of
each of the Holders to receive payments under the Subordinated Secured
Promissory Notes shall be on a pari passu basis with one another and in the
event that any amount being paid or collected is not sufficient to pay in full
all amounts owed under all of the Subordinated Secured Promissory Notes, the
amount being paid or collected shall be allocated and paid to all of the Holders
under all of the Subordinated Secured Promissory Notes pro rata based upon the
then outstanding principal balance and accrued interest owed by Company to each
such Holder under the Subordinated Secured Promissory Notes.  The Holder agrees
that the consent of the Requisite Holders is required to declare an Event of
Default hereunder, and that the Requisite Holders may consent to any amendment
to the Subordinated Secured Promissory Notes, provided however, that any such
amendment, modification or waiver that would adversely affect the rights of any
Holder of a Subordinated Secured Promissory Note, in its capacity as a Holder,
without similarly affecting the rights of all Holders of the Subordinated
Secured Promissory Notes, in their capacities as Holders, shall not be effective
as to such Holder of a Subordinated Secured Promissory Note without its prior
written consent.
 
Notice. Notices pursuant to this Note shall be sent pursuant to the provisions
of Section 8.5 of the Purchase Agreement.
 
*          *          *          *          *
 
 
 
 
 
 
47

--------------------------------------------------------------------------------

 
 
 
 
IN WITNESS WHEREOF, the Company has executed and delivered this Promissory Note
on the date first above written.
 
MIDAS MEDICI GROUP HOLDINGS, INC.




By:           ____________________________
Name:           __________________________
Its:           ____________________________


 
CONSONUS TECHNOLOGIES, INC.




By:           ____________________________
Name:           __________________________
Its:           ____________________________
 
STRATEGIC TECHNOLOGIES, INC.




By:           ____________________________
Name:           __________________________
Its:           ____________________________
 
WEATHERWISE USA, INC.




By:           ____________________________
Name:           __________________________
Its:           ____________________________
 
Acknowledged by:




_________________________________


 


 
48

--------------------------------------------------------------------------------

 
 
 
 
 
 
EXHIBIT C
 
FORM OF SECURITY AGREEMENT
 
 
 
 
 
49

--------------------------------------------------------------------------------

 
 
 
 
SECURITY AGREEMENT


 
           This Security Agreement (this “Agreement”) is entered into as of July
29, 2011 by and among Midas Medici Group Holdings, Inc., a Delaware corporation,
Consonus Technologies, Inc., a Delaware corporation, Strategic Technologies,
Inc. a North Carolina corporation, and WeatherWise USA, Inc., a Delaware
corporation (the “Borrower”), in favor of Knox lawrence International, LLC, a
Delaware limited liability company, as administrative agent (together with its
successors in such capacity, “Agent”), for itself and the Purchasers (defined
below).


Recitals
 
A.           Borrower desires to borrow funds from the Purchasers.
 
B.           The Purchasers are purchasing Subordinated Secured Promissory Notes
in the aggregate original principal amount of $4,500,000 (the “Notes”), in one
or more closings, pursuant to that certain Securities Purchase Agreement dated
July 29, 2011 (the “Purchase Agreement”), between the Borrower, Agent and the
Purchasers thereto (the “Purchasers”).
 
C.           As a condition precedent to purchasing the Notes, the Purchasers
have required Borrower to execute and deliver this Agreement.
 
Agreement
 
NOW, THEREFORE, in consideration of the above recitals and the mutual covenants
hereinafter set forth, the parties hereto agree as follows:
 
1 Creation of Security Interest.  In order to secure the payment and performance
of the Secured Obligations (as defined below), the Borrower hereby assigns,
pledges and grants to the Agent, for the benefit of the Purchasers, a security
interest in all of the following of their respective properties and assets, in
each case whether now owned or hereafter acquired and wherever located
(collectively, the “Collateral”):


All property and assets of the Borrower of every nature and kind whatsoever,
including, without limitation, all machinery, equipment and supplies,
appliances, computers and related equipment, tools, tooling, furniture,
furnishings, fixtures, goods, inventory, raw materials, work in process,
finished goods and materials owned by the Borrower, accounts, accounts
receivable, general intangibles, names, trademarks, service marks, intellectual
property, software, chattel paper, documents, instruments (whether negotiable or
non-negotiable), deposit accounts, investment property, securities (including
the capital stock of Cimcorp, Inc.), securities entitlements, money, contract
rights and rights to payment of every kind; and all products, additions,
accessions, replacements and substitutions for and of all such Collateral; and
all books and records of the Borrower with respect to all such Collateral; and
all proceeds, which includes:  (i) whatever is now or hereafter receivable or
received by Borrower upon the sale, exchange, collection or other disposition of
any item of Collateral, whether voluntary or involuntary, whether such proceeds
constitute accounts, inventory, general intangibles, equipment, intellectual
property or other assets; (ii) any such items which are now or hereafter
acquired by the Borrower with any proceeds of Collateral hereunder; and
(iii) any insurance or payments under any indemnity, warranty or guaranty now or
hereafter payable by reason of damage or loss or otherwise with respect to any
item of Collateral or any proceeds thereof.  Notwithstanding the foregoing, the
Collateral shall not include any Purchased Receivables as such term is defined
in the Commercial Financing Agreement in the aggregate principal amount of up to
$3,000,000.00 in favor of Porter Capital Corporation and Porter Bridge Loan
Company, Inc.
 
 
 
 
50

--------------------------------------------------------------------------------

 
 

 
2 Secured Obligations.  For purposes of this Agreement, “Secured Obligations”
shall mean any and all obligations, indebtedness and liabilities owed by
Borrower to the Purchasers under the Notes, and all amendments, modifications,
extensions and renewals thereof.
 
3 Representation and Warranties.  Borrower represents and warrants as follows:
 
(a) Chief Executive Office.
 
(i) MMGH’s chief executive office is located at 445 Park Avenue, 20th Floor, New
York, New York 10022.
 
(ii) CTI’s and STI’s chief executive office is at 301 Gregson Drive, Cary, NC
27511.
 
(iii) WWUSA’s chief executive office is at 49 South, 14th Street, Pittsburgh, PA
15203.
 
(b) Existence and Power.  Borrower is a duly organized and validly existing
corporation, in good standing under the laws of the jurisdiction of its
organization, has the power and authority to own its property and assets and to
execute and deliver, and perform its obligations under, this Agreement.
 
(c) Enforceability.  This Agreement has been duly authorized, executed and
delivered by Borrower and constitutes the legal, valid and binding obligation of
Borrower enforceable against Borrower in accordance with its terms.
 
(d) No Conflict.  The execution, delivery and performance of this Agreement by
Borrower and the consummation of the transactions contemplated hereby will not
(i) conflict with or result in a breach of any of the terms and provisions of,
or constitute a default (or an event which with the giving of notice or the
lapse of time or both would constitute a default) under, its organizational
documents or any agreement, indenture, mortgage, deed of trust, equipment lease,
instrument or other document to which Borrower is a party; or (ii) conflict with
any law, order, rule or regulation of any court or any federal or state
government, regulatory body or administrative agency, or any other governmental
body having jurisdiction over Borrower or its properties.
 
(e) Priority.  Borrower is the sole owner of its Collateral; there are no
security interests, liens or encumbrances, or adverse claims of title to, or any
other interest whatsoever, in the Collateral or any portion thereof except for
Permitted Liens (as such term is defined in the Purchase Agreement) and liens
created by this Agreement; and no financing statement, mortgage or deed of trust
covering the Collateral or any portion thereof exists, is on file or will be
filed in any public office other then with respect to the Permitted Liens.
 
 
 
 
 
 
51

--------------------------------------------------------------------------------

 
 
4 Covenants.  Borrower covenants and agrees as follows:
 
(a) Change in Address or Corporate Structure.  Borrower shall not change its
name, identity, or corporate structure, move all or any portion of the
Collateral or relocate its chief executive office without the prior written
consent of the Agent and the prior filing of a financing statement with the
proper office and in the proper form to perfect or continue the perfection of
the security interests (without loss of priority) created herein which filing
shall be satisfactory in form, substance and location to the Agent prior to such
filing.
 
(b) Payment of Taxes and Liens.  Borrower shall pay and discharge all taxes,
assessments and charges or levies against its Collateral prior to delinquency
thereof.
 
(c) No Transfer.  Borrower shall not sell, assign (by operation of law or
otherwise), exchange or otherwise voluntarily or involuntarily transfer or
dispose of all or any portion of its Collateral (other than in the ordinary
course of business) or encumber, or hypothecate, or create or permit to exist
any material lien, security interest, charge or encumbrance or adverse claim
upon or other interest in all or any portion of its Collateral other than
Permitted Liens and purchase money security interests on equipment, without
equally and ratably securing the Notes or without the prior written consent of
the Agent; provided that, Borrower may transfer all or any portion of its
Collateral to a wholly-owned subsidiary of Borrower, if such wholly-owned
subsidiary agrees to provide a guaranty of the Notes and a security interest in
such Collateral on the same terms and conditions set forth herein.
 
5 Further Assurances.  Borrower shall execute and file any financing or
continuation statement, or amendments thereto, and such agreements (including,
without limitation, deposit account control agreements), instruments or notices
as may be necessary or desirable, which the Agent, for the benefit of the
Purchasers, may reasonably request in order to perfect and preserve the
perfection and the priority of the security interests granted or purported to be
granted under this Agreement.  Borrower hereby irrevocably makes, constitutes,
and appoints the Agent, for the benefit of the Purchasers (and any of its
respective officers, employees, or agents designated by Agent) as Borrower’s
true and lawful attorney, with power to: (a) sign the name of Borrower on any
and all documents to be executed, recorded, or filed in order to perfect or
continue perfected the security interest in the Collateral including, without
limitation, any UCC financing statements; (b) at any time after the occurrence
of a default, endorse Borrower’s name on any checks, notices, acceptances, money
orders, drafts, or other item of payment or security that may come into the
Agent’s or Purchasers’ possession; (c) at any time after the occurrence of a
default, make, settle, and adjust all claims under Borrower’s policies of
insurance in respect of the Collateral and make all determinations and decisions
with respect to such policies of insurance.  The appointment of the Agent as
Borrower’s attorney, and each and every one of the Agent’s rights and powers,
being coupled with an interest, is irrevocable until all of the Secured
Obligations have been fully repaid and performed or this Agreement is earlier
terminated.  At such time as all of the Secured Obligations shall have been have
been fully repaid and performed or this Agreement has been earlier terminated,
the Agent, for the benefit of the Purchasers, shall execute and deliver to
Borrower all releases, termination statements, and other instruments as may be
necessary or proper to release or reflect the release of the Agent’s, for the
benefit of the Purchasers’, security interest in the Collateral.
 
 
 
 
52

--------------------------------------------------------------------------------

 
 
 
6 Defaults.  Borrower shall be in default under this Agreement upon the
happening of any one or more of the following events:
 
(a) Default Under Notes.  An “Event of Default” shall occur under the Notes;
 
(b) Representations and Warranties.  Any representation or warranty made by
Borrower in this Agreement or in the Notes shall prove to have been untrue,
incorrect or misleading in any material respect when made;
 
(c) Other Covenants.  Borrower shall fail duly to observe or perform any
covenant or agreement contained in this Agreement or in the Notes (a “Covenant
Default”) and shall fail to cure such Covenant Default within ten (10) days
after written notice thereof; or
 
(d) Collateral.  Borrower shall fail to pay and discharge any judgment or levy
of any attachment, execution or other process against any all or any portion of
the Collateral and such judgment shall not be satisfied, or such levy or other
process shall not be removed within twenty (20) calendar days after the entry or
levy thereof, or at least five (5) calendar days prior to the time of any
proposed sale under any such judgment levy.
 
Subject to the terms of the Subordination Agreement, upon such default, the
Agent, if directed by the Requisite Purchasers, may declare all Secured
Obligations to be immediately due and payable and enforce the security interest
given hereunder.  The Agent shall have all of the rights and remedies of a
secured party under the New York Uniform Commercial Code and may require
Borrower to assemble the Collateral (and records pertaining thereto) and turn it
over to the Agent, for the benefit of the Purchasers, at a place designated by
the Agent.  Agent may also enter the premises of Company and take possession of
any Collateral not then in its possession and of any Collateral not then in its
possession and of the records pertaining thereto and any other
collateral.  Agent may also use, in connection with any assembly or disposition
of the collateral, any trademark, trade name, trade style, copyright, patent
right, or technical process used or utilized by the Company.  Agent may further
return any surplus realized and hold the Company liable for any
deficiency.  Borrower hereby expressly waives and releases all rights to have
any of the Collateral marshalled upon the exercise of any remedies under this
Agreement.
 
7 Costs and Expenses.  Borrower agrees to pay on demand all costs and expenses,
including legal fees, incurred or paid by the Agent, for the benefit of the
Purchasers, in preparing, executing or amending this Agreement, and in
exercising its rights and remedies or protecting its interests hereunder.
 
 
 
 
53

--------------------------------------------------------------------------------

 
 
 
 
8 Notices.  All notices, requests and other communications required or permitted
to be made hereunder shall, except as otherwise provided, be in writing and may
be delivered personally or sent by telegram, telecopy, telex, e-mail, overnight
courier or certified mail, postage prepaid, to Borrower addressed as set forth
in the first paragraph hereof or to Agent at its last known address appearing on
the books of the Borrower maintained for such purpose.  Such notices, requests
and other communications sent shall be effective upon receipt, unless sent by
(i) overnight courier, in which case they shall be effective one (1) business
day after deposit with such overnight courier, or (ii) mail, in which case they
shall be effective exactly three (3) business days after deposit in the United
States mail.  Any party may change its address or other information by giving
notice thereof to the other parties hereto in conformity with this section.
 
9 Termination of Agreement.  This Agreement shall continue in full force and
effect until all of Secured Obligations have been satisfied in full.
 
10 Headings.  The various headings in this Agreement are inserted for
convenience only and shall not affect the meaning or interpretation of this
Agreement or any provision hereof.
 
11 Amendments.  No amendment or modification of this Agreement nor any waiver of
any rights under this Agreement shall be valid, binding or effective against
Purchasers unless it is in writing and signed by the Agent, at the direction of
the Requisite Purchasers and for the benefit of the Purchasers.  No amendment or
modification of this Agreement nor any waiver of any rights under this Agreement
shall be valid, binding or effective against Borrower unless it is in writing
and signed by Borrower.  Notwithstanding the foregoing, each Purchaser that
purchases Notes pursuant to the Purchase Agreement after the initial Closing
under the Purchase Agreement shall execute a separate signature page to this
Agreement and shall be considered a Purchaser for all purposes hereunder.
 
12 Entire Agreement.  This Agreement, the Purchase Agreement and the Notes are
intended by the parties as a final expression of their agreement relating to the
subject matter thereof and are intended as a complete and exclusive statement of
the terms and conditions thereof.  Acceptance of or acquiescence in a course of
performance rendered under this Agreement shall not be relevant to determine the
meaning of this Agreement even though the accepting or acquiescing party had
knowledge of the nature of the performance and opportunity for objection.
 
13 Severability.  If any provision or obligation of this Agreement should be
found to be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions and obligations or any
other agreement executed in connection herewith, or of such provision or
obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby and shall nonetheless remain in full force and effect to the
maximum extent permitted by law.
 
 
 
 
 
54

--------------------------------------------------------------------------------

 
 
 
14 Successors and Assigns.  All rights of the Agent, for the benefit of the
Purchasers, hereunder shall inure to the benefit of their successors and
assigns.  Borrower shall not assign any of its interest under this Agreement
without the prior written consent of the Agent at the direction of the Requisite
Purchasers.  Any purported assignment inconsistent with this provision shall, at
the option of the Agent, at the direction of the Requisite Purchasers, be null
and void.
 
15 Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to the
principles thereof relating to conflicts of law.
 
16 Delay; Waiver.  No delay in enforcing or failing to enforce any right under
this Agreement by the Agent, for the benefit of the Purchasers, shall constitute
a waiver by the Purchasers of such right.  No waiver by the Agent, for the
benefit of the Purchasers, of any default hereunder shall be effective unless in
writing by the Agent at the direction of the Requisite Purchasers, nor shall any
waiver operate as a waiver of any other default or of the same default on a
future occasion.
 
17 Time of Essence.  Time is of the essence of each provision of this Agreement
of which time is an element.
 
18 Survival of Representations and Warranties.  All representations, warranties
and covenants of Borrower contained herein shall survive the execution and
delivery of this Agreement, and shall terminate upon the full payment and
performance by Borrower of the Secured Obligations or the earlier termination of
this Agreement.
 
19 Counterparts.  This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, but
all of which shall together constitute one and the same agreement.
 
[Signatures on following page]
 


 
55

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers as of the date first above
written.


                                                                Borrower


Midas Medici Group Holdings, Inc.,
a Delaware corporation


By:__________________________
Name: _______________________
Title: ________________________


Consonus Technologies, Inc.,
a Delaware corporation


By:__________________________
Name: _______________________
Title: ________________________


Strategic Technologies, Inc.,
a North Carolina corporation


By:__________________________
Name: _______________________
Title: ________________________


WeatherWise USA, Inc.,
a Delaware corporation


By:__________________________
Name: _______________________
Title: ________________________


Agent, for the benefit of the Purchasers


Knox Lawrence International, LLC,
a Delaware limited liability company




By: _________________________
Name: _______________________
Title: ________________________




 


 
56

--------------------------------------------------------------------------------

 
 
 
 
 
EXHIBIT D
 
FORM OF SUBORDINATION AGREEMENT
 


 








 
57

--------------------------------------------------------------------------------

 

 


SUBORDINATION AND STANDSTILL AGREEMENT
 
THIS SUBORDINATION AND STANDSTILL AGREEMENT (this “Agreement”) is made as of
July __, 2011, by and between PORTER CAPITAL CORPORATION, an Alabama corporation
and PORTER BRIDGE LOAN COMPANY, INC., an Alabama corporation (hereinafter
jointly, severally and collectively “Lender”), and KNOX LAWRENCE INTERNATIONAL,
LLC, a Delaware limited liability company as Agent on behalf of the each of the
Purchasers under that certain Securities Purchase Agreement by and among MIDAS
MEDICI GROUP HOLDINGS, INC., a Delaware corporation (hereinafter along with
STRATEGIC TECHNOLOGIES, INC., a North Carolina corporation, CONSONUS
TECHNOLOGIES, INC., a Delaware corporation, and WEATHERWISE USA, INC., a
Delaware corporation, jointly, severally and collectively, the “Company”) and
the Purchasers thereto (each Purchaser, a “Junior Creditor” and together the
“Junior Creditors”).
 
RECITALS
 
 
The Midas Medici Group Holdings, IncCompany has executed or will execute
subordinated secured promissory notes (the “Subordinate Notes”) to the Junior
Creditors in the aggregate original principal amount of up to FOUR MILLION FIVE
HUNDRED THOUSAND DOLLARS AND NO/100 ($4,500,000.00) (the “Subordinate Loans”).

 
 
The Company has executed or will execute the Commercial Financing Agreement in
the aggregate principal amount of up to $3,000,000.00 in favor of Lender,
payable with interest and upon the terms and conditions described therein (as
last amended, the “Credit Agreement”) along with a Promissory Note payable to
Lender in the principal amount of $244,400.00 (as last amended, the “Note”),
evidencing certain secured loans (hereinafter the “Porter Loans”).  The Porter
Loans are secured by, among other things, the Credit Agreement, an Open-End
Mortgage, Assignment of Rents and Security Agreement, a Security Agreement and
other documents and instruments securing the repayment of the Porter Loans (as
such agreements and other documents and instruments may be hereafter amended,
extended, restated, supplemented, consolidated, renewed or otherwise modified or
replaced from time to time, the “Porter Security Instruments”) covering the
personal and real property described therein (the “Porter Loan Collateral”).

 
 
In consideration of Lender’s consent to the Subordinate Loan and the Subordinate
Security Instruments, Agent on behalf of Junior Creditors is willing to execute
and deliver this Agreement.

 
NOW, THEREFORE, in consideration of the mutual benefits accruing to the parties
hereto and other valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, it is hereby declared, understood and agreed as
follows:
 
DEFINITIONS.
 
 
 
 
 
58

--------------------------------------------------------------------------------

 
 
 
 
 “Enforcement Action” means the commencement of any enforcement action against,
or the taking of possession or control of, or the exercise of any remedies with
respect to Company.

 
 
“Porter Loan Collateral” means all of the real, personal and other property (i)
encumbered by the Porter Loan Documents, or (ii) securing the Porter Loans, and
all of Company’s right, title and interest in and to such property, whether
existing or acquired in the future, and all security interests, liens, claims,
pledges, assignments, conveyances, endorsements and guaranties of whatever
nature securing the Porter Loans and all products and proceeds of the foregoing.

 
 
“Porter Loan Documents” means the Credit Agreement, the Note, the Porter
Security Instruments and any other document, agreement or instrument now or
hereafter executed and delivered by or on behalf of Lender, Company or any other
party in connection with the Porter Loans, including, without limitation, any
document, agreement or instrument hereafter executed and delivered by or on
behalf of Lender or Company in connection with any refinancing or replacement of
the Porter Loans, as any of the same may be from time to time amended, extended,
restated, replaced, supplemented, increased, consolidated, decreased, renewed or
otherwise modified.

 
 
“Subordinate Loan Collateral” means all of the real, personal and other property
(i) encumbered by the Subordinate Notes or (ii) securing the Subordinate Notes,
and all of Company’s right, title and interest in and to such property, whether
existing or acquired in the future, and all security interests, liens, claims,
pledges, assignments, conveyances, endorsements and guaranties of whatever
nature securing the Subordinate Notes and all products and proceeds of the
foregoing.

 
 
“Subordinate Loan Documents” means the Subordinate Notes and any other loan
document, agreement or instrument now or hereafter executed and delivered by or
on behalf of Company in connection with the Subordinate Loans, as any of the
same may (subject to the terms and conditions of this Agreement) be from time to
time amended, extended, restated, replaced, supplemented, consolidated, renewed
or otherwise modified (but in no event increased).

 
EFFECTIVENESS OF AGREEMENT
 
 
.  This Agreement shall be effective immediately upon the execution hereof by
the parties hereto and shall remain in effect for only so long as both the
Porter Loans and the Subordinate Notes remain outstanding.

 
SUBORDINATION.
 
 
Notwithstanding anything to the contrary whatsoever contained in any of the
Subordinate Loan Documents or any other document or agreement related or
pertaining to the Subordinate Loans, the Subordinate Loan Documents, as well as
any or all of Junior Creditors’ rights and remedies under the Subordinate Loan
Documents and in and to the Subordinate Loan Collateral, are hereby expressly
made subject and subordinate in all respects to the Porter Loans, any future
advances by Lender pursuant to modifications of the Porter Loans or to protect
the Porter Loan Collateral or Lender’s lien thereon or rights thereto, and to
all of Lender’s rights and remedies under the Porter Loan Documents and in and
to the Porter Loan Collateral and to all of the terms and conditions of the
Porter Loan Documents.

 
 
Junior Creditors shall be permitted to accept scheduled payments of principal
and interest under the Subordinate Loan Documents to the extent provided in the
Subordinate Loan Documents.

 
 
 
 
59

--------------------------------------------------------------------------------

 
 
 
 
ACCOUNTS PURCHASED BY PORTER. In the event, in accordance with the terms of the
Porter Loan Documents, Porter for value purchases an account or receivable from
Company, and such purchase is deemed to be a true sale under applicable law and
not deemed to be a pledge of security for a loan (collectively, the “Purchased
Receivables”), Agent and Junior Creditors do hereby waive and release as to
Lender their lien on the Purchased Receivables and all contract rights of
Company relating to the account debtors directly associated therewith. The
defined term Purchased Receivables shall not at any time include or be deemed to
include in any manner whatsoever any assets of Company which are repurchased by
Company pursuant to the terms of the applicable agreements evidencing the Porter
Financing or otherwise for any reason. Further in no event shall the Purchased
Receivables (as that term is defined herein) be construed to cover or include
inventory, equipment, or goods owned by Company.

 
CERTAIN ACTIONS REGARDING SUBORDINATE LOANS.
 
(a)  Until such time as the Porter Loans shall have been paid in full, together
with any and all other amounts which shall be due and payable under the terms of
the Porter Loan Documents, Agent on behalf of Junior Creditors agrees that the
Junior Creditors shall not take any of the following actions with respect to the
Subordinate Notes without the prior written consent of Lender and subject to
Lender’s rights of priority consent to any amendment, extension, restatement,
replacement, supplement, increase, consolidation or renewal of the Subordinate
Loan Documents.
 
(b)  Upon the occurrence of an Event of Default under the Subordinate Loan
Documents, the Junior Creditors shall notify Lender in writing of such default,
and the default shall be deemed an event of default with respect to Porter Loan
Documents.
 
(c)  Agent on behalf of Junior Creditors and Junior Creditors shall not, until
one hundred twenty (120) days have passed from the date that the Junior
Creditors have notified Lender of an Event of Default under the Subordinate Loan
Documents:
 
(i) commence any legal proceedings against Company or commence any Enforcement
Action;
 
(ii) commence or consent to any bankruptcy, insolvency, reorganization or
similar proceeding by or against Company;
 
(iii) exercise its default remedies under the Subordinate Loan Documents;
 
 
 
 
60

--------------------------------------------------------------------------------

 
 
 
(iv) accelerate all or any portion of the Subordinate Notes or exercise any of
their remedies (including, without limitation, any Enforcement Action)
thereunder;
 
(v) declare obligations evidenced by the Subordinate Loan Documents immediately
due and payable;
 
(vi) enforce the security interest given hereunder;
 
(vii) enter the premises of Company and take possession of any collateral not
then in its possession and of the records pertaining thereto and any other
collateral;
 
(viii) use, in connection with any assembly or disposition of the collateral,
any trademark, trade name, trade style, copyright, patent right, technical
process or intellectual property used or utilized by Company;
 
(ix) exercise any and all other remedies allowed under law.
 
FURTHER ASSURANCES.  Agent on behalf of Junior Creditors hereby agrees that,
within five (5) business days after written request by Lender, Agent on behalf
of Junior Creditors shall do, execute, acknowledge and deliver all and every
such further acts, deeds, conveyances and instruments as Lender may reasonably
request in connection with the rights granted to Lender hereunder and in order
to evidence the foregoing agreements, including, but not limited to, the
execution and delivery of documents to confirm the foregoing agreements upon and
with respect to any refinancing or replacement of the Porter Loans or the Porter
Loan Documents.
 
GOVERNING LAW.  This Agreement shall be construed in accordance with and
governed by the laws of the State of New York, and any disputes now or hereafter
arising in connection with the execution or operation of this Agreement,
regardless of whether such disputes shall arise in contract, tort or otherwise,
shall be governed and determined by the laws of the State of New York, without
regard to the conflicts of laws provisions thereof.  Jurisdiction and venue for
purposes of this Agreement shall be solely with the state and federal courts
sitting in either New York, New York or Birmingham, Alabama.
 
ENTIRE AGREEMENT.  This Agreement reflects the entire understanding and
agreement of the parties with respect to the subject matter hereof.
 
 
NOTICES. All notices and communications required or provided for hereunder for
any party shall be in writing and shall be (a) delivered personally, (b) sent by
certified or registered mail, postage prepaid, (c) sent by private courier or
other overnight delivery service, or (d) sent by telecopy (with evidence of
transmittal) to the party or parties to whom such notice is required to be
given, to the address set forth below (or to such other address as any party may
designate from time to time in accordance with the terms of this section:

 
If to Lender:
Porter Capital Corporation
2112 First Avenue North
Birmingham, Alabama 35203
Attention:  Marc Porter
Facsimile No.  (205) 322-7719
 
 
 
 
61

--------------------------------------------------------------------------------

 
 

 
Porter Bridge Loan Company, Inc
2112 First Avenue North
Birmingham, Alabama 35203
Attention:  Marc Porter
Facsimile No.  (205) 322-7719


Agent:
Knox Lawrence International, LLC
Attention: Johnson Kachidza
445 Park Avenue, 20th Floor
New York, NY 10022
Facsimile No. (212) 202-4168
 
 
A notice delivered personally shall be effective upon receipt.  A notice
delivered by private courier or other overnight delivery service shall be
effective on the day delivered (or the day on which delivery is refused in the
event delivery is refused).  A notice delivered by certified or registered mail
shall be effective on the third business day after the day of mailing.  A notice
sent by telecopy shall be effective twenty-four (24) hours after the dispatch
thereof.


 
CHANGES TO THIS AGREEMENT; CAPTIONS.  This Agreement may not be changed,
terminated or modified except by an agreement in writing, signed by each of the
parties hereto.  The various captions and headings contained herein are for
convenience only and shall not be deemed or construed to limit, modify, alter or
impair the meaning of any section or provision contained in this Agreement.

 
NO THIRD PARTY BENEFICIARY.  No person or entity (including, without limitation,
Company) is intended to be a third party beneficiary of, and no one other than
Lender and Junior Creditors and their respective successors and assigns
(including, without limitation, any holder of a replacement of the Porter Loans)
shall have any rights under, this Agreement.
 
ASSIGNMENT; SUCCESSORS AND ASSIGNS.  Lender may assign the Porter Loans and the
other Porter Loan Documents without restriction.  Lender may assign its rights
and obligations under this Agreement to any subsequent holder of the Porter
Loans.  Junior Creditors may assign the Subordinate Loans or any of the
Subordinate Loan Documents as set forth therein, provided the Agent remains as
Agent.  This Agreement shall be binding upon and shall inure to the benefit of
Lender, Agent, Junior Creditors and their respective successors and assigns.
 
MODIFICATION. Lender at any time and from time to time, may enter into such
agreement or agreements with Company as it may deem proper, extending the time
of payment of, or renewing or otherwise altering the terms of all or any of the
Company’s obligations or debts to Lender or affecting the security or property
underlying any or all of such obligations or debt, or may exchange, sell,
release, surrender or otherwise deal with any such security or property, without
in any way impairing or affecting this agreement thereby.
 
 
 
62

--------------------------------------------------------------------------------

 
 

 
NO PARTNERSHIP.  This Agreement shall not in any respect be interpreted, deemed
or construed as making Agent or any Junior Creditor a partner or joint venturer
with any other person or entity, including, without limitation, Lender or
Company, nor shall it be construed as making Agent or any Junior Creditor the
agent or representative of Lender or Company nor Lender or Company the agent or
representative of any Junior Creditor.
 
COUNTERPARTS. This Agreement may be signed in one or more counterparts, each of
which shall be deemed an original.
 
 
CONSTRUCTION. The parties to this Agreement have participated jointly in the
negotiation and drafting of this Agreement.  In the event of an ambiguity or if
a question of intent or interpretation arises, this Agreement shall be
constructed as if drafted jointly by the parties to this Agreement and no
presumption or burden of proof shall arise favoring or disfavoring either party
to this Agreement by virtue of the authorship of any of the provisions of this
Agreement.

 
 
ATTORNEYS FEES.  If any lawsuit is brought to enforce this Agreement or in
connection with any breach or violation hereof, the prevailing party shall be
entitled to recover from the non-prevailing party all of its costs and expenses,
including, without limitation, all reasonable attorneys’ fee and expenses.

 
[Signatures on following pages]
 
 
 
 
63

--------------------------------------------------------------------------------

 
 
 


IN WITNESS WHEREOF, Lender and Agent have executed this Agreement as of the date
appearing on the first page of this Agreement.
 



 
“LENDER”
PORTER CAPITAL CORPORATION,
an Alabama corporation
 
 
By: _______________________________                                                                            
Name:
Title:
 
PORTER BRIDGE LOAN COMPANY, INC.
an Alabama corporation
 
By: _______________________________                                                                            
Name:
Title:
     
“AGENT”
 
KNOX LAWRENCE INTERNATIONAL, LLC, a
Delaware limited liability company
 
 
By: _______________________________                                                                            
Name: Johnson Kachidza
Title:  Managing Principal
 

 
 
 
 
 
64

--------------------------------------------------------------------------------

 
 
 

 
IN WITNESS WHEREOF, the undersigned on behalf of the Company has executed this
Agreement as of the date set forth in the introductory paragraph of this
Agreement, solely for the purpose of acknowledging the same and its obligations
hereunder.
 

 
 
MIDAS MEDICI GROUP HOLDINGS, INC.,
a Delaware corporation
 
By  _______________________________                                                                         
  Name:
  Title:
 



 

--------------------------------------------------------------------------------


AMENDMENT OF PORTER LOAN DOCUMENTS
 
MIDAS MEDICI GROUP HOLDINGS, INC., a Delaware corporation and STRATEGIC
TECHNOLOGIES, INC., a North Carolina corporation as parties to the Porter Loan
Documents, hereby instructs and requests Lender to amend the Porter Loan
Documents to substitute “KNOX LAWRENCE INTERNATIONAL, LLC” for “YENNI CAPITAL,
INC.” wherever “YENNI CAPITAL, INC.” appears therein, and MIDAS MEDICI GROUP
HOLDINGS, INC., a Delaware corporation and STRATEGIC TECHNOLOGIES, INC., a North
Carolina corporation hereby ratifies and confirms the Porter Loan Documents as
amended hereby.
 



 
MIDAS MEDICI GROUP HOLDINGS, INC.,
a Delaware corporation
 
By _______________________________                                                                          
  Name:
  Title:
 
STRATEGIC TECHNOLOGIES, INC.,
a North Carolina corporation
 
By _______________________________                                                                           
  Name:
  Title:
 

 
 
 
 
 
65

--------------------------------------------------------------------------------

 
 

 


EXHIBIT E
 
FORM OF MORTGAGE (PA)
 


 






 
66

--------------------------------------------------------------------------------

 




Parcel ID 3-M-102




PREPARED BY and RETURN TO:
Knox Lawrence International, LLC
445 Park Avenue, 20th Floor
New York, NY 10022


Telephone Number:  212-792-0920


 
 


I hereby certify that the address of the Mortgagee
stated below is correct.




_______________________________________




 
OPEN-END MORTGAGE, ASSIGNMENT OF RENTS AND SECURITY AGREEMENT
 




This OPEN-END MORTGAGE, ASSIGNMENT OF RENTS AND SECURITY AGREEMENT (hereafter
referred to as "Mortgage") made August 29, 2011, by and between WEATHERWISE USA,
INC., a Delaware corporation whose mailing address is 49 South, 14th Street,
Pittsburgh, Pennsylvania 15203 ("Mortgagor"), and KNOX LAWRENCE INTERNTAIONAL,
LLC, whose address is 445 Park Avenue, 20th Floor, New York, NY 10022 ("Agent")
as Agent on behalf of the Purchasers (as defined below).  Agent is the mortgagee
hereunder for indexing purposes by the clerk of court.


W I T N E S S E T H :


To secure payment and performance of obligations under those certain
Subordinated Secured Promissory Notes (the “Notes”) issued pursuant to that
certain Securities Purchase Agreement dated as of July 29, 2011 among MIDAS
MEDICI GROUP HOLDINGS, INC., a Delaware corporation, CONSONUS TECHNOLOGIES,
INC., a Delaware corporation, STRATECIC TECHNOLOGIES, INC., a North Carolina
corporation, and WEATHERWISE USA, INC., a Delaware corporation (collectivley,
the "Company"), the Agent and the Purchasers named therein (the “Purchasers”)
for the sale of up to $4,500,000.00 of Notes (the “SPA”), the other documents
delivered pursuant to the SPA (the "Loan Documents"), all other indebtedness of
Company to Purchasers whenever borrowed or incurred, whether or not reasonably
contemplated by the parties hereto as of the date hereof, this Mortgage, all
other indebtedness of Mortgagor to Purchasers whenever borrowed or incurred, and
any renewals, extensions, novations, or modifications of the foregoing
(collectively the "Obligations"), and in consideration of these premises and for
other consideration, Mortgagor does mortgage, grant and convey unto Agent for
the benefit of Purchasers, their successors and assigns all of Mortgagor's
right, title and interest now owned or hereafter acquired in and to each of the
following (collectively, the "Property"):  (i) all those certain tracts of land
in the City of Pittsburgh, County of Allegheny, Commonwealth of
Pennsylvania described in EXHIBIT A attached hereto and made part hereof (the
"Land"); (ii) all buildings and improvements now or hereafter erected on the
Land; (iii) all fixtures, machinery, equipment and other articles of real,
personal or mixed property attached to, situated or installed in or upon, or
used in the operation or maintenance of, the Land or any buildings or
improvements situated thereon, whether or not such real, personal or mixed
property is or shall be affixed to the Land; (iv) all building materials,
building machinery and building equipment delivered on site to the Land during
the course of, or in connection with, any construction, repair or renovation of
the buildings and improvements situated or to be situated thereon; (v) all
leases, licenses or occupancy agreements of all or any part of the Land and all
extensions, renewals, and modifications thereof, and any options, rights of
first refusal or guarantees relating thereto; all rents, income, revenues,
security deposits, issues, profits, awards and payments of any kind payable
under the leases or otherwise arising from the Land; (vi) all contract rights,
accounts receivable and general intangibles relating to the Land or the use,
occupancy, maintenance, construction, repair or operation thereof but excluding
any of the forgoing relating to or arising from the ownership and operation of
Mortgagor’s operating business; all management agreements, franchise agreements,
utility agreements and deposits; all maps, plans, surveys and specifications;
all warranties and guaranties; all permits, licenses and approvals; and all
insurance policies; (vii) all estates, rights, tenements, hereditaments,
privileges, easements, and appurtenances of any kind benefiting the Land; all
means of access to and from the Land, whether public or private; and all water
and mineral rights; and (viii) all "Proceeds" of any of the above-described
property, which term shall have the meaning given to it in the Uniform
Commercial Code of the jurisdiction where this Mortgage is recorded (the “UCC”),
whether cash or non-cash, and including insurance proceeds and condemnation
awards; and all replacements, substitutions and accessions thereof.
 
 
 
 
 
67

--------------------------------------------------------------------------------

 
 

 
In the event that Mortgagor is the owner of a leasehold estate with respect to
any portion of the Property and Mortgagor obtains a fee estate in such portions
of the Property, then, such fee estate shall automatically, and without further
action of any kind on the part of the Mortgagor, be and become subject to the
security title and lien of this Agreement.


TO HAVE AND TO HOLD the Property and all the estate, right, title and interest,
in law and in equity, of Mortgagor’s in and to the Property unto Agent, its
successors and assigns, forever.


Mortgagor WARRANTS AND REPRESENTS that Mortgagor is lawfully seized of the
Property, in fee simple, absolute, that Mortgagor has the legal right to convey
and encumber the same, and that the Property is free and clear of all liens and
encumbrances.  Mortgagor further warrants and will forever defend all and
singular the Property and title thereto to Agent and Agent's successors and
assigns, against the lawful claims of all persons whomsoever.  Notwithstanding
anything to the contrary herein, Agent, on behalf of Purchasers, acknowledges
and agrees that this Mortgage shall be second priority behind that certain
Open-End Mortgage, Assignment of Rents and Security Agreement made as of July
__, 2011 by and between Mortgagor and Porter Capital Corporation (“Porter”)
securing the payment and performance of obligations under a Commercial Financing
Agreement evidencing a line of credit in the amount of $3,000,000 and other
documents delivered in connection therewith, and Agent, on behalf of Purchasers
acknowledges and agrees that this Mortgage shall be subject to the Subordination
Agreement by and between Agent and Porter.


PROVIDED ALWAYS that if (i) all the Obligations are paid in full, and (ii) each
and every representation, warranty, agreement, covenant and condition of this
Mortgage, and the other Loan Documents, are complied with and abided by, then
this Mortgage and the estate hereby created shall cease and be null, void, and
canceled of record.


To protect the security of this Mortgage, Mortgagor further represents and
agrees with Agent as follows:


Payment of Obligations.  That the Obligations shall be timely paid and
performed.


Future Advances. This Mortgage is given to secure not only existing Obligations,
but also future advances, to the same extent as if such future advances and
obligations are made on the date of the execution of this Mortgage. The
principal amount and future advances that may be so secured may decrease or
increase from time to time, but the total amount so secured at any one time
shall not exceed $4,500,000.00, plus all interest, costs, reimbursements, fees
and expenses due under this Mortgage and secured hereby.
 
 
 
 
68

--------------------------------------------------------------------------------

 
 

 
Grant of Security Interest in Personal Property.  This Mortgage constitutes a
security agreement under the UCC and shall be deemed to constitute a fixture
financing statement. Mortgagor hereby grants a security interest in any personal
property included in the Property but excluding any of the forgoing relating to
or arising from the ownership and operation of Mortgagor’s operating business.
On request of Agent, Mortgagor will execute one or more Financing Statements in
form satisfactory to Agent and will pay all costs and expenses of filing the
same in all public filing offices, where filing is deemed desirable by
Agent.  Agent is authorized to file Financing Statements relating to the
Property without Mortgagor's signature where permitted by law.  Mortgagor
appoints Agent as its attorney-in-fact to execute such documents necessary to
perfect Agent's security interest on Mortgagor's behalf.  The appointment is
coupled with an interest and shall be irrevocable as long as any Obligations
remain outstanding.


Leases, Subleases and Easements.  Mortgagor shall maintain, enforce and cause to
be performed all of the terms and conditions under any lease, sublease or
easement which may constitute a portion of the Property. Mortgagor shall not,
without the consent of Agent (which consent shall not be unreasonably withheld
or delayed), enter into any new lease of all or any portion of the Property,
agree to the cancellation or surrender under any lease of all or any portion of
the Property, agree to prepayment of rents, issues or profits (other than rent
paid at the signing of a lease or sublease), modify any such lease so as to
shorten the term, decrease the rent, accelerate the payment of rent, or change
the terms of any renewal option; and any such purported new lease, cancellation,
surrender, prepayment or modification made without the consent of Agent shall be
void as against Agent.


Required Insurance.  Mortgagor shall maintain with respect to the Property:  (i)
during construction of any improvements on the Property, "all-risk" builders
risk insurance which must include windstorm, hail damage, fire and vandalism
(non-reporting Completed Value with Special Cause of Loss form), in an amount
not less than the completed replacement value of the improvements under
construction, naming Agent as mortgagee and loss payee; (ii) upon completion of
construction, upon occupancy of any improvements, and at all other times,
insurance against loss or damage by fire and other casualties and hazards by
insurance written on an "all risks" basis, including malicious mischief
coverage, in an amount not less than the replacement cost thereof, including
coverage for loss of rents or business interruption if applicable, naming Agent
as loss payee and mortgagee; (iii) as applicable, insurance which complies with
the workers’ compensation and employers’ liability laws of all states in which
Mortgagor shall be required to maintain such insurance; and (iv) liability
insurance providing coverage in such amount as Agent may require but in no event
less than $1,000,000.00 combined single limit, naming Agent as an additional
insured, which shall in no event be in an amount greater than required by
Porter.


All insurance policies shall be in form, provide coverages, be issued by
companies and be in amounts reasonably satisfactory to Agent, and Agent
acknowledges that the insurance policy provided by Mortgagor to Agent prior to
the execution hereof, and in effect on the Property as of the execution hereof,
is satisfactory to Agent.  At least 30 days prior to the expiration of each such
policy, Mortgagor shall furnish Agent with evidence satisfactory to Agent that
such policy has been renewed or replaced or is no longer required
hereunder.  All such policies shall provide that the policy will not be canceled
or materially amended without at least 30 days prior written notice to
Agent.  In the event Mortgagor fails to provide, maintain, keep in force, and
furnish to Agent the policies of insurance required by this paragraph, Agent may
procure such insurance or single-interest insurance in such amounts, at such
premium, for such risks and by such means as Agent chooses, at Mortgagor's
expense; provided however, Agent shall have no responsibility to obtain any
insurance, but if Agent does obtain insurance, Agent shall have no
responsibility to assure that the insurance obtained shall be adequate or
provide any protection to Mortgagor.


Insurance Proceeds.  After occurrence of any loss to any of the Property,
Mortgagor shall give prompt written notice thereof to Agent.


In the event of such loss all insurance proceeds, including unearned premiums,
shall be payable to Agent, and Mortgagor hereby authorizes and directs any
affected insurance company to make payment of such proceeds directly to Agent
and not to Agent and Mortgagor jointly.  Agent is hereby authorized by Mortgagor
to make proof of loss if not promptly made by Mortgagor, settle, adjust or
compromise any claims for loss or damage under any policy or policies of
insurance and Mortgagor appoints Agent as its attorney-in-fact to receive and
endorse any insurance proceeds to Agent, which appointment is coupled with an
interest and shall be irrevocable as long as any Obligations remain
unsatisfied.  Mortgagor shall pay the costs of collection, including attorneys’
fees, of insurance proceeds payable on account of such damage or destruction.
Mortgagor shall have no claim against the insurance proceeds, or be entitled to
any portion thereof, and all rights to the insurance proceeds are hereby
assigned to Agent as security for payment of the Obligations.
 
 
 
 
69

--------------------------------------------------------------------------------

 
 

 
In the event of any damage to or destruction of the Property, Agent shall have
the option of applying or paying all or part of the insurance proceeds to (i)
the Obligations in such order as Agent may determine, (ii) restoration,
replacement or repair of the Property in accordance with Agent’s standard
construction loan disbursement conditions and requirements, or (iii)
Mortgagor.  Nothing herein shall be deemed to excuse Mortgagor from restoring,
repairing and maintaining the Property as required herein.


Notwithstanding anything set forth in this paragraph to the contrary, in the
event of loss or damage to the Property by fire or other casualty for which
insurance has been required by Agent and provided by Mortgagor, and the amount
of such loss or damage does not exceed Two Hundred and Fifty Thousand AND NO/100
DOLLARS ($250,000), Agent hereby agrees to allow the proceeds of insurance to be
used for restoration of the Property and to release such insurance proceeds to
Mortgagor as such restoration progresses, provided:


 
(a)
Mortgagor is not in default (after the expiration of all notice, grace and cure
periods, if applicable) under any of the material terms, covenants and
conditions of the Loan Documents;



 
(b)
The plans and specifications for restoration of the Property are approved in
writing by Agent, which approval shall not be unreasonably withheld, delayed or
conditioned;



 
(c)
At all times during such restoration, Mortgagor has deposited with Agent funds
which, when added to such insurance proceeds, are sufficient to complete the
restoration of the Property as certified by an architect approved by Agent in
accordance with the approved plans and specifications and all applicable
building codes and zoning ordinances and regulations, and further, that the
sufficiency of such funds is certified to Agent by Agent’s inspecting
architect/engineer;



 
(d)
Mortgagor provides payment and performance bonds and builder's all risk
insurance for such restoration in form and amount reasonably acceptable to
Agent;



 
(e)
The insurer under such policies of fire or other casualty insurance does not
assert any defense to payment under such policies against Agent, Mortgagor or
any tenant of the Property;



 
(f)
The insurance proceeds held by Agent shall be disbursed no more often than once
per month and Agent’s obligation to make any such disbursement shall be
conditioned upon Agent’s receipt of a written certification from Agent's
inspecting architect/engineer that all construction and work for which such
disbursement is requested has been completed in accordance with the approved
plans and specifications and all applicable building codes, zoning ordinances
and all other local or federal governmental regulations and, further, that
Mortgagor has deposited with Agent sufficient funds to complete such restoration
in accordance with subparagraph (c) above;



 
(g)
Agent shall have the option, upon the completion of such restoration of the
Property, to apply any surplus insurance proceeds remaining after the completion
of such restoration, at par, to the reduction of the Obligations;
notwithstanding the fact that the amount owing thereon may not then be due and
payable or that the Obligations are otherwise adequately secured; and

 
 
 
 
 
70

--------------------------------------------------------------------------------

 
 

 
 
(h)
Agent shall be entitled to require and to impose such other conditions to the
release of such insurance proceeds for restoration of the Property as would be
customarily or reasonably required and imposed by a construction lender for a
project of similar nature and cost.



Impositions; Escrow Deposit.  Mortgagor will pay all taxes, levies, assessments
and other fees and charges imposed upon or which may become a lien upon the
Property under any law or ordinance (all of the foregoing collectively
"Impositions") before they become delinquent and in any event in the same
calendar year in which they first become due.  Mortgagor shall have the right to
contest in good faith the validity of any of such Impositions, provided:  (i)
such contest suspends the collection thereof or there is no danger of the
Property being sold or forfeited while such contest is pending; (ii) Mortgagor
first deposits with Agent a bond or other security satisfactory to Agent in such
amounts as Agent shall reasonably require or shall set aside a reserve therefor
reasonably satisfactory to Agent; and (iii) Mortgagor thereafter diligently
proceeds to cause such lien, claim or encumbrance to be removed and
discharged.  Upon request of Agent following a material default of this
paragraph that remains uncured by Mortgagor within forty-five (45) days after
receipt of written notice thererof from Agent, Mortgagor shall add to the
payment required under the Notes the amount estimated by Agent to be sufficient
to enable Agent to pay, as they come due, all Impositions and insurance premiums
which Mortgagor is required to pay hereunder.  Such funds shall be segregated
and deposited in a separate account controlled by Agent that is not subject to
the claims of Agent’s creditors (other than Mortgagor) and shall not earn
interest.  Upon the occurrence of a Default, Agent may apply such funds to pay
any of the Obligations.


Use of Property.  Mortgagor shall use and operate, and require its lessees or
licensees to use and operate, the Property in compliance with all material
applicable laws (including, for example, the Americans with Disabilities Act and
the Fair Housing Act) and material ordinances, covenants, and restrictions, and
with all material applicable requirements of any lease or sublease now or
hereafter affecting the Property.  Mortgagor shall not knowingly permit any
unlawful use of the Property or any use that may give rise to a claim of
forfeiture of any of the Property.  Mortgagor shall not allow changes in the
stated use of Property from that disclosed to Agent at the time of execution
hereof.  Mortgagor shall not initiate or acquiesce to a zoning change of the
Property without prior notice to, and written consent of, Agent.


Maintenance, Repairs and Alterations.  Mortgagor shall keep and maintain the
Property in good condition and repair and fully protected from the elements to
the satisfaction of Agent.  Mortgagor will not remove, demolish or structurally
alter any of the buildings or other improvements on the Property (except such
alterations as may be required by laws, ordinances or regulations) without the
prior written consent of Agent.  Mortgagor shall promptly notify Agent in
writing of any material loss, damage or adverse condition affecting the
Property.


Eminent Domain.  Should the Property or any interest therein be taken or damaged
by reason of any public use or improvement or condemnation proceeding
("Condemnation"), or should Mortgagor receive any notice or other information
regarding such Condemnation, Mortgagor shall give prompt written notice thereof
to Agent.  All compensation, awards, and damages awarded to Mortgagor related to
any Condemnation (the "Proceeds") shall, at Agent’s option, be


 
(i)
applied the Obligations, notwithstanding the fact that the amount owing thereon
may not then be due and payable or that the Obligations are otherwise adequately
secured; or



 
(ii)
be held by Agent without any allowance of interest and make the same available
for restoration or rebuilding the Property, in the manner and under the
conditions as provided under the paragraph above captioned “Insurance
Proceeds”.  If the Proceeds are so made available by Agent to reimburse
Mortgagor for the cost of said restoration or rebuilding under this clause (ii),
any surplus which may remain out of the Proceeds after payment of such cost of
restoration or rebuilding shall be applied on account of the Obligations
notwithstanding the fact that the amount owing thereon may not then be due and
payable or that the Obligations are otherwise adequately secured.

 
 
 
 
71

--------------------------------------------------------------------------------

 
 

 
Notwithstanding the forgoing, the Agent shall hold the Proceeds in accordance
with option (ii) above if the value attributable to the portion of the Property
subject to Condemnation is less than Thirty Percent (30%) of the fair market
value of the entire Property.


Environmental Condition of Property and Indemnity.  Mortgagor warrants and
represents to Agent, except as reported by Mortgagor to Agent in writing,
that:  (i) to Mortgagor’s knowledge, the Property and Mortgagor, and any
occupants of the Property, are in material compliance with and shall continue to
be in compliance with all applicable material federal, state and local laws and
regulations intended to protect the environment and public health and safety as
the same may be amended from time to time ("Environmental Laws"); (iii) the
Property is not and, to Mortgagor’s knowledge, has never been used to generate,
handle, treat, store or dispose of, in any quantity, oil, petroleum products,
hazardous or toxic substances, hazardous waste, regulated substances or
hazardous air pollutants ("Hazardous Materials") in violation of any
Environmental Laws; (iv) to Mortgagor’s knowledge, no Hazardous Materials
(including asbestos, mold or lead paint in any form) are located on or under the
Property or emanate from the Property; (v) there are no unregistered underground
storage tanks on the Property that are subject to any underground storage tank
registration laws or regulations; (vi) no notice has been received by Mortgagor
with regard to any Hazardous Material on the Property; (vii) no action,
investigation or proceeding is pending or to Mortgagor’s knowledge overtly
threatened which seeks to enforce any right or remedy against Mortgagor or the
Property under any Environmental Law; and (viii) all licenses, permits and other
governmental or regulatory actions necessary for the Property to comply with
Environmental Laws shall be obtained and maintained and Mortgagor shall assure
compliance therewith.


Further, Mortgagor represents to Agent that, to Mortgagor’s knowledge, no
portion of the Property is a protected wetland.  Mortgagor agrees to notify
Agent immediately upon receipt of any citations, warnings, orders, notices,
consent agreements, process or claims alleging or relating to violations of any
Environmental Laws or to the environmental condition of the Property and shall
conduct and complete all investigations and all cleanup actions necessary to
comply with the Environmental Laws and to remove, in accordance with
Environmental Laws, any Hazardous Material from the Property.


Mortgagor shall indemnify, hold harmless, and defend Agent from and against any
and all damages, penalties, fines, claims, suits, liabilities, costs, judgments
and expenses, including attorneys', consultants' or experts' fees of every kind
and nature incurred, suffered by or asserted against Agent as a direct or
indirect result of:  (i) representations made by Mortgagor in this Section being
or becoming untrue in any material respect; (ii) Mortgagor’s violation of or
failure to meet the requirements of any Environmental Laws; or (iii) Hazardous
Materials which are generated from or become located on the Property while the
Property is subject to this Mortgage during Mortgagor’s ownership of the
Property.  Agent shall have the right to arrange for or conduct environmental
inspections of the Property from time to time (including the taking of soil,
water, air or material samples).  The cost of such inspections made after
Default (as hereinafter defined) or which are required by laws or regulations
applicable to Agent shall be borne by Mortgagor.  However, Mortgagor's indemnity
shall not apply to any negligent or intentional act of Agent which takes place
after foreclosure or satisfaction of this Mortgage.  These indemnification
obligations are in addition to General Indemnification provisions set forth
hereafter.  Mortgagor’s Obligations under this section shall continue, survive
and remain in full force and effect notwithstanding the repayment of the
Obligations, a foreclosure of or exercise of power of sale under this
instrument, a delivery of a deed in lieu of foreclosure, a cancellation or
termination of record of this instrument and the transfer of the Property.


Inspections.  Agent, or its representatives or agents, are authorized to enter
at any reasonable time upon any part of the Property for the purpose of
inspecting the Property and for the purpose of performing any of the acts it is
authorized to perform under the terms of this Mortgage.


Liens and Subrogation.  Mortgagor shall pay and promptly discharge all liens,
claims and encumbrances upon the Property.  Mortgagor shall have the right to
contest in good faith the validity of any such lien, claim or encumbrance,
provided:  (i) such contest suspends the collection thereof or there is no
danger of the Property being sold or forfeited while such contest is pending;
(ii) Mortgagor first deposits with Agent a bond or other security satisfactory
to Agent in such amounts as Agent shall reasonably require or shall set aside a
reserve therefor reasonably satisfactory to Agent; and (iii) Mortgagor
thereafter diligently proceeds to cause such lien, claim or encumbrance to be
removed and discharged.
 
 
 
 
72

--------------------------------------------------------------------------------

 

 
Agent shall be subrogated to any liens, claims and encumbrances against
Mortgagor or the Property that are paid or discharged through payment by Agent
or with loan proceeds, notwithstanding the record cancellation or satisfaction
thereof.


Payments by Agent.  In the event of Default (as hereinafter defined) in the
timely payment or performance of any of the Obligations, Agent, at its option
and without any duty on its part to determine the validity or necessity thereof,
may pay the sums for which Mortgagor is obligated.  Further, Agent may pay such
sums as Agent reasonably deems appropriate for the protection and maintenance of
the Property including, without limitation, sums to pay Impositions and other
levies, assessments or liens, maintain insurance, make repairs, secure the
Property, maintain utility service, intervene in any condemnation and pay
attorneys' fees and other fees and costs to enforce this Mortgage or protect the
lien hereof (including foreclosure) or collect the Obligations, without
limitation, including those incurred in any proceeding including bankruptcy or
arbitration.


Indemnification.  Mortgagor shall protect, indemnify and save harmless Agent
from and against all losses, liabilities, obligations, claims, damages,
penalties, fines, causes of action, costs and expenses (including, without
limitation, reasonable attorneys’ fees and expenses) (collectively, “Damages”)
imposed upon, incurred by or asserted or assessed against Agent on account of or
in connection with (i) the Collateral or any claim of loss or damage to the
Property or any injury or claim of injury to, or death of, any person or
property that may be occasioned by any cause whatsoever pertaining to the
Property or the use, occupancy or operation thereof except with respect to any
conduct or activity of Agent on our about the Property, (ii) any failure or
alleged failure of Mortgagor to comply with any material law, rule or regulation
applicable to it or to the Property or the use, occupancy or operation of the
Property (including, without limitation, the failure to pay any taxes, fees or
other charges), (iii) any claim for brokerage fees or such other commissions
relating to the Property or any other Obligations, or (iv) any and all liability
arising from any leases related to the Property.  Nothing contained herein shall
require Mortgagor to indemnify Agent for any Damages resulting from Agent's
gross negligence or its willful and wrongful acts or breach of its obligations
under this Mortgage or the Loan Documents, and such indemnity shall be effective
only to the extent of any Damages that may be sustained by Agent in excess of
any net proceeds received by it from any insurance of Mortgagor (other than
self-insurance) with respect to such Damages.


Assignment of Rents.  Mortgagor hereby absolutely assigns and transfers to Agent
all of Mortgagor’s right, title and interest in and to: (1) All present and
future leases, subleases, licenses, or occupancy agreements of all or any
portion of the Property, together with any renewals, modifications or
replacements thereof, and any options, rights of first refusal or guarantees of
any lease now or hereafter in effect (collectively, the "Leases"); (2) all
rents, income, receipts, revenues, reserves, issues and profits arising under
any Lease (together with the items described in 3, 4 and 5, below, the "Rents");
(3) all security deposits and escrow accounts made by any tenant or subtenant
under any Lease; (4) all awards and payments of any kind derived from or
relating to any Lease including, without limitation, claims for the recovery of
damages to the Property by proceeds of any insurance policy or otherwise, claims
for damages resulting from acts of insolvency or bankruptcy, lump sum payments
for the cancellation or termination of any Lease, awards payable by reason of
condemnation action or the exercise of any right of first refusal or option to
purchase, payments made by tenants in lieu of rent, and the return of any
insurance premiums or ad valorem tax payments made in advance and subsequently
refunded; and (5) the proceeds of any rental insurance carried by Mortgagor on
the Property.  Mortgagor appoints Agent as its irrevocable attorney in fact to
appear in any actions and to collect any awards or payments.
 
 
 
 
73

--------------------------------------------------------------------------------

 
 

 
This assignment is intended to be and constitutes an unconditional, absolute and
present assignment from Mortgagor to Agent of all of Mortgagor’s right, title
and interest in and to the Leases and Rents (subject to the terms and conditions
hereof), and not an assignment in the nature of a pledge of such Leases and
Rents or the mere grant of a security interest therein.  Notwithstanding that
this Assignment is effective immediately, so long as there shall exist no
Default (as hereinafter defined) by Mortgagor in the payment and performance of
the Obligations or a default in the performance of any obligation or agreement
in the performance of any obligation or agreement in any Lease (each, a
“Default”), Mortgagor shall have the privilege under a license to collect as
they become due, but not prior to accrual, all Rents from the Property and to
receive and hold the same.  Mortgagor shall receive and hold such Rents in trust
as a fund to be applied to the payment of real estate taxes, insurance,
maintenance, repair and Lease obligations with respect to the Property and to
the payment of interest and principal and other sums becoming due under the
Obligations, before retaining and/or disbursing any part of the Rents for any
other purpose.  The assignment under this paragraph shall automatically expire,
terminate and be of no further force or effect upon satisfaction of the
Obligations.


Mortgagor represents and warrants to Agent as follows: (i) Mortgagor is the sole
owner of the entire lessor’s interest in the Leases and the Rents thereunder and
such interest is free and clear of all liens and encumbrances; (ii) no other
assignment of any interest in any of the Leases or Rents has been made; (iii)
the Leases submitted to Agent are true and complete copies of all of the Leases
now existing, and there have been no written or oral modifications thereto; (iv)
the Leases are in full force and effect and there is no existing default by
Mortgagor or, to the best of Mortgagor’s knowledge, by any tenant under any of
the Leases; (v) Mortgagor has not accepted Rent under any Lease more than thirty
(30) days in advance of its accrual, and payment thereof has not otherwise been
forgiven, discounted or compromised; (vi) Mortgagor has not received any funds
or deposits from any tenant except as expressly provided for in a Lease; and
(vii) no tenant has used or placed on the Property any Hazardous Materials in
violation of any Environmental Laws.


Mortgagor agrees that from the date of this Assignment and until final payment
of all of the Obligations, unless Agent shall otherwise consent in writing,
Mortgagor will: (i) perform all of the obligations imposed upon Mortgagor under
the Leases; (ii) not collect any of the Rents in advance of the time when the
same become due; (iii) not discount any future accruing Rents; (iv) not execute
any other assignment of Leases or Rents; (v) not change the terms of or
terminate the Leases; (vi) not subordinate the Leases to any mortgage or other
encumbrance; (vii) not consent to any assignment of or subletting under the
Leases; and (viii) not enter into any Lease subsequent to the date hereof.  Any
attempted amendment, cancellation or other modification of any Lease without the
prior written consent of Agent shall be null and void.  Mortgagor further
covenants and agrees to furnish to Agent, on demand, certified true copies
and/or originals of all existing Leases and any subsequent Leases, and any
modifications or amendments thereto.


Notwithstanding the automatic applicability of this assignment to all future
Leases, Mortgagor agrees to assign to Agent all future Leases and to execute
and/or deliver to Agent all such Leases and, if requested by Agent, assignments
thereof in form acceptable to Agent.


Notwithstanding any legal presumption to the contrary, Agent shall not be
obligated by reason of its acceptance of this assignment to perform any
obligation of Mortgagor under any of the Leases, and Agent shall not, prior to
entry upon and actually taking physical possession of the Property, be deemed a
mortgagee in possession.  This assignment shall not operate to place
responsibility upon Agent for the control, care, management or repair of the
Property or for the carrying out of any of the terms and conditions of the
Leases or to make Agent responsible or liable for any waste committed on the
Property by any lessee or any other party, for any dangerous or defective
condition of the Property, or for any negligence in the management, upkeep,
repair or control of the Property.  Agent assumes no liability for any security
deposited or rent prepaid by any lessee with Mortgagor, unless and until such
deposits or prepaid rents are delivered to Agent.


Mortgagor shall, and does hereby agree, to indemnify Agent for, and to hold
Agent harmless from, any and all liability, loss or damage which may or might be
incurred under the Leases or under or by reason of this assignment and from any
and all claims and demands whatsoever which may be asserted against Agent by
reason of any alleged obligation or undertaking on its part to perform or
discharge any of the terms, covenants or agreements contained in the
Leases.  Mortgagor hereby agrees to defend, at its own cost and expense, any
action brought against itself or Agent relative to the Leases or this
Assignment.
 
 
 
 
74

--------------------------------------------------------------------------------

 
 

 
Notwithstanding anything to the contrary set forth in the SPA, or any other
document executed in connection therewith, there shall be no cure or grace
period with respect to Mortgagor’s Default pursuant to the Obligations or a
default pursuant to the Leases which must expire prior to Agent’s right to
collect the rents, issues, income and profits and there shall be no condition
precedent other than Mortgagor’s Default pursuant to the Obligations or a
default pursuant to the Leases to Agent’s right to collect such rents, issues,
income and profits.  Upon any occurrence of Default pursuant to the Obligations
or a default pursuant to the Leases, the license granted to Mortgagor herein
shall be immediately and automatically revoked without further notice to or
demand upon Mortgagor, and Agent shall have the right, in its discretion,
without notice, by agent or by a receiver appointed by the court, and without
regard to the adequacy of any security for the Obligations, to (i) enter upon
and take possession of the Property, (ii) notify tenants, subtenants and any
property manager to pay Rents to Agent or its designee, and upon receipt or such
notice such persons are authorized and directed to make payment as specified in
the notice and disregard any contrary direction or instruction by Mortgagor,
(iii) sue in its own name for or otherwise collect the Rents, including those
past due, (iv) have, hold, manage, lease and operate the Property, (v) collect
and receive all Rents, (vi) make from time to time all alterations, renovations,
repairs or replacements to the Property as Agent may deem proper.  Mortgagor
hereby irrevocably authorizes and directs the tenants under the Leases, upon
receipt of written notice from Agent, to pay all Rents due under the Leases to
Agent without the necessity of any inquiry to Mortgagor and without any
liability respecting the determination of the actual existence of any Default
pursuant to the Obligations or a default pursuant to the Leases claimed by Agent
or any claim by Mortgagor to the contrary.  Agent may apply such Rents to the
payment of: (i) the Obligations, together with all costs and attorneys' fees,
(ii) all taxes, charges, claims, assessments, water rents, sewer rents and any
other liens which may be prior in lien or payment to the Obligations, and
premiums for insurance, with interest on all such items, and (iii) the cost of
all alterations, repairs, replacements and expenses incident to taking and
retaining possession of the Property and the management and operation thereof;
all in such order or priority as Agent in its sole discretion may
determine.  Agent may: (i) endorse as Mortgagor’s attorney-in-fact the name of
Mortgagor or any subsequent owner of the Property on any checks, drafts or other
instruments received in payment of the Rents, and deposit the same in bank
accounts, which power of attorney is coupled with an interest and shall be
irrevocable; (ii) give proper receipts, releases and acquittances in relation
thereto in the name of Mortgagor, (iii) institute, prosecute, settle or
compromise any summary or legal proceedings in the name of Mortgagor for the
recovery of the Rents, or for damage to the Property, or for the abatement of
any nuisance thereon, and (iv) defend any legal proceedings brought against
Mortgagor arising out of the operation of the Property.  Any charges, expenses
or fees, including reasonable attorneys' fees and costs, incurred by Agent in
connection with any of the foregoing shall be included in the Obligations, and
shall be due and payable on demand, together with interest at the rate set forth
in the Notes, such interest to be calculated from the date of such advance to
the date of repayment thereof.


Notwithstanding the privilege and license granted by Agent herein, Agent, and
not Mortgagor, shall be deemed to be the creditor of each tenant in respect of
any assignment for the benefit of creditors, bankruptcy, reorganization,
insolvency, dissolution or receivership proceedings affecting such
tenant.  Agent shall have the option to have any money received by Agent as such
creditor applied to reduce the Obligations or paid over to Mortgagor.  Agent
shall have the right to file claims in any such proceedings and to otherwise
pursue creditor's rights therein.  If Mortgagor learns that any tenant has
become the subject of such a proceeding, Mortgagor shall give Agent prompt
notice thereof.


Due on Sale or Further Encumbrance or Transfer of an Interest in
Mortgagor.  Without the prior written consent of Agent in each instance,
Mortgagor shall not  (i) sell, convey, transfer or encumber the Property, or any
part thereof or interest therein, whether legal or equitable, (ii) cause or
permit any transfer of the Property or any part thereof, whether voluntarily,
involuntarily or by operation of law, or (iii) enter into any agreement or
transaction to transfer, or accomplish in form or substance a transfer, of the
Property.  A "transfer" of the Property includes:  (a) the direct or indirect
sale, transfer or conveyance of the Property or any portion thereof or interest
therein; (b) the execution of an installment sale contract or similar instrument
affecting all or any portion of the Property; (c) if Mortgagor or any general
partner or member of Mortgagor, is a corporation, partnership, limited liability
company, trust or other business entity, the transfer, pledge, assignment or
encumbrance (whether in one transaction or a series of transactions) of any
stock, partnership, limited liability company or other ownership interests in
such corporation, partnership, limited liability company or entity including,
without limitation, changes in stockholders, partners, members, managers,
trustees, beneficiaries, or their respective interests; whether directly or
indirectly; and (d) an agreement by Mortgagor leasing all or a substantial part
of the Property for other than actual occupancy by a space tenant thereunder or
a sale, assignment or other transfer of or the grant of a security interest in
and to any Leases.
 
 
 
75

--------------------------------------------------------------------------------

 
 

 
Remedies of Agent on Default.  Failure of Mortgagor or any other person liable
to timely pay or perform any of the Obligations or a violation of the preceding
section is a default ("Default") under this Mortgage.  Upon the occurrence of
Default the following remedies are available, without limitation, to Agent:  (i)
Agent may exercise any or all of Agent's remedies under this Mortgage or other
Loan Documents including, without limitation, acceleration of the maturity of
all payments and Obligations, other than Obligations under any swap agreements
(as defined in 11 U.S.C. § 101, as in effect from time to time) with Agent or
any of its affiliates, which shall be due in accordance with and governed by the
provisions of said swap agreements (as defined in 11 U.S.C. § 101, as in effect
from time to time); (ii) Agent may take immediate possession of the Property or
any part thereof (which Mortgagor agrees to surrender to Agent) and manage,
control or lease the same to such persons and at such rental as it may deem
proper and collect and apply Rents to the payment of:  (a) the Obligations,
together with all costs and attorneys' fees; (b) all Impositions and any other
levies, assessments or liens which may be prior in lien or payment to the
Obligations, and premiums for insurance, with any interest on all such items;
and (c) the cost of all reasonable expenses incident to taking and retaining
possession of the Property and the management thereof; all in such order or
priority as Agent in its sole discretion may determine.  The taking of
possession shall not prevent concurrent or later proceedings for the foreclosure
sale of the Property; (iii) Agent may apply to any court of competent
jurisdiction for the appointment of a receiver for all purposes including,
without limitation, to manage and operate the Property or any part thereof, and
to apply the Rents therefrom as hereinabove provided.  In the event of such
application, Mortgagor consents to the appointment of a receiver, and agrees
that a receiver may be appointed without notice to Mortgagor, without regard to
whether Mortgagor has committed waste or permitted deterioration of the
Property, without regard to the adequacy of any security for the Obligations,
and without regard to the solvency of Mortgagor or any other person, firm or
corporation who or which may be liable for the payment of the Obligations; (iv)
Agent may exercise all the remedies of a mortgagee as provided by law and in
equity including, without limitation, foreclosure upon this Mortgage and sale of
the Property, or any part of the Property, at public sale conducted according to
applicable law (referred to as "Sale") and conduct additional Sales as may be
required until all of the Property is sold or the Obligations are satisfied; (v)
With respect to any portion of the Property governed by the UCC, Agent shall
have all of the rights and remedies of a secured party thereunder.  Agent may
elect to foreclose upon any Property that is fixtures under law applicable to
foreclosure of interests in real estate or law applicable to personal property;
(vi) Agent may bid at Sale and may accept, as successful bidder, credit of the
bid amount against the Obligations as payment of any portion of the purchase
price; and (vii) Agent shall apply the proceeds of Sale, first to any fees or
attorney fees permitted Agent by law in connection with Sale, second to expenses
of foreclosure, publication, and sale permitted Agent by law in connection with
Sale, third to the Obligations, and any remaining proceeds as required by law.


Miscellaneous Provisions.  Mortgagor agrees to the following:  (i) All remedies
available to Agent with respect to this Mortgage or available at law or in
equity shall be cumulative and may be pursued concurrently or successively.  No
delay by Agent in exercising any remedy shall operate as a waiver of that remedy
or of any Default.  Any payment by Agent or acceptance by Agent of any partial
payment shall not constitute a waiver by Agent of any Default; (ii) Mortgagor
represents that Mortgagor (a) is (1) an adult individual and is sui juris, or
(2) a corporation, general partnership, limited partnership, limited liability
company or other legal entity, duly organized, validly existing and in good
standing under the laws of its state of organization, and is authorized to do
business in each other jurisdiction wherein its ownership of property or conduct
of business legally requires such organization (b) has the power and authority
to own its properties and assets and to carry on its business as now being
conducted and as now contemplated; and (c) has the power and authority to
execute, deliver and perform, and by all necessary action has authorized the
execution, delivery and performance of, all of its obligations under this
Mortgage and any other Loan Document to which it is a party.  (iii) The
provisions hereof shall be binding upon and inure to the benefit of Mortgagor,
its successors and assigns including, without limitation, subsequent owners of
the Property or any part thereof, and shall be binding upon and inure to the
benefit of Agent, its successors and assigns and any future holder of the Notes
or other Obligations; (iv) Any notices, demands or requests shall be
sufficiently given Mortgagor if in writing and mailed or delivered to the
address of Mortgagor c/o Midas Medici Group Holdings, Inc., 445 Park Avenue 20th
Floor, New York, NY 10022, or to another address as provided herein and to Agent
if in writing and mailed or delivered to 21 Lockwood Road, Scarsdale, NY 10583
or such other address as Agent may specify from time to time and in the event
that Mortgagor changes Mortgagor’s address at any time prior to the date the
Obligations are paid in full, that party shall promptly give written notice of
such change of address by registered or certified mail, return receipt
requested, all charges prepaid.  (v) All payments shall be mailed to 21 Lockwood
Road, Scarsdale, NY 10583; or such other address as provided by Agent in
writing.  (vi) This Mortgage may not be changed, terminated or modified orally
or in any manner other than by an instrument in writing signed by the parties
hereto; (vii) All references to “Agent” shall mean to “Agent for the benefit of
Purchasers”; (viii) The captions or headings at the beginning of each paragraph
hereof are for the convenience of the parties and are not a part of this
Mortgage; (ix) If the lien of this Mortgage is invalid or unenforceable as to
any part of the Obligations, the unsecured portion of the Obligations shall be
completely paid (and all payments made shall be deemed to have first been
applied to payment of the unsecured portion of the Obligations) prior to payment
of the secured portion of the Obligations and if any clause, provision or
obligation hereunder is determined invalid or unenforceable the remainder of
this Mortgage shall be construed and enforced as if such clause, provision or
obligation had not been contained herein; (x) This Mortgage shall be governed by
and construed under the laws of the jurisdiction where this Mortgage is
recorded; (xi) Mortgagor by execution and Agent by acceptance of this Mortgage
agree to be bound by the terms and provisions hereof.  (xii) LIMITATION ON
LIABILITY; WAIVER OF PUNITIVE DAMAGES. EACH OF THE PARTIES HERETO, INCLUDING
AGENT BY ACCEPTANCE HEREOF, AGREES THAT IN ANY JUDICIAL, MEDIATION OR
ARBITRATION PROCEEDING OR ANY CLAIM OR CONTROVERSY BETWEEN OR AMONG THEM THAT
MAY ARISE OUT OF OR BE IN ANY WAY CONNECTED WITH THIS AGREEMENT, THE LOAN
DOCUMENTS OR ANY OTHER AGREEMENT OR DOCUMENT BETWEEN OR AMONG THEM OR THE
OBLIGATIONS EVIDENCED HEREBY OR RELATED HERETO, IN NO EVENT SHALL ANY PARTY HAVE
A REMEDY OF, OR BE LIABLE TO THE OTHER FOR, (1) INDIRECT, SPECIAL OR
CONSEQUENTIAL DAMAGES OR (2) PUNITIVE OR EXEMPLARY DAMAGES.   EACH OF THE
PARTIES HEREBY EXPRESSLY WAIVES ANY RIGHT OR CLAIM TO PUNITIVE OR EXEMPLARY
DAMAGES THEY MAY HAVE OR WHICH MAY ARISE IN THE FUTURE IN CONNECTION WITH ANY
SUCH PROCEEDING, CLAIM OR CONTROVERSY, WHETHER THE SAME IS RESOLVED BY
ARBITRATION, MEDIATION, JUDICIALLY OR OTHERWISE.  THE FORGOING PROVISIONS IN
THIS CLAUSE (xii) SHALL NOT APPLY TO ANY ACT OR OMISSION OF THE PARTIES THAT
CONSTITUTES GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  (xiii) Final
Agreement.  This Agreement and the other Loan Documents represent the final
agreement between the parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent agreements of the parties.  There are no unwritten
agreements between the parties.
 
 
 
 
76

--------------------------------------------------------------------------------

 
 

 
CONFESSION OF JUDGMENT FOR POSSESSION.  FOR THE PURPOSE OF OBTAINING POSSESSION
OF THE PROPERTY UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT, MORTGAGOR HEREBY
AUTHORIZES AND EMPOWERS ANY ATTORNEY OF ANY COURT OF RECORD, IN THE COMMONWEALTH
OF PENNSYLVANIA OR ELSEWHERE, AS ATTORNEY FOR MORTGAGOR, AS WELL AS FOR THE
PERSONS CLAIMING UNDER, BY, OR THROUGH MORTGAGOR, TO APPEAR FOR AND CONFESS
JUDGMENT AGAINST MORTGAGOR AND ALL PERSONS CLAIMING UNDER, BY, OR THROUGH
MORTGAGOR, IN FAVOR OF AGENT FOR THE RECOVERY BY AGENT OF POSSESSION OF THE
PROPERTY, FOR WHICH THIS MORTGAGE (OR A COPY THEREOF VERIFIED BY AFFIDAVIT)
SHALL BE A SUFFICIENT WARRANT; WHEREUPON A WRIT OF POSSESSION OF THE PROPERTY
MAY BE ISSUED FORTHWITH, WITHOUT ANY PRIOR WRIT OR PROCEEDING WHATSOEVER AND
WITHOUT STAY OF EXECUTION, MORTGAGOR HEREBY RELEASING AND AGREEING TO RELEASE
AGENT AND ANY SUCH ATTORNEY FROM ALL PROCEDURAL ERRORS AND DEFECTS WHATSOEVER IN
ENTERING SUCH ACTION OR JUDGMENT OR IN CAUSING SUCH WRIT OR PROCESS TO BE ISSUED
OR IN ANY PROCEEDING THEREON OR CONCERNING THE SAME, PROVIDED THAT AGENT SHALL
HAVE FILED IN SUCH ACTION AN AFFIDAVIT MADE ON AGENT'S BEHALF SETTING FORTH THE
FACTS NECESSARY TO AUTHORIZE THE ENTRY OF SUCH JUDGMENT ACCORDING TO THE TERMS
OF THIS INSTRUMENT, OF WHICH FACTS SUCH AFFIDAVIT SHALL BE PRIMA FACIE
EVIDENCE.  IT IS HEREBY EXPRESSLY AGREED THAT IF FOR ANY REASON AFTER ANY SUCH
ACTION HAS BEEN COMMENCED, THE SAME SHALL BE DISCONTINUED, MARKED SATISFIED OF
RECORD, OR BE TERMINATED, OR POSSESSION OF THE PROPERTY REMAIN IN OR BE RESTORED
TO MORTGAGOR OR ANYONE CLAIMING UNDER, BY, OR THROUGH MORTGAGOR, AGENT MAY,
WHENEVER AND AS OFTEN AS AGENT SHALL HAVE THE RIGHT TO TAKE POSSESSION AGAIN OF
THE PROPERTY, BRING ONE OR MORE FURTHER ACTIONS IN THE MANNER HEREINBEFORE SET
FORTH TO RECOVER POSSESSION OF THE PROPERTY AND TO CONFESS JUDGMENT THEREIN AS
HEREINABOVE PROVIDED, AND THE AUTHORITY AND POWER ABOVE GIVEN TO ANY SUCH
ATTORNEY SHALL EXTEND TO ALL SUCH FURTHER ACTIONS IN EJECTMENT AND CONFESSION OF
JUDGMENT THEREIN AS HEREINABOVE PROVIDED WHETHER BEFORE OR AFTER AN ACTION OF
MORTGAGE FORECLOSURE IS BROUGHT OR OTHER PROCEEDINGS IN EXECUTION ARE INSTITUTED
UPON THIS MORTGAGE OR ANY INSTRUMENT THEN EVIDENCING ANY OF THE OBLIGATIONS, AND
AFTER JUDGMENT THEREON OR THEREIN AND AFTER A JUDICIAL SALE OF THE PROPERTY.


WAIVER OF JURY TRIAL.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, MORTGAGOR BY
EXECUTION HEREOF AND AGENT BY ACCEPTANCE HEREOF, KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS DEED,
THE LOAN DOCUMENTS OR ANY AGREEMENT CONTEMPLATED TO BE EXECUTED IN CONNECTION
WITH THIS DEED, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY WITH RESPECT HERETO.  THIS PROVISION
IS A MATERIAL INDUCEMENT TO AGENT TO ACCEPT THIS DEED.


MORTGAGOR AND AGENT AGREE THAT THEY SHALL NOT HAVE A REMEDY OF PUNITIVE OR
EXEMPLARY DAMAGES AGAINST THE OTHER IN ANY DISPUTE AND HEREBY WAIVE ANY RIGHT OR
CLAIM TO PUNITIVE OR EXEMPLARY DAMAGES THEY HAVE NOW OR WHICH MAY ARISE IN THE
FUTURE IN CONNECTION WITH ANY DISPUTE WHETHER THE DISPUTE IS RESOLVED BY
ARBITRATION OR JUDICIALLY.




IN WITNESS WHEREOF, Mortgagor has duly signed and sealed this instrument as of
the day and year first above written.


Mortgagor
WEATHERWISE USA, INC., a Delaware corporation




CORPORATE                                           By:
__________________________________________
SEAL                                                                 Nana
Baffour, Vice President












 
77

--------------------------------------------------------------------------------

 


 


 


 


 
STATE OF _____________________
 
COUNTY OF ___________________
 


I certify that before me appeared this day Nana Baffour, a person known to me,
who after being sworn said he/she is Vice President of WEATHERWISE USA, INC., a
Delaware corporation, and is duly authorized to act on behalf of said
Corporation, that the seal affixed to the foregoing instrument is the seal of
said Corporation and that said instrument was signed and sealed by him/her on
behalf of said Corporation, and being informed of the contents thereof,
acknowledged execution of the foregoing instrument on behalf of said
Corporation.


Witness my hand and official seal, this _____ day of August, 2011.


_______________________________________, Notary Public
Notary Seal
____________________________________________
(Printed Name of Notary)


My Commission Expires: ______________________________








 
78

--------------------------------------------------------------------------------

 




EXHIBIT A








All that certain lot or piece of ground situate in the 17th Ward of the City of
Pittsburg, County of Allegheny and Commonwealth of Pennsylvania being Lot No. 13
in the Christian Ihmsen’s Plan of Lots, as recorded in the Recorder’s Office of
Allegheny County, Pennsylvania, in Plan Book Volume 4, page 12, bounded and
described as follows:


Beginning at a point on the Eastwardly side of South Fourteenth Street, at the
distance of 160 feet from the Southeast corner of South Fourteenth Street and
Carson Street; thence running Southwardly along South Fourteenth Street, a
distance of 20 feet to the corner of Lot No. 14 in Christian Ihmsen’s Plan of
Lots; thence Eastwardly along the line of Lot No. 14 a distance of 76 feet 2-3/8
inches to a pin; thence Northwardly toward Carson Street, a distance of 20 feet
to a pin at the corner of Lot No. 12 in the same plan; thence Westwardly along
the line of Lot No. 12, a distance of 76 feet and 7-1/2 inches to South
fourteenth Street, at the place of beginning.


Block and Lot No: 3-M-102


Being the same premises which Harry Miller, Jr. unmarried by Deed dated March
24, 1997 and recorded March 24, 1997 in Allegheny County in Deed Book Volume
9907 Page 171 conveyed unto Cityscape Construction Co., Inc., in fee.
 
 
 
 
 
 
79

--------------------------------------------------------------------------------

 
 
 
 
EXHIBIT F
 
FORM OF MORTGAGE (NC)
 












 
80

--------------------------------------------------------------------------------

 




Drawn by and mail after recording to:
Knox Lawrence International, LLC
445 Park Avenue, 20th Floor
New York, New York 10022


 
COLLATERAL IS OR INCLUDES FIXTURES
 
FUTURE ADVANCES DEED OF TRUST, SECURITY AGREEMENT
AND ASSIGNMENT OF RENTS
 
STATE OF NORTH CAROLINA
 
COUNTY OF WAKE
 
THIS FUTURE ADVANCES DEED OF TRUST, SECURITY AGREEMENT AND ASSIGNMENT OF RENTS
(the “Deed of Trust”) is made and entered into as of the 29th day of July, 2011,
by and among
 
Strategic Technologies, Inc., a North Carolina corporation with a mailing
address of 301 Gregson Drive, Cary, NC 27511 (the “Grantor”);
 
Quotidian Capital, LLC a Delaware limited liability company with a mailing
address of 445 Park Avenue, 20th Floor, New York, NY 10022 (“Trustee”); and
 
Knox Lawrence International, LLC, a Delaware limited liability company with a
mailing address of 445 Park Avenue, 20th Floor, New York, NY 10022, in its
capacity as administrative agent (in such capacity, the “Agent”) for the
Purchasers from time to time party to the Securities Purchase Agreement
described herein (collectively, the “Lenders”).


RECITALS:
 
WHEREAS, Midas Medici Group Holdings, Inc., a Delaware corporation, Consonus
Technologies, Inc., a Delaware corporation, WeatherWise USA, Inc., a Delaware
corporation, and Grantor (collectively, the “Borrower”) have requested that the
Lenders purchase Subordinated Secured Promissory Notes from the Borrower in an
amount up to $4,500,000;
 
WHEREAS, the Grantor is the owner of the fee simple interest in the real
property described on Exhibit A attached hereto and incorporated herein by
reference; and
 
WHEREAS, the Lenders have agreed to make the requested loan available to the
Borrower provided that, among other things, the Grantor executes and delivers
this Deed of Trust.
 
W I T N E S S E T H:
 
The Grantor, in consideration of the indebtedness herein recited and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, has irrevocably granted, released, sold, remised, bargained,
assigned, pledged, warranted, mortgaged, transferred and conveyed, and does
hereby grant, release, sell, remise, bargain, assign, pledge, warrant, mortgage,
transfer and convey unto the Trustee and the Trustee’s successors and assigns
for the benefit of the Agent with power of sale, forever, a continuing second
priority security interest in and to all of Grantor’s right, title and interest
in and to the following described land, real property interests, buildings,
improvements and fixtures:
 
 
 
 
81

--------------------------------------------------------------------------------

 
 
 
(a)           All that tract or parcel of land and other real property interests
in Wake County, North Carolina, as more particularly described in Exhibit A
attached hereto and made a part hereof (the “Land”), and all of the Grantor’s
right, title and interest in and to rights appurtenant thereto, including
easement rights; and
 
(b)           All buildings and improvements of every kind and description now
or hereafter erected or placed on the Land (the “Improvements”) and all
materials intended for construction, reconstruction, alteration and repair of
such Improvements now or hereafter erected thereon, all of which materials shall
be deemed to be included within the premises hereby conveyed immediately upon
the delivery thereof to the aforesaid Land, and all fixtures now or hereafter
owned by the Grantor and attached to or contained in and used in connection with
the aforesaid Land and Improvements and all renewals or replacements thereof or
articles in substitution thereof, whether or not the same are or shall be
attached to the Land and Improvements in any manner (the “Tangible Personalty”)
and all proceeds of the Tangible Personalty, and all appurtenances to the Land
(the “Appurtenances”) and all proceeds and products of the Land, including
casualty and condemnation proceeds (collectively, the “Proceeds”) (hereinafter,
the Land, the Improvements, the Tangible Personalty, the Appurtenances and the
Proceeds may be collectively referred to as the “Premises”).
 
TO HAVE AND HOLD the same, together with all privileges, hereditaments,
easements and appurtenances thereunto belonging, subject to the Permitted Liens
(as defined in the hereinafter described Credit Agreement), to the Trustee and
the Trustee’s successors and assigns in Trust for the benefit of the Agent and
the Agent’s successors and assigns to secure the indebtedness and other
obligations herein recited; provided that, should the indebtedness secured
hereby be paid according to the tenor and effect thereof when the same shall be
due and payable and should the Borrower timely and fully discharge its
obligations secured hereby and satisfy the obligations in full, then the
Premises shall be reconveyed to the Grantor or the title thereto shall be
revested according to the provisions of law.
 
And, as additional security for said indebtedness, the Grantor hereby
conditionally assigns to the Trustee for the benefit of the Agent all the
security deposits, rents, issues, profits and revenues of the Premises from time
to time accruing (the “Rents and Profits”), reserving only the right to the
Grantor to collect and apply the same as Grantor chooses as long as there shall
exist no Event of Default (as defined in Article III).
 
As additional collateral and further security for the indebtedness, the Grantor
does hereby assign to the Trustee for the benefit of the Agent and grants to the
Trustee for the benefit of the Agent a security interest in all of the right,
title and the interest of the Grantor in and to any and all insurance policies
and proceeds thereof and any and all leases (including equipment leases), rental
agreements, management contracts, franchise agreements, construction contracts,
architects’ contracts, technical services agreements, or other contracts,
licenses and permits to the extent now or hereafter relating the Premises (the
“Intangible Personalty”) or any part thereof, and the Grantor agrees to execute
and deliver to the Trustee and/or Agent such additional instruments, in form and
substance satisfactory to the Agent, as may hereafter be requested by the Agent
to evidence and confirm said assignment; provided, however, that acceptance of
any such assignment shall not be construed as a consent by the Agent to any
lease, rental agreement, management contract, franchise agreement, construction
contract, technical services agreement or other contract, license or permit, or
to impose upon the Agent any obligation with respect thereto.  Notwithstanding
the foregoing provisions, such assignment and grant of security interest
contained herein shall not extend to, and the Intangible Personalty shall not
include, any personalty which is now or hereafter held by the Grantor as
licensee, lessee or otherwise, to the extent that (a) such personalty is not
assignable or capable of being encumbered as a matter of law or under the terms
of the license, lease or other agreement applicable thereto (but solely to the
extent that any such restriction shall be enforceable under applicable law),
without the consent of the licensor or lessor thereof or other applicable party
thereto and (b) such consent has not been obtained; provided, however, that the
foregoing assignment and grant of security interest shall extend to, and the
Intangible Personalty shall include, any and all proceeds of such personalty to
the extent that the assignment or encumbering of such proceeds is not so
restricted under the terms of the license, lease or other agreement applicable
thereto.
 
 
 
 
82

--------------------------------------------------------------------------------

 
 
 
All the Tangible Personalty which comprise a part of the Premises shall, as far
as permitted by law, be deemed to be affixed to the aforesaid Land and conveyed
therewith. Grantor hereby grants a security interest as to the balance of the
Tangible Personalty and the Intangible Personalty, and this Deed of Trust shall
be considered to be a security agreement which creates a security interest in
such items for the benefit of the Agent.  In that regard, the Grantor grants to
the Agent all of the rights and remedies of a secured party under the laws of
the state in which the Premises are located.
 
The Grantor, the Trustee and the Agent covenant, represent and agree as follows:
 
ARTICLE I
 
Indebtedness Secured
 
1.1           Indebtedness. The Agent and the Lenders have agreed to purchase up
to $4,500,000 of subordinated secured promissory notes (hereinafter the notes
and extensions of credit thereunder may be called the “Obligations”) in favor of
the Borrower pursuant to the terms of that certain Securities Purchase Agreement
dated as of July 29, 2011 among the Borrower, each of the Purchasers thereto and
the Agent (as amended, modified, extended, renewed or replaced from time to
time, the “Credit Agreement”).  Capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to such terms in the Credit
Agreement.  This Deed of Trust is given to secure the payment of all
indebtedness and other obligations now or hereafter owing under the Notes, the
Credit Agreement, this Deed of Trust and the other documents from the Borrower
to any Lender or Agent, howsoever evidenced, created, incurred or acquired,
whether primary, secondary, direct, contingent, or joint and several, including,
without limitation, any liability arising under the Security Agreement (as
defined in the Credit Agreement) and all obligations and liabilities incurred in
connection with the collection and enforcement of the foregoing (collectively,
the “Indebtedness”).
 
 
 
 
83

--------------------------------------------------------------------------------

 
 
 
1.2           Amount Secured.  This Deed of Trust secures all loan disbursements
made by the Lenders under the Notes, and all other sums from time to time owing
to the Lenders by the Borrower under the Notes, this Deed of Trust or the other
credit Documents.  The amount of the present disbursement secured hereby is Two
Million Dollars ($2,000,000), and the maximum principal amount which may be
secured hereby at any one time is Four Million Five Hundred Thousand and No/100
Dollars ($4,500,000).  Additional Notes may be purchased under the Credit
Agreement after the date hereof and for up to 30 years from the date hereof, up
to the maximum principal amount of 4,500,000.  Disbursements secured hereby
shall not be required to be evidenced by a “written instrument or notation” as
described in Section 45-68(2) of the North Carolina General Statutes, it being
the intent of the parties that the requirements of Section 45-68(2) for a
“written instrument or notation” for each advance shall not be applicable to
disbursements made under the Credit Agreement and Notes.
 
ARTICLE II
 
Grantor’s Covenants, Representations and Agreements
 
2.1           Title to Property.  The Grantor represents and warrants to the
Agent (i) that it is seized of the Land, the Improvements (and any fixtures) and
the Tangible Personalty in fee to the extent such Tangible Personalty does not
constitute fixtures, and (ii) that it will warrant and defend the title to such
property except for Permitted Liens against the claims of all Persons.  As to
the balance of the Premises, the Rents and Profits and the Intangible
Personalty, the Grantor represents and warrants that it has title to such
property, and that it will warrant and defend such property against the claims
of all Persons subject to the Permitted Liens.  Agent and Trustee acknowledge
that the Property is subject to an existing Deed of Trust and Security Agreement
in favor of Branch Banking and Trust Company, a North Carolina banking
corporation, recorded at Book 12020, Page 1676, Wake County Registry.
 
2.2           Taxes and Fees.  The Grantor will pay prior to delinquency all
taxes, general and special assessments, insurance premiums, permit fees,
inspection fees, user fees, license fees, water and sewer charges, franchise
fees and equipment rents against it or the Premises (and the Grantor, upon
request of the Agent, will submit to the Agent receipts evidencing said
payments).
 
2.3           Reimbursement.  The Grantor agrees that if it shall fail to pay on
or before the date that the same become delinquent any tax, assessment or charge
levied or assessed against the Premises or any utility charge, whether public or
private, or any insurance premium, or if it shall fail to procure the insurance
coverage and the delivery of the insurance certificates required hereunder, or
if it shall fail to pay any other charge or fee described in Sections 2.2, 2.3
or 2.6 hereof, then the Agent, at its option, may pay or procure the same and
will give the Grantor prompt notice of any such expenditures.  The Grantor will
reimburse the Agent upon demand for any sums of money paid by the Agent pursuant
to this Section, together with interest on each such payment at the default rate
of interest provided in the Notes, and all such sums and interest thereon shall
be secured hereby.
 
 
 
 
84

--------------------------------------------------------------------------------

 
 
 
2.4           Additional Documents.  The Grantor agrees to execute and deliver
to the Agent, concurrently with the execution of this Deed of Trust and upon the
request of the Agent from time to time hereafter, all financing statements and
other documents reasonably required to perfect and maintain the security
interest created hereby.  The Grantor hereby irrevocably (as long as the Loans
remain unpaid) makes, constitutes and appoints the Agent as the true and lawful
attorney of the Grantor (such appointment being coupled with an interest) to
sign the name of the Grantor (after the Grantor has failed or refused to timely
execute such documents upon request of the Agent) on any financing statement,
continuation of financing statement or similar document required to perfect or
continue such security interests, but only in the event the Grantor refuses to
do so after receipt of written notice.
 
2.5           Sale or Encumbrance.  Except as otherwise permitted in the Credit
Agreement, the Grantor will not sell, encumber or otherwise dispose of any of
the Tangible Personalty except to incorporate such into the Improvements or
replace such with goods of quality and value at least equal to that replaced;
provided, however, in the event the Grantor sells or otherwise disposes of any
of the Tangible Personalty, the Agent’s security interest in the proceeds of the
Tangible Personalty shall continue pursuant to this Deed of Trust.
 
2.6           Fees and Expenses.  The Grantor will promptly pay upon demand any
and all reasonable costs and expenses of the Agent as necessary to protect the
Premises, the Rents and Profits or the Intangible Personalty or to exercise any
rights or remedies under this Deed of Trust or with respect to the Premises,
Rents and Profits or the Intangible Personalty.  All of the foregoing costs and
expenses shall be secured hereby.
 
2.7           Leases and Other Agreements. Without first obtaining on each
occasion the written approval of the Agent, the Grantor shall not, except as
permitted by the Credit Agreement, enter into, cancel, surrender or materially
modify or permit the cancellation of any material lease (including any equipment
lease), rental agreement, management contract, franchise agreement, construction
contract, technical services agreement or other material contract, license or
permit now or hereafter affecting the Premises, or materially modify any of said
instruments, or accept or permit to be made any prepayment (more than one month)
of any installment of rent or fees thereunder.  Certified copies of each such
approved material lease or other material agreement not previously delivered to
the Agent shall be submitted to the Agent as soon as possible.  The Grantor
shall faithfully keep and perform, or cause to be kept and performed, in all
material respects, all of the covenants, conditions, and agreements contained in
each of said agreements, now or hereafter existing, on the part of the Grantor
to be kept and performed (including performance of all covenants to be performed
under any and all leases of the Premises or any part thereof) and shall at all
times use commercially reasonable efforts to enforce, with respect to each other
party to said agreements, all obligations, covenants and agreements by such
other party to be performed thereunder.
 
2.8           Maintenance of Premises.  The Grantor will abstain from and will
not permit the commission of waste in or about the Premises and will maintain,
or cause to be maintained, the Premises in reasonable condition and repair,
ordinary wear and tear and obsolescence excepted.
 
2.9           Eminent Domain.  Subject to the provisions of the Credit
Agreement, the Grantor assigns to the Agent any proceeds or awards which may
become due by reason of any condemnation or other taking for public use of the
whole or any part of the Premises or any rights appurtenant thereto to which the
Grantor is entitled, and such proceeds or awards shall be applied in the same
manner the insurance proceeds are applied as set forth in the Credit Agreement
with respect to a “Recovery Event.”  The Grantor agrees to execute such further
assignments and agreements as may be reasonably required by the Agent to assure
the effectiveness of this Section.  In the event any Governmental Authority
shall require or commence any proceedings for the demolition of any buildings or
structures comprising a part of the Premises, or shall commence any proceedings
to condemn or otherwise take pursuant to the power of eminent domain a material
portion of the Premises, the Grantor shall promptly notify the Agent of such
requirements or commencement of proceeding (for demolition, condemnation of
other taking).
 
 
 
 
85

--------------------------------------------------------------------------------

 
 
2.11           Releases and Waivers.  The Grantor agrees that no release by the
Agent of any portion of the Premises, the Rents and Profits or the Intangible
Personalty, no subordination of lien, no forbearance on the part of the Agent to
collect on the Loans, or any part thereof, no waiver of any right granted or
remedy available to the Agent and no action taken or not taken by the Agent
shall, except to the extent expressly released, in any way have the effect of
releasing the Grantor from full responsibility to the Agent for the complete
discharge of each and every of the Grantor’s obligations hereunder.
 
2.12           Transfer of Premises.  Except as otherwise permitted in the
Credit Agreement, the Grantor covenants and agrees with the Agent that the
Grantor shall not sell, transfer, convey, mortgage, encumber or otherwise
dispose of the Premises, the Rents and Profits or the Intangible Personalty or
any part thereof or any interest therein or engage in subordinate financing with
respect thereto during the term of this Deed of Trust without the prior written
consent of the Agent.
 
2.13           Compliance with Law.  Except as otherwise permitted in the Credit
Agreement, the Grantor will comply with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all governmental
authorities in respect of the ownership of the Premises (including applicable
statutes, regulations, orders and restrictions relating to environmental
standards and controls).
 
2.14           Inspection.  Except as otherwise permitted in the Credit
Agreement, the Grantor will permit the Agent, or its agents, at all reasonable
times and with advance prior notice to enter and pass through or over the
Premises for the purpose of inspecting same; provided, however, prior to an
Event of Default inspections shall be at reasonable times during the Grantor’s
normal business hours.
 
2.15           Security Agreement.
 
(a)           Insofar as the fixtures and articles of personal property either
referred to or described in this Deed of Trust are in any way connected with the
use and enjoyment of the Premises, this Deed of Trust is hereby made and
declared to be a security agreement, encumbering each and every item of personal
property included herein, in compliance with the provisions of the Uniform
Commercial Code as enacted in the state where the Premises are located.  A
financing statement or statements reciting this Deed of Trust to be a security
agreement, affecting all of said personal property aforementioned, shall be
executed by the Grantor and the Agent and appropriately filed.  The remedies for
any violation of the covenants, terms and condition of the security agreement
herein contained shall be (i) as prescribed herein or (ii) as prescribed by
general law or (iii) as prescribed by the specific statutory consequences now or
hereafter enacted and specified in said Uniform Commercial Code, all at Agent’s
sole election. The Grantor and the Agent agree that the filing of such financing
statement(s) in the records normally having to do with personal property shall
never be construed as in anywise derogating from or impairing this declaration
and hereby stated intention of the Grantor and the Agent that everything used in
connection with the production of income from the Premises or adapted for use
therein or which is described or reflected in this Deed of Trust is, and at all
times and for all purposes and in all proceedings both legal or equitable shall
be, regarded as part of the real estate irrespective of whether (a) any such
item is physically attached to the improvements, (b) serial numbers are used for
the better identification of certain items capable of being thus identified in a
recital contained herein, or (c) any such item is referred to or reflected in
any such financing statement(s) so filed at any time.  Similarly, the mention in
any such financing statement(s) of the rights in and to (aa) the proceeds of any
fire or hazard insurance policy of (bb) any award in eminent domain proceedings
for a taking or for loss of value or (cc) the Grantor’s interest as lessor in
any present or future lease or rights to income growing out of the use or
occupancy of the Premises, whether pursuant to lease or otherwise, shall never
be construed as in anywise altering any of the rights of the Grantor or the
Agent as determined by this instrument or impugning the priority of the Agent’s
lien granted hereby or by any other recorded document, but such mention in such
financing statement(s) is declared to be for the protection of the Agent in the
event any court shall at any time hold with respect to the foregoing (aa) or
(bb) or (cc), that notice of the Agent’s priority of interest to be effective
against a particular class of persons, must be filed in the Uniform Commercial
Code records, provided, if there is a conflict between the terms of this
paragraph and the terms of the Security Agreement (as defined in the Credit
Agreement), the Security Agreement shall govern.
 
(b)           The Grantor warrants that the names of the “Debtor” and the
“Secured Party” (which are the Grantor and the Agent, respectively), the address
of the “Secured Party” from which information concerning the security interest
may be obtained, and the address of “Debtor”, are as set forth in Section 6.2,
hereof; and a statement indicating the types, or describing the items, of
collateral is set forth hereinabove.  The location of the collateral which is
Tangible Personalty is upon the Land.  The Grantor agrees to furnish the Agent
with notice of any change in the name, identity, corporate structure, residence,
principal place of business or mailing address of the Grantor within ten (10)
days of the effective date of any such change and the Grantor will promptly
execute any financing statements or other instruments deemed necessary by the
Agent to prevent any filed financing statement from becoming misleading or
losing its perfected status.
 
ARTICLE III
 
Events of Default
 
An Event of Default shall exist under the terms of this Deed of Trust upon the
existence of an Event of Default under the terms of the Credit Agreement or
Notes.
 
 
 
 
 
 
86

--------------------------------------------------------------------------------

 
 
ARTICLE IV
 
Foreclosure
 
4.1           Acceleration of Secured Indebtedness; Foreclosure.  Upon the
occurrence and during the continuance of an Event of Default, the entire balance
of the Obligations and any other obligations due under the Credit Documents,
including all accrued interest, shall, at the option of the Agent, become
immediately due and payable.  Upon failure to pay the Obligations or reimburse
any other amounts due under the Credit Documents in full at any stated or
accelerated maturity and in addition to all other remedies available to the
Agent at law or in equity, it shall be lawful for and the duty of the Trustee,
and the Trustee is hereby authorized and empowered upon request or application
by the Agent, to expose to sale and to sell the Property at public auction for
cash, after having first complied with all applicable requirements of North
Carolina law with respect to the exercise of powers of sale contained in deeds
of trust or such other sales appropriate under the circumstances; and upon any
such sale, the Trustee shall convey title to the purchaser in fee simple.  In
the event of any sale under this Deed of Trust by virtue of the exercise of the
powers granted in this Deed of Trust, or pursuant to any order and any Judicial
proceeding or otherwise, the Property may be sold as an entirety or in separate
parcels and in such manner or order as Lender in its sole discretion may
elect.  The Trustee shall be authorized to hold a sale pursuant to North
Carolina General Statute Chapter 45.  If the Trustee so elects, the Trustee may
sell the Property covered by this Deed of Trust at one or more separate sales in
any manner permitted by applicable North Carolina law, and any exercise of the
powers granted in this Deed of Trust shall not extinguish or exhaust such
powers, until the entire Property is sold or the Obligations are paid in
full.  If such Obligations are now or hereafter further secured by any chattel
mortgages, pledges, contracts of guaranty, assignments of lease or other
security instruments, the Agent may at its option exercise the remedies granted
under any of the security agreements either concurrently or independently and in
such order as the Agent may determine.


4.2           Express Power of Sale.  The Agent may direct the Trustee to
foreclose the lien of this Deed of Trust pursuant to the power of sale hereby
granted or by judicial proceeding.  The Grantor hereby waives any statutory
right of redemption in connection with such foreclosure proceeding.


4.3           Proceeds of Sale.  Following a foreclosure sale, the proceeds of
such sale shall, subject to applicable law, be applied in accordance with the
Security Agreement.
 
4.4           Trustee’s Fees.  If a foreclosure proceeding is commenced by the
Trustee but terminated prior to its completion, the Trustee’s fees will be
reasonable but not more than one percent (1%) of the remaining Indebtedness if
the termination occurs prior to the first public auction sale and not more than
two percent (2%) of the remaining Indebtedness if the termination occurs after
the first public auction sale.
 
 
 
87

--------------------------------------------------------------------------------

 
 
 
ARTICLE V
 
Additional Rights and Remedies of the Agent
 
5.1           Rights Upon an Event of Default.  Upon the occurrence and during
the continuance of an Event of Default, but only after the Agent has exercised
its right to declare the entire balance of the Obligations due and payable, the
Agent, immediately and without additional notice and without liability therefor
to the Grantor, except for gross negligence, willful misconduct or unlawful
conduct, may do or cause to be done any or all of the following to the extent
permitted by applicable law: (a) take physical possession of the Premises;
(b) exercise its right to collect the Rents and Profits; (c) enter into
contracts for the completion, repair and maintenance of the Improvements
thereon; (d) expend Loan funds and any rents, income and profits derived from
the Premises for the payment of any taxes, insurance premiums, assessments and
charges for completion, repair and maintenance of the Improvements, preservation
of the lien of this Deed of Trust and satisfaction and fulfillment of any
liabilities or obligations of the Grantor arising out of or in any way connected
with the Premises whether or not such liabilities and obligations in any way
affect, or may affect, the lien of this Deed of Trust; (e) enter into leases
demising the Premises or any part thereof; (f) take such steps to protect and
enforce the specific performance of any covenant, condition or agreement in the
Notes, this Deed of Trust, the Credit Agreement or the other Credit Documents,
or to aid the execution of any power herein granted; and (g) generally,
supervise, manage, and contract with reference to the Premises as if the Agent
were equitable owner of the Premises.  Notwithstanding the occurrence of an
Event of Default or acceleration of the Loans, the Agent shall continue to have
the right to pay money, whether or not Loan funds, for the purposes described in
Sections 2.2, 2.6 and 2.8 hereof, and all such sums and interest thereon shall
be secured hereby.  The Grantor also agrees that any of the foregoing rights and
remedies of the Agent may be exercised at any time independently of the exercise
of any other such rights and remedies, and the Agent may continue to exercise
any or all such rights and remedies until the Event(s) of Default are cured with
the consent of the Agent or until foreclosure and the conveyance of the Premises
to the high bidder or until the Credit Agreement is no longer in effect or the
Obligations are otherwise satisfied or paid in full.
 
5.2           Appointment of Receiver.  Upon the occurrence of an Event of
Default, the Agent shall be entitled, without additional notice and without
regard to the adequacy of any security for the indebtedness secured hereby,
whether the same shall then be occupied as a homestead or not, or the solvency
of any party bound for its payment, to make application for the appointment of a
receiver to take possession of and to operate the Premises, and to collect the
rents, issues, profits, and income thereof, all expenses of which shall be added
to the Obligations and secured hereby. The receiver shall have all the rights
and powers provided for under the laws of the state in which the Premises are
located, including without limitation, the power to execute leases, and the
power to collect the rents, sales proceeds, issues, profits and proceeds of the
Premises during the pendency of such foreclosure suit, as well as during any
further times when the Grantor, its successors or assigns, except for the
intervention of such receiver, would be entitled to collect such rents, sales
proceeds, issues, proceeds and profits, and all other powers which may be
necessary or are usual in such cases for the protection, possession, control,
management and operation of the Premises during the whole of said period.  All
costs and expenses (including receiver’s fees, attorneys’ fees and costs
incurred in connection with the appointment of a receiver) shall be secured by
this Deed of Trust.  Notwithstanding the appointment of any receiver, trustee or
other custodian, the Agent shall be entitled to retain possession and control of
any cash or other instruments at the time held by or payable or deliverable
under the terms of the Deed of Trust to the Agent to the fullest extent
permitted by law.
 
 
 
 
88

--------------------------------------------------------------------------------

 
 
 
5.3           Waivers.  No waiver of any Event of Default shall at any time
thereafter be held to be a waiver of any rights of the Agent stated anywhere in
the Notes, this Deed of Trust, the Credit Agreement or any of the other credit
Documents, nor shall any waiver of a prior Event of Default operate to waive any
subsequent Event(s) of Default.  All remedies provided in this Deed of Trust,
the Notes, the Credit Agreement or any of the other credit Documents are
cumulative and may, at the election of the Agent, be exercised alternatively,
successively, or in any manner and are in addition to any other rights provided
by law.
 
5.4           Delivery of Possession After
Foreclosure.                                                                           In
the event there is a foreclosure sale hereunder and at the time of such sale,
the Grantor or the Grantor’s heirs, devises, representatives, successors or
assigns are occupying or using the Premises, or any part thereof, each and all
immediately shall become the tenant of the purchaser at such sale, which tenancy
shall be a tenancy from day to day, terminable at the will of either landlord or
tenant, at a reasonable rental per day based upon the value of the property
occupied, such rental to be due daily to the purchaser; and to the extent
permitted by applicable law, the purchaser at such sale, notwithstanding any
language herein apparently to the contrary, shall have the sole option to demand
possession immediately following the sale or to permit the occupants to remain
as tenants at will.  In the event the tenant fails to surrender possession of
said property upon demand, the purchaser shall be entitled to institute and
maintain a summary action for possession of the property (such as an action for
forcible detainer) in any court having jurisdiction.
 
5.5           Marshalling.                      The Grantor hereby waives, in
the event of foreclosure of this Deed of Trust or the enforcement by the Agent
of any other rights and remedies hereunder, any right otherwise available in
respect to marshalling of assets which secure the Loans and Letters of Credit
and any other indebtedness secured hereby or to require the Agent to pursue its
remedies against any other such assets.
 
ARTICLE VI
 
General Conditions
 
6.1           Terms.  The singular used herein shall be deemed to include the
plural; the masculine deemed to include the feminine and neuter; and the named
parties deemed to include their heirs, successors and assigns.  The term “Agent”
shall include any payee of the indebtedness hereby secured or any transferee
thereof whether by operation of law or otherwise.
 
 
 
 
89

--------------------------------------------------------------------------------

 
 
6.2           Notices.  All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made (a) when delivered by hand, (b) when transmitted
via telecopy (or other facsimile device) to the number set out herein, (c) the
day following the day on which the same has been delivered prepaid to a
reputable national overnight air courier service, or (d) the third business day
following the day on which the same is sent by certified or registered mail,
postage prepaid, in each case, addressed as follows in the case of the Grantor
and the Agent, or to such other addresses as may be hereafter notified by the
respective parties hereto and any future holders of the Notes:
 
tothe Grantor:
 
Strategic Technologies, Inc.
301 Gregson Drive
Cary, North Carolina 27511
Attention: Nana Baffour
Telecopier: (212) 202-4168
Telephone: (212) 792-0920
 
 
to the Agent:

 
Knox Lawrence International, LLC
445 Park Avenue, 20th Floor
New York, New York 10022
Attention: Nana Baffour
Telecopier: (212) 792-0920
Telephone: (212) 202-4168
 
 
to the Trustee:

 
Quotidian Capital, LLC
445 Park Avenue, 20th Floor
New York, New York 10022
Telecopier: (212) 792-0920
Telephone: (212) 202-4168
 




6.3           Severability. If any provision of this Deed of Trust is determined
to be illegal, invalid or unenforceable, such provision shall be fully severable
and the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.
 
6.4           Headings.  The captions and headings herein are inserted only as a
matter of convenience and for reference and in no way define, limit, or describe
the scope of this Deed of Trust nor the intent of any provision hereof.
 
 
 
90

--------------------------------------------------------------------------------

 
 
 
6.5           Conflicting Terms.  In the event the terms and conditions of this
Deed of Trust conflict with the terms and conditions of the Credit Agreement,
the terms and conditions of the Credit Agreement shall control and supersede the
provisions of this Deed of Trust with respect to such conflicts.
 
6.6           Governing Law.  This Deed of Trust shall be governed by and
construed in accordance with the internal law of the State of North Carolina.
 
6.7             Application of the Foreclosure Law.  If any provision in this
Deed of Trust shall be inconsistent with any provision of the foreclosure laws
of the state where the Premises are located, the provisions of such laws shall
take precedence over the provisions of this Deed of Trust, but shall not
invalidate or render unenforceable any other provision of this Deed of Trust
that can be construed in a manner consistent with such laws.
 
6.8           WRITTEN AGREEMENT.
 
(a)           THE RIGHTS AND OBLIGATIONS OF THE GRANTOR AND THE AGENT SHALL BE
DETERMINED SOLELY FROM THIS WRITTEN DEED OF TRUST AND THE OTHER LOAN DOCUMENTS,
AND ANY PRIOR ORAL OR WRITTEN AGREEMENTS BETWEEN THE AGENT AND THE GRANTOR
CONCERNING THE SUBJECT MATTER HEREOF AND OF THE OTHER LOAN DOCUMENTS ARE
SUPERSEDED BY AND MERGED INTO THIS DEED OF TRUST AND THE OTHER LOAN DOCUMENTS.
 
(b)           THIS DEED OF TRUST AND THE OTHER LOAN DOCUMENTS MAY NOT BE VARIED
BY ANY ORAL AGREEMENTS OR DISCUSSIONS THAT OCCUR BEFORE, CONTEMPORANEOUSLY WITH,
OR SUBSEQUENT TO THE EXECUTION OF THIS DEED OF TRUST OR THE OTHER LOAN
DOCUMENTS.
 
(c)           THIS WRITTEN DEED OF TRUST AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENTS BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
6.9           WAIVER OF JURY TRIAL.  THE AGENT AND THE GRANTOR HEREBY WAIVE, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE RIGHT TO A TRIAL BY JURY IN
ANY ACTION OR PROCEEDING BASED UPON, OR RELATED TO, THE SUBJECT MATTER OF THIS
DEED OF TRUST.  THIS WAIVER IS KNOWINGLY, INTENTIONALLY, AND VOLUNTARILY MADE BY
THE AGENT AND THE GRANTOR, AND THE AGENT AND THE GRANTOR ACKNOWLEDGE THAT NO
PERSON ACTING ON BEHALF OF ANOTHER PARTY TO THIS AGREEMENT HAS MADE ANY
REPRESENTATIONS OF FACT TO INDUCE THIS WAIVER OF TRIAL BY JURY OR IN ANY WAY TO
MODIFY OR NULLIFY ITS EFFECT. THE AGENT AND THE GRANTOR FURTHER ACKNOWLEDGE THAT
THEY HAVE BEEN REPRESENTED (OR HAVE HAD THE OPPORTUNITY TO BE REPRESENTED) IN
THE SIGNING OF THIS DEED OF TRUST AND IN THE MAKING OF THIS WAIVER BY
INDEPENDENT LEGAL COUNSEL, SELECTED OF THEIR OWN FREE WILL, AND THAT THEY HAVE
HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.
 
 
 
91

--------------------------------------------------------------------------------

 
 
 
6.10           Request for Notice.  The Grantor requests a copy of any statutory
notice of default and a copy of any statutory notice of sale hereunder be mailed
to the Grantor at the address specified in Section 6.2 of this Deed of Trust.
 
6.11           Substitution of Trustee. If, for any reason, the Agent shall
elect to substitute for the Trustee herein named (or for any successor to said
Trustee), the Agent shall have the right to appoint successor Trustee(s) by duly
acknowledged written instruments, and each new Trustee immediately upon
recordation of the instrument so appointing him shall become successor in title
to the Premises for the uses and purposes of this Deed of Trust, with all the
powers, duties and obligations conferred on the Trustee in the same manner and
to the same effect as though he were named herein as the Trustee.  If more than
one Trustee has been appointed, each of such Trustees and each successor thereto
shall be and hereby is empowered to act independently.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
92

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Grantor has executed this Deed of Trust as of the above
written date.
 
Strategic Technologies, Inc.
 
By:           ________________________________
Name:           ______________________________
Title:           _______________________________
 
STATE OF _____________________
 
COUNTY OF ___________________
 
I, ____________________________, a Notary Public for said County and State, do
hereby certify that ___________________________________ ,
________________________ of Strategic Technologies, Inc., a North Carolina
Corporation, personally appeared before me this day and acknowledged the due
execution of the foregoing instrument on behalf of said Corporation.
 
Witness my hand and official stamp or seal, this ____ day of _________________,
2011.
 
_______________________________
Notary Public
 
My Commission Expires:
 
____________________
 
[NOTARIAL SEAL]
 


 
93

--------------------------------------------------------------------------------

 
 






 
Exhibit A


Legal Description (Page 1 of 2)
Parcel A:
 
 
Exhibit A [exa.jpg]
 
 
 
 
94

--------------------------------------------------------------------------------

 
 

 
Exhibit A


Legal Description (Page 2 of 2)
Exhibit A [exa2.jpg]

95


 